Exhibit 10.12

LOAN AND SECURITY AGREEMENT

By and Among

SOVEREIGN BANK

and

INFO LOGIX INC.

and

OPT ACQUISITION LLC

and

EMBEDDED TECHNOLOGIES, LLC

Dated: March 16, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 



 

Page

 

 

 

 

 

1.

DEFINITIONS

 

1

 

 

 

 

 

 

1.1

Defined Terms

 

1

 

 

 

 

 

 

1.2

Accounting Terms

 

11

 

 

 

 

 

 

1.3

UCC Terms

 

11

 

 

 

 

 

2.

THE LINE; TERM LOAN; USE OF PROCEEDS

 

11

 

 

 

 

 

 

2.1

Line of Credit

 

11

 

 

 

 

 

 

2.2

Term Loan

 

11

 

 

 

 

 

 

2.3

Use of Proceeds

 

11

 

 

 

 

 

 

2.4

Method of Advances

 

11

 

 

 

 

 

 

2.5

Letters of Credit

 

12

 

 

 

 

 

3.

INTEREST RATE

 

13

 

 

 

 

 

 

3.1

Interest on the Line

 

13

 

 

 

 

 

 

3.2

Interest on the Term Loan

 

13

 

 

 

 

 

 

3.3

Request for LIBOR Rate

 

13

 

 

 

 

 

 

3.4

Certain Provisions Regarding LIBOR Rates

 

13

 

 

 

 

 

 

3.5

Prime Based Rate Fall Back

 

14

 

 

 

 

 

 

3.6

LIBOR Based Rate Borrowings

 

14

 

 

 

 

 

 

3.7

LIBOR Unlawful

 

14

 

 

 

 

 

 

3.8

LIBOR Based Rate Unascertainable or Unavailable

 

14

 

 

 

 

 

 

3.9

Default Interest

 

14

 

 

 

 

 

 

3.10

Post Judgment Interest

 

14

 

 

 

 

 

 

3.11

Calculation

 

14

 

 

 

 

 

 

3.12

Limitation of Interest to Maximum Lawful Rate

 

14

 

 

 

 

 

4.

PAYMENTS AND FEES

 

15

 


--------------------------------------------------------------------------------




 

4.1

Interest Payments on the Loans

 

15

 

 

 

 

 

 

4.2

Principal Payments on the Line

 

15

 

 

 

 

 

 

4.3

Principal and Interest Payments on the Term Loan

 

15

 

 

 

 

 

 

4.4

Letter of Credit Fees

 

15

 

 

 

 

 

 

4.5

Loan Fee

 

16

 

 

 

 

 

 

4.6

Unused Fee

 

16

 

 

 

 

 

 

4.7

Late Charge

 

16

 

 

 

 

 

 

4.8

Termination of Line; Prepayment of Term Loan

 

16

 

 

 

 

 

 

4.9

Payment Method

 

17

 

 

 

 

 

 

4.10

Application of Payments

 

17

 

 

 

 

 

 

4.11

Loan Account

 

17

 

 

 

 

 

 

4.12

Indemnity; Loss of Margin

 

17

 

 

 

 

 

 

4.13

LIBOR Indemnity

 

18

 

 

 

 

 

5.

SECURITY; COLLECTION OF RECEIVABLES AND PROCEEDS OF COLLATERAL

 

19

 

 

 

 

 

 

5.1

Personal Property

 

19

 

 

 

 

 

 

5.2

Surety

 

20

 

 

 

 

 

 

5.3

General

 

20

 

 

 

 

 

 

5.4

Collection of Receivables; Proceeds of Collateral

 

21

 

 

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

 

21

 

 

 

 

 

 

6.1

Valid Organization, Good Standing and Qualification

 

21

 

 

 

 

 

 

6.2

Licenses

 

22

 

 

 

 

 

 

6.3

Ownership Interests

 

22

 

 

 

 

 

 

6.4

Subsidiaries

 

22

 

 

 

 

 

 

6.5

Financial Statements

 

22

 

 

 

 

 

 

6.6

No Material Adverse Change in Financial Condition

 

22

3


--------------------------------------------------------------------------------




 

 

6.7

Pending Litigation or Proceedings

 

22

 

 

 

 

 

 

6.8

Due Authorization; No Legal Restrictions

 

22

 

 

 

 

 

 

6.9

Enforceability

 

23

 

 

 

 

 

 

6.10

No Default Under Other Obligations, Orders or Governmental Regulations

 

23

 

 

 

 

 

 

6.11

Governmental Consents

 

23

 

 

 

 

 

 

6.12

Taxes

 

23

 

 

 

 

 

 

6.13

Title to Collateral

 

23

 

 

 

 

 

 

6.14

Names; Addresses

 

23

 

 

 

 

 

 

6.15

Current Compliance

 

24

 

 

 

 

 

 

6.16

Pension Plans

 

24

 

 

 

 

 

 

6.17

Leases and Contracts

 

24

 

 

 

 

 

 

6.18

Intellectual Property

 

24

 

 

 

 

 

 

6.19

Eligible Inventory Warranties

 

24

 

 

 

 

 

 

6.20

Eligible Account Warranties

 

25

 

 

 

 

 

 

6.21

Commercial Tort Claims

 

25

 

 

 

 

 

 

6.22

Deposit Accounts

 

26

 

 

 

 

 

 

6.23

Accuracy of Representations and Warranties

 

26

 

 

 

 

 

 

6.24

Interrelatedness of Borrowers

 

26

 

 

 

 

 

7.

GENERAL COVENANTS

 

26

 

 

 

 

 

 

7.1

Payment of Principal, Interest and Other Amounts Due

 

26

 

 

 

 

 

 

7.2

Limitation on Sale and Leaseback

 

26

 

 

 

 

 

 

7.3

Limitation on Indebtedness

 

26

 

 

 

 

 

 

7.4

Investments and Loans

 

27

 

 

 

 

 

 

7.5

Guaranties

 

27

 

 

 

 

 

 

7.6

Disposition of Assets

 

27

 

 

 

 

 

 

7.7

Merger; Consolidation; Business Acquisitions; Subsidiaries

 

27

 

4


--------------------------------------------------------------------------------




 

 

7.8

Taxes; Claims for Labor and Materials

 

27

 

 

 

 

 

 

7.9

Liens

 

28

 

 

 

 

 

 

7.10

Existence; Approvals; Qualification; Business Operations; Compliance with Laws

 

28

 

 

 

 

 

 

7.11

Maintenance of Properties, Intellectual Property

 

29

 

 

 

 

 

 

7.12

Insurance

 

29

 

 

 

 

 

 

7.13

Inspections; Examinations

 

30

 

 

 

 

 

 

7.14

Default Under Other Indebtedness

 

31

 

 

 

 

 

 

7.15

Pension Plans

 

31

 

 

 

 

 

 

7.16

Bank of Account

 

31

 

 

 

 

 

 

7.17

Maintenance of Management

 

31

 

 

 

 

 

 

7.18

Amendment to Organizational or Governing Documents

 

31

 

 

 

 

 

 

7.19

Dividends

 

32

 

 

 

 

 

 

7.20

Transactions with Affiliates

 

32

 

 

 

 

 

 

7.21

Restrictions on Interest Transfer

 

32

 

 

 

 

 

 

7.22

Name; Address or State of Organization Change

 

32

 

 

 

 

 

 

7.23

Notices

 

33

 

 

 

 

 

 

7.24

Additional Documents and Future Actions

 

33

 

 

 

 

 

 

7.25

Title to Equipment

 

33

 

 

 

 

 

 

7.26

Accounts Receivable

 

33

 

 

 

 

 

 

7.27

Inventory

 

34

 

 

 

 

 

 

7.28

Material Adverse Contracts

 

34

 

 

 

 

 

 

7.29

Restrictions on Use of Proceeds

 

34

 

 

 

 

 

 

7.30

Commercial Tort Claims

 

35

 

 

 

 

 

 

7.31

Possessory Collateral

 

35

 

 

 

 

 

 

7.32

Electronic Chattel Paper

 

35

 

5


--------------------------------------------------------------------------------




 

7.33

Subordinated Indebtedness

 

35

 

 

 

 

 

8.

FINANCIAL COVENANTS

 

35

 

 

 

 

 

 

8.1

Minimum Annual Net Income

 

35

 

 

 

 

 

 

8.2

Minimum Quarterly Net Income

 

35

 

 

 

 

 

 

8.3

Fixed Charge Coverage Ratio

 

36

 

 

 

 

 

 

8.4

Capital Expenditures

 

36

 

 

 

 

 

 

8.5

Changes to Financial Covenants

 

36

 

 

 

 

 

9.

ACCOUNTING RECORDS, REPORTS AND FINANCIAL STATEMENTS

 

36

 

 

 

 

 

 

9.1

Annual Statements

 

36

 

 

 

 

 

 

9.2

Projections and Cash Flow

 

36

 

 

 

 

 

 

9.3

Monthly Statements

 

37

 

 

 

 

 

 

9.4

Accounts Receivable and Accounts Payable Statements

 

37

 

 

 

 

 

 

9.5

Inventory Certifications

 

37

 

 

 

 

 

 

9.6

Borrowing Base Certifications and Related Documents

 

37

 

 

 

 

 

 

9.7

Audit Reports

 

38

 

 

 

 

 

 

9.8

Reports to Governmental Agencies and Other Creditors

 

 

 

 

 

 

 

 

9.9

Compliance Certificates

 

38

 

 

 

 

 

 

9.10

Accountant’s Certificate

 

 

 

 

 

 

 

 

9.11

Borrower Tax Returns

 

38

 

 

 

 

 

 

9.12

Guarantor’s Annual Statements

 

38

 

 

 

 

 

 

9.13

Requested Information

 

38

 

 

 

 

 

10.

ENVIRONMENTAL REPRESENTATIONS AND COVENANTS

 

38

 

 

 

 

 

 

10.1

Representations

 

38

 

 

 

 

 

 

10.2

Real Property

 

39

 

 

 

 

 

 

10.3

Covenant Regarding Compliance

 

39

 

 

 

 

 

 

10.4

Notices

 

39

 

6


--------------------------------------------------------------------------------




 

 

10.5

Indemnity

 

39

 

 

 

 

 

 

10.6

Testing

 

40

 

 

 

 

 

 

10.7

Survival

 

40

 

 

 

 

 

11.

CONDITIONS OF CLOSING

 

40

 

 

 

 

 

 

11.1

Loan Documents

 

40

 

 

 

 

 

 

11.2

Representations and Warranties

 

40

 

 

 

 

 

 

11.3

No Default

 

40

 

 

 

 

 

 

11.4

Proceedings and Documents

 

41

 

 

 

 

 

 

11.5

Waiver Agreements

 

41

 

 

 

 

 

 

11.6

Delivery of Other Documents

 

41

 

 

 

 

 

 

11.7

Undrawn Availability

 

42

 

 

 

 

 

 

11.8

Non-Waiver of Rights

 

42

 

 

 

 

 

12.

CERTAIN CONDITIONS TO SUBSEQUENT ADVANCES

 

42

 

 

 

 

 

 

12.1

Representations and Warranties

 

42

 

 

 

 

 

 

12.2

No Default

 

42

 

 

 

 

 

 

12.3

Other Requirements

 

42

 

 

 

 

 

13.

DEFAULT AND REMEDIES

 

42

 

 

 

 

 

 

13.1

Events of Default

 

42

 

 

 

 

 

 

13.2

Remedies

 

45

 

 

 

 

 

 

13.3

Sale or Other Disposition of Collateral

 

45

 

 

 

 

 

 

13.4

Actions with Respect to Accounts

 

46

 

 

 

 

 

 

13.5

Set-Off

 

47

 

 

 

 

 

 

13.6

Turnover of Property Held by Bank

 

48

 

 

 

 

 

 

13.7

Delay or Omission Not Waiver

 

48

 

 

 

 

 

 

13.8

Remedies Cumulative; Consents

 

48

 

 

 

 

 

 

13.9

Certain Fees, Costs, Expenses, Expenditures and Indemnification

 

48

7


--------------------------------------------------------------------------------




 

 

13.10

Time is of the Essence

 

49

 

 

 

 

 

 

13.11

Acknowledgement of Confession of Judgment Provisions

 

49

 

 

 

 

 

14.

COMMUNICATIONS AND NOTICES

 

50

 

 

 

 

 

 

14.1

Communications and Notices

 

50

 

 

 

 

 

15.

WAIVERS

 

51

 

 

 

 

 

 

15.1

Waivers

 

51

 

 

 

 

 

 

15.2

Forbearance

 

51

 

 

 

 

 

 

15.3

Limitation on Liability

 

51

 

 

 

 

 

16.

SUBMISSION TO JURISDICTION

 

52

 

 

 

 

 

 

16.1

Submission to Jurisdiction

 

52

 

 

 

 

 

17.

USA PATRIOT ACT PROVISIONS

 

52

 

 

 

 

 

 

17.1

USA Patriot Act Notice

 

52

 

 

 

 

 

 

17.2

Collateral Provisions

 

52

 

 

 

 

 

 

17.3

OFAC Compliance

 

52

 

 

 

 

 

18.

BORROWING AGENCY PROVISIONS

 

53

 

 

 

 

 

19.

MISCELLANEOUS

 

53

 

 

 

 

 

 

19.1

Brokers

 

53

 

 

 

 

 

 

19.2

Use of Bank’s Name

 

53

 

 

 

 

 

 

19.3

No Joint Venture

 

53

 

 

 

 

 

 

19.4

Survival

 

54

 

 

 

 

 

 

19.5

No Assignment by Borrower

 

54

 

 

 

 

 

 

19.6

Assignment or Sale by Bank

 

54

 

 

 

 

 

 

19.7

Binding Effect

 

54

 

 

 

 

 

 

19.8

Severability

 

54

 

 

 

 

 

 

19.9

No Third Party Beneficiaries

 

54

 

 

 

 

 

 

19.10

Modifications

 

54

 

8


--------------------------------------------------------------------------------




 

19.11

Holidays

 

54

 

 

 

 

 

 

19.12

Law Governing

 

54

 

 

 

 

 

 

19.13

Integration

 

54

 

 

 

 

 

 

19.14

Exhibits and Schedules

 

55

 

 

 

 

 

 

19.15

Headings

 

55

 

 

 

 

 

 

19.16

Counterparts

 

55

 

 

 

 

 

 

19.17

Waiver of Right to Trial by Jury

 

55

 

 

 

 

 

 

19.18

Marketing Release

 

55

 

 

 

 

 

 

19.19

Credit Inquiries

 

55

 

 

 

 

 

 

19.20

Closing

 

55

 

9


--------------------------------------------------------------------------------


LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is made effective the 16th
day of March, 2006 by and among INFO LOGIX INC., a Delaware corporation
(“Infologix”), OPT ACQUISITION LLC, a Pennsylvania limited liability company
(“Optasia”), EMBEDDED TECHNOLOGIES, LLC, a Delaware limited liability company
(“Embedded”) and SOVEREIGN BANK (“Bank”).  Infologix, Optasia and Embedded are
referred to herein jointly, severally and collectively as “Borrowers” and each
as a “Borrower”.

BACKGROUND


A.                                   BORROWERS HAVE REQUESTED THAT BANK EXTEND
CERTAIN CREDIT FACILITIES TO BORROWERS, WHICH BANK IS WILLING TO DO ON THE TERMS
SET FORTH HEREIN.


B.                                     CAPITALIZED TERMS USED HEREIN WILL HAVE
THE MEANINGS SET FORTH THEREFOR IN SECTION 1 OF THIS AGREEMENT.

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any extensions of credit now or hereafter made to or for the benefit of
Borrowers by Bank, the parties hereto, intending to be legally bound hereby,
agree as follows:


1.                                       DEFINITIONS.

1.1                                 Defined Terms.  The following words and
phrases as used in capitalized form in this Agreement, whether in the singular
or plural, shall have the meanings indicated:

(A)                                  “ADJUSTED EBITDA” MEANS FOR ANY PERIOD,
EBITDA FOR SUCH PERIOD, MINUS TAXES PAID OR DUE BY BORROWERS DURING SUCH PERIOD,
MINUS UNFINANCED CAPITAL EXPENDITURES OF BORROWERS FOR SUCH PERIOD, MINUS
DIVIDENDS AND DISTRIBUTIONS PERMITTED UNDER SECTION 7.19 AND PAID BY BORROWERS
DURING SUCH PERIOD, ALL AS DETERMINED IN ACCORDANCE WITH GAAP ON A CONSOLIDATED
BASIS.

(B)                                 “ADVANCE” MEANS ANY LOAN OR EXTENSION OF
CREDIT BY BANK TO ANY BORROWER INCLUDING, WITHOUT LIMITATION, LINE ADVANCES, THE
TERM LOAN AND THE UNDRAWN FACE AMOUNT OF ANY LETTER OF CREDIT ISSUED BY BANK OR
ANY AFFILIATE OF BANK FOR THE ACCOUNT OF ANY BORROWER.

(C)                                  “AFFILIATE”, AS TO ANY PERSON, MEANS (I)
EACH OTHER PERSON THAT DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLS, OR IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH,
THE PERSON IN QUESTION AND (II) ANY PERSON WHO IS AN OFFICER, DIRECTOR, MEMBER,
MANAGER OR PARTNER OF (A) SUCH PERSON, (B) ANY SUBSIDIARY OF SUCH PERSON, OR (C)
ANY PERSON DESCRIBED IN THE PRECEDING CLAUSE (I).

(D)                                 “BANK” SHALL HAVE THE MEANING GIVEN SUCH
TERM IN THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT AND SHALL INCLUDE ALL
PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PERSON.

(E)                                  “BANK INDEBTEDNESS” SHALL MEAN ALL
OBLIGATIONS AND INDEBTEDNESS OF EACH BORROWER TO BANK OR ANY AFFILIATE OF BANK,
WHETHER NOW OR HEREAFTER OWING OR EXISTING, INCLUDING, WITHOUT LIMITATION, ALL
OBLIGATIONS UNDER THE LOAN DOCUMENTS, ALL OBLIGATIONS TO REIMBURSE


--------------------------------------------------------------------------------




BANK OR ANY AFFILIATE OF BANK FOR PAYMENTS MADE BY BANK OR ANY SUCH AFFILIATE
PURSUANT TO ANY LETTER OF CREDIT ISSUED FOR THE ACCOUNT OR BENEFIT OF ANY
BORROWER BY BANK OR ANY AFFILIATE OF BANK, ALL OBLIGATIONS TO BANK OR ANY
AFFILIATE OF BANK UNDER ANY HEDGING AGREEMENTS, ALL OTHER OBLIGATIONS OR
UNDERTAKINGS NOW OR HEREAFTER MADE BY OR FOR THE BENEFIT OF ANY BORROWER TO OR
FOR THE BENEFIT OF BANK OR ANY AFFILIATE OF BANK UNDER ANY OTHER AGREEMENT,
PROMISSORY NOTE OR UNDERTAKING NOW EXISTING OR HEREAFTER ENTERED INTO BY ANY
BORROWER WITH BANK OR ANY SUCH AFFILIATE, INCLUDING, WITHOUT LIMITATION, ALL
OBLIGATIONS OF ANY BORROWER TO BANK OR ANY AFFILIATE OF BANK UNDER ANY GUARANTY
OR SURETY AGREEMENT AND ALL OBLIGATIONS OF EACH BORROWER TO IMMEDIATELY PAY TO
BANK OR ANY AFFILIATE OF BANK THE AMOUNT OF ANY OVERDRAFT ON ANY DEPOSIT ACCOUNT
MAINTAINED WITH BANK OR ANY AFFILIATE OF BANK, TOGETHER WITH ALL INTEREST AND
OTHER SUMS PAYABLE IN CONNECTION WITH ANY OF THE FOREGOING.

(F)                                    “BORROWER” AND “BORROWERS” SHALL HAVE THE
MEANING GIVEN SUCH TERMS IN THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT AND
SHALL INCLUDE ALL PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PERSONS.

(G)                                 “BORROWING AGENT” SHALL MEAN INFOLOGIX IN
ITS CAPACITY AS BORROWING AGENT.

(H)                                 “BORROWING BASE AMOUNT” MEANS, AT ANY TIME,
THE SUM OF (I) AN AMOUNT UP TO EIGHTY-FIVE PERCENT (85%) OF THE AMOUNT OF
INFOLOGIX’S ELIGIBLE RECEIVABLES, PLUS (II) THE LESSER OF (A) THE INVENTORY
SUBLIMIT AND (B) AN AMOUNT UP TO FIFTY PERCENT (50%) OF THE VALUE OF INFOLOGIX’S
ELIGIBLE INVENTORY.

(I)                                     “BUSINESS DAY” MEANS ANY DAY EXCEPT A
SATURDAY, SUNDAY OR OTHER DAY ON WHICH BANKS IN PHILADELPHIA, PENNSYLVANIA ARE
AUTHORIZED BY LAW TO CLOSE.

(J)                                     “CAPITAL EXPENDITURES” MEANS ANY
EXPENDITURE THAT WOULD BE CLASSIFIED AS A CAPITAL EXPENDITURE ON A STATEMENT OF
CASH FLOW OF BORROWERS PREPARED IN ACCORDANCE WITH GAAP.

(K)                                  “CAPITALIZED LEASES” MEANS ALL LEASE
OBLIGATIONS WHICH HAVE BEEN OR SHOULD BE, IN ACCORDANCE WITH GAAP, CAPITALIZED
ON THE BOOKS OF THE LESSEE.

(L)                                     “CAPITALIZED LEASE OBLIGATIONS” MEANS
ALL AMOUNTS PAYABLE WITH RESPECT TO A CAPITALIZED LEASE.

(M)                               “COLLATERAL” SHALL HAVE THE MEANING GIVEN SUCH
TERM IN SECTION 5.6 OF THIS AGREEMENT.

(N)                                 “CONTRACT PERIOD” MEANS THE PERIOD OF TIME
COMMENCING ON THE DATE HEREOF AND CONTINUING THROUGH AND INCLUDING MARCH 15,
2009.

(O)                                 “CORPORATION” MEANS A CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST, UNINCORPORATED ORGANIZATION,
ASSOCIATION OR JOINT STOCK COMPANY.

(P)                                 “DEFAULT” MEANS ANY EVENT WHICH WITH THE
GIVING OF NOTICE, PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT.


--------------------------------------------------------------------------------




(Q)                                 “DEFAULT RATE” SHALL HAVE THE MEANING GIVEN
SUCH TERM IN SECTION  3.10 HEREOF.

(R)                                    “EBITDA” MEANS, FOR ANY PERIOD, NET
INCOME OF BORROWERS FOR SUCH PERIOD, PLUS THE AGGREGATE AMOUNTS DEDUCTED IN
DETERMINING SUCH NET INCOME IN RESPECT OF (I) INTEREST EXPENSE FOR SUCH PERIOD,
(II)  INCOME TAXES FOR SUCH PERIOD, (III) DEPRECIATION FOR SUCH PERIOD, AND (IV)
AMORTIZATION FOR SUCH PERIOD, ALL AS DETERMINED IN ACCORDANCE WITH GAAP ON A
CONSOLIDATED BASIS.

(S)                                  “ELIGIBLE INVENTORY” MEANS INVENTORY IN THE
POSSESSION OF INFOLOGIX CONSISTING OF FINISHED GOODS IN WHICH BANK HAS A PRIOR,
PERFECTED, FIRST PRIORITY LIEN, WHICH COMPLIES WITH THE REPRESENTATIONS SET
FORTH IN SECTION 6.19 AND MEETS ALL SPECIFICATIONS ESTABLISHED BY BANK, IN ITS
SOLE DISCRETION, FROM TIME TO TIME.  ELIGIBLE INVENTORY SHALL NOT INCLUDE (I)
WORK-IN-PROCESS; (II) INVENTORY LOCATED AT ANY LOCATION OTHER THAN AN ELIGIBLE
INVENTORY LOCATION; (III) INVENTORY WHICH IS IN-TRANSIT, OTHER THAN INVENTORY
IN-TRANSIT TO AN ELIGIBLE INVENTORY LOCATION THE PAYMENT FOR WHICH IS BEING MADE
WITH A MERCHANDISE LETTER OF CREDIT ISSUED UNDER THIS AGREEMENT AND WITH RESPECT
TO WHICH ALL ORIGINAL DOCUMENTS OF TITLE AND OTHER EVIDENCE OF OWNERSHIP AND
RIGHTS TO POSSESSION AND DELIVERY HAVE BEEN DELIVERED TO BANK, WITH ALL
NECESSARY ENDORSEMENTS, (IV) INVENTORY CONSISTING OF FUELS; (V) INVENTORY
CONSISTING OF STORES; (VI) OBSOLETE, EXPIRED, SLOW-MOVING OR UNMERCHANTABLE
INVENTORY OR INVENTORY WHICH IS NOT IN GOOD CONDITION OR NOT CURRENTLY USABLE OR
SALABLE IN THE ORDINARY COURSE OF INFOLOGIX’S BUSINESS AS DETERMINED BY BANK IN
ITS SOLE DISCRETION; (VII) INVENTORY CONSISTING OF FINISHED GOODS WHICH DO NOT
MEET THE SPECIFICATIONS OF THE PURCHASE ORDER FOR WHICH SUCH INVENTORY WAS
PRODUCED; (VIII) INVENTORY CONSISTING OF PACKAGING, SHIPPING MATERIALS OR
SUPPLIES; (IX) INVENTORY PRODUCED IN VIOLATION OF THE FAIR LABOR STANDARDS ACT
AND SUBJECT TO THE SO-CALLED “HOT GOODS” PROVISION CONTAINED IN TITLE 29 U.S.C.
SECTION 215(A)(1); (X) INVENTORY HELD BY INFOLOGIX FOR A PERIOD IN EXCESS OF ONE
(1) YEAR; (XI) INVENTORY CONSISTING OF A CONTROLLED SUBSTANCE OR SUBSTANCES FOR
WHICH BANK WOULD NEED A LICENSE OR PERMIT TO SELL OR DISPOSE OF; (XII) INVENTORY
LOCATED AT A LEASED LOCATION, A WAREHOUSE LOCATION OR A PERMITTED PROCESSOR
LOCATION UNLESS BANK HAS RECEIVED A WAIVER AGREEMENT IN FORM AND CONTENT
SATISFACTORY TO BANK; (XIII) CONSIGNED INVENTORY AND (XIV) SAMPLE INVENTORY OR
INVENTORY HELD FOR DEMONSTRATION PURPOSES.  INFOLOGIX SHALL IMMEDIATELY NOTIFY
BANK IF ANY INVENTORY PREVIOUSLY SCHEDULED, LISTED OR REFERRED TO, IN ANY
STATEMENT OR REPORT BY OR ON BEHALF OF INFOLOGIX AND UPON WHICH BORROWERS ARE
BASING AVAILABILITY UNDER THE LINE CEASES TO BE ELIGIBLE INVENTORY.

(T)                                    “ELIGIBLE INVENTORY LOCATION” MEANS EACH
OF THE LOCATIONS LISTED ON SCHEDULE 1.1(T) HEREOF AND EACH OTHER LOCATION OF
WHICH INFOLOGIX HAS ADVISED BANK IN WRITING AND, IF SUCH LOCATION IS A LEASED
LOCATION, WAREHOUSE LOCATION OR A PROCESSOR LOCATION FOR WHICH BANK HAS RECEIVED
A WAIVER AGREEMENT IN FORM AND CONTENT SATISFACTORY TO BANK.

(U)                                 “ELIGIBLE RECEIVABLES” MEANS ACCOUNTS
RECEIVABLE OF INFOLOGIX IN WHICH BANK HAS A PRIOR, PERFECTED FIRST PRIORITY
LIEN, WHICH HAVE BEEN OUTSTANDING NO MORE THAN NINETY (90) DAYS FROM THE
ORIGINAL INVOICE DATE AND NO MORE THAN SIXTY (60) DAYS FROM THE ORIGINAL DUE
DATE, ARE NOT SUBJECT TO OFFSET, DEDUCTION, COUNTERCLAIM, DISCOUNT, CREDIT,
CHARGE BACK, FREIGHT CLAIM, ALLOWANCE OR ADJUSTMENT, COMPLY WITH THE
REPRESENTATIONS SET FORTH IN SECTION 6.20 AND MEET ALL SPECIFICATIONS
ESTABLISHED BY BANK IN ITS SOLE DISCRETION FROM TIME TO TIME.  ELIGIBLE
RECEIVABLES SHALL NOT INCLUDE: (I) NON-TRADE RECEIVABLES; (II) ACCOUNTS
RECEIVABLE OWED BY ANY PERSON WHOSE CORPORATE HEADQUARTERS IS LOCATED OUTSIDE
THE UNITED STATES OF AMERICA OR CANADA OTHER THAN THOSE FULLY SECURED BY A
LETTER OF CREDIT ISSUED BY A FINANCIAL INSTITUTION ACCEPTABLE TO BANK IN ITS
SOLE


--------------------------------------------------------------------------------




DISCRETION OR COVERED BY CREDIT INSURANCE ACCEPTABLE TO BANK IN ITS SOLE
DISCRETION IN EACH CASE ASSIGNED TO BANK OR WITH RESPECT TO WHICH BANK HAS BEEN
NAMED LOSS PAYEE, AS APPLICABLE; (III) CONTRA-ACCOUNTS; (IV) INTERCOMPANY
ACCOUNTS OR ACCOUNTS FROM OTHER AFFILIATED CORPORATIONS, ORGANIZATIONS OR
INDIVIDUALS; (V) ACCOUNTS RECEIVABLE FROM THE UNITED STATES GOVERNMENT OR ANY OF
ITS AGENCIES WHICH HAVE NOT BEEN ASSIGNED TO BANK UNDER THE ASSIGNMENT OF CLAIMS
ACT; (VI) FINANCE CHARGES; (VII) ACCOUNTS RECEIVABLE OWED BY A PERSON IF FIFTY
PERCENT (50%) OR MORE OF SUCH PERSON’S ACCOUNTS RECEIVABLE OWED TO INFOLOGIX
HAVE BEEN OUTSTANDING MORE THAN NINETY (90) DAYS FROM THE ORIGINAL INVOICE DATE
OR MORE THAN SIXTY (60) DAYS FROM THE ORIGINAL DUE DATE; (VIII) ACCOUNTS
RECEIVABLE OF POOR CREDIT QUALITY AS DETERMINED BY BANK IN ITS SOLE DISCRETION;
(IX) THAT PORTION OF ACCOUNTS RECEIVABLE CONCENTRATED IN INDIVIDUAL ACCOUNT
DEBTORS IN EXCESS OF TWENTY PERCENT (20%) (OR IN SUCH OTHER AMOUNTS OR
PERCENTAGES AS MAY BE ESTABLISHED BY BANK FROM TIME TO TIME) OF ALL ELIGIBLE
RECEIVABLES; (X) ANY ACCOUNT ARISING FROM GUARANTEED, PRE-FILED,
PROGRESS-BILLED, CONSIGNMENT OR RETAINAGE SALES; (XI) ANY ACCOUNT RECEIVABLE
WHICH IS PAID DIRECTLY TO A VENDOR OR SUPPLER OF INFOLOGIX OR PAID TO AN ESCROW
AGENT FOR FULL OR PARTIAL PAYMENT TO A VENDOR OR SUPPLIER OF INFOLOGIX; (XII)
ANY ACCOUNT WITH RESPECT TO WHICH THE ACCOUNT DEBTOR IS LOCATED IN A STATE WHICH
REQUIRES INFOLOGIX, AS A PRECONDITION TO COMMENCING OR MAINTAINING AN ACTION IN
THE COURTS OF THAT STATE, EITHER TO (A) RECEIVE A CERTIFICATE OF AUTHORITY TO DO
BUSINESS AND BE IN GOOD STANDING IN SUCH STATE; OR (B) FILE A NOTICE OF BUSINESS
ACTIVITIES REPORT OR SIMILAR REPORT WITH SUCH STATE’S TAXING AUTHORITY, UNLESS
(I) INFOLOGIX HAS TAKEN ONE OF THE ACTIONS DESCRIBED IN CLAUSES (A) OR (B), (II)
THE FAILURE TO TAKE ONE OF THE ACTIONS DESCRIBED IN EITHER CLAUSE (A) OR (B) MAY
BE CURED RETROACTIVELY BY SUCH BORROWER AT ITS ELECTION, OR (III) INFOLOGIX HAS
PROVEN, TO BANK’S SATISFACTION, THAT IT IS EXEMPT FROM ANY SUCH REQUIREMENTS
UNDER ANY SUCH STATE’S LAWS AND (XIII) ANY ACCOUNT WHERE THE ACCOUNT DEBTOR IS A
SANCTIONED PERSON.  INFOLOGIX SHALL IMMEDIATELY NOTIFY BANK IF ANY ACCOUNT
RECEIVABLE PREVIOUSLY SCHEDULED, LISTED OR REFERRED TO IN ANY CERTIFICATE,
STATEMENT OR REPORT BY BORROWERS AND UPON WHICH BORROWERS ARE BASING
AVAILABILITY UNDER THE LINE CEASES TO BE AN ELIGIBLE RECEIVABLE.

(V)                                 “EMBEDDED WIND-DOWN” THE INTENDED WIND-DOWN
AND CESSATION OF ALL OPERATIONS OF EMBEDDED.

(W)                               “ENVIRONMENTAL AFFILIATE” MEANS EACH BORROWER,
AND ANY OTHER PERSON FOR WHOM ANY BORROWER AT ANY TIME HAS ANY LIABILITY
(CONTINGENT OR OTHERWISE) WITH RESPECT TO ANY CLAIMS ARISING OUT OF THE FAILURE
OF SUCH BORROWER OR SUCH PERSON TO COMPLY WITH ALL APPLICABLE ENVIRONMENTAL
REQUIREMENTS.

(X)                                   “ENVIRONMENTAL CLEANUP SITE” SHALL MEAN
ANY LOCATION WHICH IS LISTED OR PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES
LIST, ON CERCLIS OR ON ANY SIMILAR STATE LIST OF SITES REQUIRING INVESTIGATION
OR CLEANUP, OR WHICH IS THE SUBJECT OF ANY PENDING OR THREATENED ACTION, SUIT,
PROCEEDING OR INVESTIGATION RELATED TO OR ARISING FROM ANY ALLEGED VIOLATION OF
ANY ENVIRONMENTAL REQUIREMENTS.

(Y)                                 “ENVIRONMENTAL CONSULTANTS” HAS THE MEANING
GIVEN SUCH TERM IN SECTION 10.6 HEREOF.

(Z)                                   “ENVIRONMENTAL REQUIREMENTS” MEANS ANY AND
ALL APPLICABLE FEDERAL, STATE OR LOCAL LAWS, STATUTES, ORDINANCES, REGULATIONS
OR STANDARDS, ADMINISTRATIVE OR COURT ORDERS OR DECREES, COMMON LAW DOCTRINES OR
PRIVATE AGREEMENTS, RELATING TO (I) POLLUTION OR PROTECTION OF THE ENVIRONMENT
AND NATURAL RESOURCES, (II) EXPOSURE OF EMPLOYEES OR OTHER PERSONS TO SPECIAL
MATERIALS, (III) PROTECTION OF THE PUBLIC HEALTH AND WELFARE FROM THE EFFECTS OF
SPECIAL MATERIALS AND


--------------------------------------------------------------------------------




THEIR PRODUCTS, BY-PRODUCTS, WASTES, EMISSIONS, DISCHARGES OR RELEASES, AND (IV)
REGULATION, LICENSING, APPROVAL OR AUTHORIZATION OF THE MANUFACTURE, GENERATION,
USE, FORMULATION, PACKAGING, LABELING, TRANSPORTING, DISTRIBUTING, HANDLING,
STORING OR DISPOSING OF ANY SPECIAL MATERIALS.

(AA)                            “ERISA” HAS THE MEANING GIVEN SUCH TERM IN
SECTION 6.16 HEREOF.

(BB)                          “EVENT OF DEFAULT” MEANS EACH OF THE EVENTS
SPECIFIED IN SECTION 13.1.

(CC)                            “EXCESS CASH FLOW” FOR ANY PERIOD MEANS EBITDA
FOR SUCH PERIOD, MINUS BORROWER’S INTEREST EXPENSE PAID DURING SUCH PERIOD,
MINUS, PRINCIPAL PAYMENTS PAID ON BORROWERS LONG-TERM INDEBTEDNESS AND
CAPITALIZED LEASE OBLIGATIONS DURING SUCH PERIOD, MINUS UNFINANCED CAPITAL
EXPENDITURES OF BORROWERS FOR SUCH PERIOD, MINUS TAXES PAID BY BORROWER DURING
SUCH PERIOD, MINUS DIVIDENDS AND DISTRIBUTIONS PERMITTED BY SECTION 7.19 HEREOF
AND PAID BY BORROWERS DURING SUCH PERIOD, ALL AS DETERMINED IN ACCORDANCE WITH
GAAP ON A CONSOLIDATED BASIS.

(DD)                          “FIXED CHARGE COVERAGE RATIO” MEANS THE RATIO OF
BORROWERS’ (A) ADJUSTED EBITDA FOR THE TWELVE (12) MONTH PERIOD ENDING ON THE
APPLICABLE TEST DATE TO (B) FIXED CHARGES.

(EE)                            “FIXED CHARGES” MEANS THE SUM OF (I) BORROWERS’
INTEREST EXPENSE FOR THE TWELVE (12) MONTH PERIOD ENDING ON THE APPLICABLE TEST
DATE, PLUS (II) PRINCIPAL PAYMENTS DUE ON BORROWERS’ LONG-TERM INDEBTEDNESS AND
CAPITALIZED LEASE OBLIGATIONS FOR THE ENSUING TWELVE (12) MONTH PERIOD
COMMENCING ON THE APPLICABLE TEST DATE, ALL AS DETERMINED IN ACCORDANCE WITH
GAAP ON A CONSOLIDATED BASIS.

(FF)                                “GAAP” MEANS GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES IN THE UNITED STATES OF AMERICA, IN EFFECT FROM TIME TO TIME,
CONSISTENTLY APPLIED AND MAINTAINED.

(GG)                          “GOOD BUSINESS DAY” MEANS ANY DAY EXCEPT A
SATURDAY, SUNDAY OR OTHER DAY ON WHICH COMMERCIAL BANKS IN NEW YORK AND LONDON,
ENGLAND ARE AUTHORIZED BY LAW TO CLOSE.

(HH)                          “GUARANTORS” MEANS, JOINTLY, SEVERALLY AND
COLLECTIVELY, CRAIG WILENSKY, RICHARD HODGE AND DAVID GULIAN.

(II)                                  “HEDGING AGREEMENTS” MEANS ANY INTEREST
RATE PROTECTION AGREEMENT, SWAP AGREEMENT (AS DEFINED IN 11 U.S.C. § 101),
FOREIGN CURRENCY EXCHANGE AGREEMENT, COMMODITY PURCHASE OR OPTION AGREEMENT OR
OTHER INTEREST OR EXCHANGE RATE OR COMMODITY PRICE HEDGING AGREEMENTS BETWEEN
ANY BORROWER AND BANK OR ANY AFFILIATE OF BANK.

(JJ)                                  “INDEBTEDNESS”, AS APPLIED TO A PERSON,
MEANS:

(1)                                  ALL ITEMS (EXCEPT ITEMS OF CAPITAL STOCK OR
OF SURPLUS) WHICH IN ACCORDANCE WITH GAAP WOULD BE INCLUDED IN DETERMINING TOTAL
LIABILITIES AS SHOWN ON THE LIABILITY SIDE OF A BALANCE SHEET OF SUCH PERSON AS
AT THE DATE AS OF WHICH INDEBTEDNESS IS TO BE DETERMINED;


--------------------------------------------------------------------------------




(2)                                  TO THE EXTENT NOT INCLUDED IN THE
FOREGOING, ALL INDEBTEDNESS, OBLIGATIONS, AND LIABILITIES SECURED BY ANY
MORTGAGE, PLEDGE, LIEN, CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT OR
OTHER SECURITY INTEREST TO WHICH ANY PROPERTY OR ASSET OWNED OR HELD BY SUCH
PERSON IS SUBJECT, WHETHER OR NOT THE INDEBTEDNESS, OBLIGATIONS OR LIABILITIES
SECURED THEREBY SHALL HAVE BEEN ASSUMED BY SUCH PERSON; AND

(3)                                  TO THE EXTENT NOT INCLUDED IN THE
FOREGOING, ALL INDEBTEDNESS, OBLIGATIONS AND LIABILITIES OF OTHERS WHICH SUCH
PERSON HAS DIRECTLY OR INDIRECTLY GUARANTEED, ENDORSED (OTHER THAN FOR
COLLECTION OR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS), SOLD WITH RECOURSE,
OR AGREED (CONTINGENTLY OR OTHERWISE) TO PURCHASE OR REPURCHASE OR OTHERWISE
ACQUIRE OR IN RESPECT OF WHICH SUCH PERSON HAS AGREED TO SUPPLY OR ADVANCE FUNDS
(WHETHER BY WAY OF LOAN, STOCK PURCHASE, CAPITAL CONTRIBUTION OR OTHERWISE) OR
OTHERWISE TO BECOME DIRECTLY OR INDIRECTLY LIABLE.

(KK)                            “INTEREST EXPENSE”, AS APPLIED TO BORROWERS,
MEANS FOR ANY PERIOD, THE AMOUNT OF INTEREST PAID OR DUE ON INDEBTEDNESS BY
BORROWERS FOR SUCH PERIOD, DETERMINED IN ACCORDANCE WITH GAAP.

(LL)                                  “INVENTORY SUBLIMIT” MEANS AN AMOUNT UP TO
ONE MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS ($1,250,000.00).

(MM)                      “IP SECURITY AGREEMENT” MEANS THAT CERTAIN
INTELLECTUAL PROPERTY SECURITY AGREEMENT EXECUTED BY EACH OF THE BORROWERS IN
FAVOR OF BANK DATED OF EVEN DATE HEREWITH.

(NN)                          “LETTER OF CREDIT SUBLIMIT” MEANS AN AMOUNT UP TO
FIVE HUNDRED THOUSAND DOLLARS ($500,000.00).

(OO)                          “LIBOR BASED RATE” MEANS THE LIBOR RATE, PLUS THE
LIBOR RATE MARGIN.

(PP)                          “LIBOR RATE” MEANS, FOR ANY PROPOSED OR EXISTING
LIBOR RATE ADVANCES, THE RATE OF INTEREST FOR THE APPLICABLE RATE PERIOD WHICH
IS DETERMINED BY BANK TO BE THE RATE PER ANNUM OBTAINED BY DIVIDING (THE
RESULTING QUOTIENT TO BE ROUNDED UPWARD TO THE NEAREST 1/100 OF 1%) (I) THE RATE
OF INTEREST ESTIMATED IN GOOD FAITH BY BANK IN ACCORDANCE WITH ITS USUAL
PROCEDURES (WHICH DETERMINATION SHALL BE CONCLUSIVE) TO BE THE AVERAGE OF THE
RATES PER ANNUM FOR DEPOSITS IN UNITED STATES DOLLARS OFFERED TO MAJOR MONEY
CENTER BANKS IN THE LONDON INTERBANK MARKET AT APPROXIMATELY 11:00 A.M., LONDON
TIME, TWO (2) GOOD BUSINESS DAYS PRIOR TO THE FIRST DAY OF SUCH RATE PERIOD IN
AMOUNTS COMPARABLE TO SUCH PORTION (OR, IF THERE ARE NO SUCH COMPARABLE AMOUNTS
ACTIVELY TRADED, THE SMALLEST AMOUNTS ACTIVELY TRADED) AND HAVE MATURITIES
COMPARABLE TO SUCH RATE PERIOD, BY (II) A NUMBER EQUAL TO 1.00 MINUS THE LIBOR
RATE RESERVE PERCENTAGE FOR SUCH DAY.

(QQ)                          “LIBOR RATE ADVANCE” MEANS ANY ADVANCE ACCRUING
INTEREST AT THE LIBOR BASED RATE.

(RR)                                “LIBOR RATE MARGIN” MEANS 287.5 BASIS
POINTS.

(SS)                            “LIBOR RATE NOTIFICATION” MEANS AN IRREVOCABLE
WRITTEN NOTICE IN FORM ACCEPTABLE TO BANK REQUESTING THE LIBOR BASED RATE, WHICH
NOTICE MUST BE PROVIDED TO BANK


--------------------------------------------------------------------------------




PRIOR TO 10:00 A.M. PHILADELPHIA TIME ON A BUSINESS DAY WHICH IS AT LEAST THREE
(3) GOOD BUSINESS DAYS PRIOR TO THE DATE ON WHICH SUCH RATE IS REQUESTED TO TAKE
EFFECT, SPECIFYING:

(1)                                  THE PRINCIPAL AMOUNT WHICH IS TO ACCRUE
INTEREST AT SUCH RATE;

(2)                                  THE DATE ON WHICH SUCH RATE IS TO TAKE
EFFECT AND THE RATE PERIOD; AND

(3)                                  WHETHER SUCH PRINCIPAL AMOUNT IS A NEW
ADVANCE, A CONVERSION FROM ANOTHER INTEREST RATE OR A RENEWAL OF ANOTHER
INTEREST RATE.

(TT)                                “LIBOR RATE RESERVE PERCENTAGE” FOR ANY DAY
SHALL MEAN THE PERCENTAGE (ROUNDED UPWARD TO THE NEAREST 1/100 OF 1%), AS
DETERMINED IN GOOD FAITH BY BANK (WHICH DETERMINATION SHALL BE CONCLUSIVE) AS
REPRESENTING FOR SUCH DAY THE MAXIMUM EFFECTIVE RESERVE REQUIREMENT (INCLUDING
WITHOUT LIMITATION SUPPLEMENTAL, MARGINAL AND EMERGENCY REQUIREMENTS) FOR MEMBER
BANKS OF THE FEDERAL RESERVE SYSTEM WITH RESPECT TO EUROCURRENCY FUNDING
(CURRENTLY REFERRED TO AS “EUROCURRENCY LIABILITIES”) OF ANY MATURITY.  EACH
LIBOR BASED RATE SHALL BE ADJUSTED AUTOMATICALLY AS OF THE EFFECTIVE DATE OF ANY
CHANGE IN THE LIBOR RATE RESERVE PERCENTAGE.

(UU)                          “LINE” SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.1 HEREOF.

(VV)                          “LINE ADVANCES” SHALL MEAN ALL ADVANCES UNDER THE
LINE.

(WW)                      “LINE NOTE” SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.1 HEREOF.

(XX)                              “LOAN ACCOUNT” HAS THE MEANING GIVEN SUCH TERM
IN SECTION 4.11 HEREOF.

(YY)                          “LOAN DOCUMENTS” MEANS THIS AGREEMENT, THE NOTES,
THE SURETY AGREEMENTS, THE SUBORDINATION AGREEMENTS, ALL HEDGING AGREEMENTS AND
ALL OTHER DOCUMENTS, EXECUTED OR DELIVERED BY ANY BORROWER OR ANY OTHER PERSON
PURSUANT TO THIS AGREEMENT OR IN CONNECTION HEREWITH, AS THEY MAY BE AMENDED,
MODIFIED OR RESTATED FROM TIME TO TIME.

(ZZ)                              “LOANS” MEANS, COLLECTIVELY, THE LINE AND THE
TERM LOAN.

(AAA)                      “MATERIAL ADVERSE EFFECT” MEANS A MATERIAL ADVERSE
EFFECT, AS DETERMINED BY BANK IN ITS SOLE DISCRETION (I) ON THE BUSINESS,
OPERATIONS, ASSETS, MANAGEMENT, LIABILITIES OR CONDITION OF ANY BORROWER OR ANY
GUARANTOR, (II) IN THE VALUE OF OR THE PERFECTION OR PRIORITY OF BANK’S LIEN
UPON THE COLLATERAL, OR (III) IN THE ABILITY OF ANY BORROWER OR ANY GUARANTOR TO
PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS

(BBB)                   “MAXIMUM LINE AMOUNT” MEANS AN AMOUNT UP TO EIGHT
MILLION DOLLARS ($8,000,000.00).

(CCC)                      “NET INCOME” MEANS INCOME (OR LOSS) OF BORROWERS
AFTER INCOME AND FRANCHISE TAXES AND SHALL HAVE THE MEANING GIVEN SUCH TERM BY
GAAP, PROVIDED THAT THERE SHALL BE SPECIFICALLY EXCLUDED THEREFROM (I) GAINS OR
LOSSES FROM THE SALE OF CAPITAL ASSETS, (II) NET INCOME OF


--------------------------------------------------------------------------------




ANY PERSON IN WHICH ANY BORROWER HAS AN OWNERSHIP INTEREST, UNLESS RECEIVED BY
SUCH BORROWER IN A CASH DISTRIBUTION, AND (III) ANY GAINS ARISING FROM
EXTRAORDINARY ITEMS, ALL AS DETERMINED IN ACCORDANCE WITH GAAP ON A CONSOLIDATED
BASIS.

(DDD)                   “NOTES” MEANS, COLLECTIVELY, THE LINE NOTE.

(EEE)                      “OFAC” SHALL MEAN THE U.S. DEPARTMENT OF THE
TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL.

(FFF)                            “OUT-OF-FORMULA ADVANCE” MEANS THE AMOUNT BY
WHICH (A) THE SUM OF (I) THE THEN OUTSTANDING LINE ADVANCES, PLUS (II) THE FACE
AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT EXCEEDS (B) THE BORROWING BASE
AMOUNT, SUBJECT TO SUCH RESTRICTIONS ON ADVANCES AS ARE SET FORTH IN THIS
AGREEMENT.

(GGG)                   “PBGC” HAS THE MEANING GIVEN SUCH TERM IN SECTION 6.16
BELOW.

(HHH)                   “PERMITTED PROCESSOR LOCATION” MEANS (A) 750 ENSMINGER
ROAD, SUITE 106, TONAWANDA, NEW YORK 14150 (OCCUPIED BY POWER-UP MANUFACTURING,
INC.) AND (B) 140 CONSTITUTION  BLVD. FRANKLIN, MA (OCCUPIED BY JACO, INC.).

(III)                               “PERSON” MEANS AN INDIVIDUAL, A CORPORATION
OR A GOVERNMENT OR ANY AGENCY OR SUBDIVISION THEREOF, OR ANY OTHER ENTITY.

(JJJ)                               “PLAN” HAS THE MEANING GIVEN SUCH TERM IN
SECTION 6.16 BELOW.

(KKK)                      “PRIME BASED LINE RATE” MEANS THE PRIME RATE, PLUS
THE PRIME RATE LINE MARGIN (SUCH INTEREST RATE TO CHANGE IMMEDIATELY UPON ANY
CHANGE IN THE PRIME RATE).

(LLL)                               “PRIME BASED TERM RATE” MEANS THE PRIME
RATE, PLUS THE PRIME RATE TERM MARGIN (SUCH RATE TO CHANGE IMMEDIATELY UPON ANY
CHANGE IN THE PRIME RATE).

(MMM)             “PRIME RATE” MEANS THE ANNUAL INTEREST RATE ESTABLISHED FROM
TIME TO TIME BY BANK AND GENERALLY KNOWN BY BANK AS ITS “PRIME RATE”, WHETHER
PUBLISHED BY IT PUBLICLY OR ONLY FOR THE INTERNAL GUIDANCE OF ITS LOAN OFFICERS,
WHICH RATE IS USED MERELY AS A PRICING INDEX AND IS NOT AND SHOULD NOT BE
CONSIDERED TO REPRESENT THE LOWEST OR BEST RATE AVAILABLE TO A BORROWER.

(NNN)                   “PRIME RATE ADVANCE” MEANS ANY ADVANCE ACCRUING INTEREST
AT THE PRIME BASED LINE RATE OR THE PRIME BASED TERM RATE.

(OOO)                   “PRIME RATE LINE MARGIN” MEANS 12.5 BASIS POINTS.

(PPP)                   “PRIME RATE TERM MARGIN” MEANS 200 BASIS POINTS

(QQQ)                   “RATE PERIOD” MEANS, FOR ANY PRINCIPAL PORTION OF THE
LINE FOR WHICH BORROWING AGENT ELECTS THE LIBOR BASED RATE, THE PERIOD OF TIME
FOR WHICH SUCH RATE SHALL APPLY TO SUCH PRINCIPAL PORTION.


--------------------------------------------------------------------------------




(RRR)                            “REAL PROPERTY” HAD THE MEANING GIVEN SUCH TERM
IN SECTION 10.2 BELOW.

(SSS)                      “SANCTIONED COUNTRY” SHALL MEAN A COUNTRY SUBJECT TO
A SANCTIONS PROGRAM IDENTIFIED ON THE LIST MAINTAINED BY OFAC AND AVAILABLE AT
HTTP://WWW.TREAS.GOV/OFFICES/EOTFFC/OFAC/SANCTIONS/INDEX.HTML, OR AS OTHERWISE
PUBLISHED FROM TIME TO TIME.

(TTT)                            “SANCTIONED PERSON” SHALL MEAN (I) A PERSON
NAMED ON THE LIST OF SPECIALLY DESIGNATED NATIONALS OR BLOCKED PERSONS
MAINTAINED BY OFAC AVAILABLE AT
HTTP://WWW.TREAS.GOV/OFFICES/EOTFFC/OFAC/SDN/INDEX.HTML, OR AS OTHERWISE
PUBLISHED FROM TIME TO TIME, OR (II) (A) AN AGENCY OF THE GOVERNMENT OF A
SANCTIONED COUNTRY, (B) AN ORGANIZATION CONTROLLED BY A SANCTIONED COUNTRY, OR
(C) A PERSON RESIDENT IN A SANCTIONED COUNTRY, TO THE EXTENT SUBJECT TO A
SANCTIONS PROGRAM ADMINISTERED BY OFAC.

(UUU)                   “SPECIAL MATERIALS” MEANS ANY AND ALL MATERIALS WHICH,
UNDER ENVIRONMENTAL REQUIREMENTS, REQUIRE SPECIAL HANDLING IN USE, GENERATION,
COLLECTION, STORAGE, TREATMENT OR DISPOSAL, OR PAYMENT OF COSTS ASSOCIATED WITH
RESPONDING TO THE LAWFUL DIRECTIVES OF ANY COURT OR AGENCY OF COMPETENT
JURISDICTION.  SPECIAL MATERIALS SHALL INCLUDE, WITHOUT LIMITATION:  (I) ANY
FLAMMABLE SUBSTANCE, EXPLOSIVE, RADIOACTIVE MATERIAL, HAZARDOUS MATERIAL,
HAZARDOUS WASTE, TOXIC SUBSTANCE, SOLID WASTE, POLLUTANT, CONTAMINANT OR ANY
RELATED MATERIAL, RAW MATERIAL, SUBSTANCE, PRODUCT OR BY-PRODUCT OF ANY
SUBSTANCE SPECIFIED IN OR REGULATED OR OTHERWISE AFFECTED BY ANY ENVIRONMENTAL
REQUIREMENTS (INCLUDING BUT NOT LIMITED TO ANY “HAZARDOUS SUBSTANCE” AS DEFINED
IN THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF
1980 AS AMENDED OR ANY SIMILAR STATE OR LOCAL LAW), (II) ANY TOXIC CHEMICAL OR
OTHER SUBSTANCE FROM OR RELATED TO INDUSTRIAL, COMMERCIAL OR INSTITUTIONAL
ACTIVITIES, AND (III) ASBESTOS, GASOLINE, DIESEL FUEL, MOTOR OIL, WASTE AND USED
OIL, HEATING OIL AND OTHER PETROLEUM PRODUCTS OR COMPOUNDS, POLYCHLORINATED
BIPHENYLS, RADON, UREA FORMALDEHYDE AND LEAD-CONTAINING MATERIALS.

(VVV)                   “SUBORDINATED INDEBTEDNESS” MEANS, COLLECTIVELY, THAT
CERTAIN INDEBTEDNESS OF BORROWERS OWED TO COSMO DENICOLA IN THE PRINCIPAL AMOUNT
OF TWO HUNDRED THOUSAND DOLLARS ($200,000.00), THAT CERTAIN INDEBTEDNESS OF
BORROWERS OWED TO ALBERT CIARDI, JR. IN THE PRINCIPAL AMOUNT OF TWO HUNDRED
THOUSAND DOLLARS ($200,000.00), THAT CERTAIN INDEBTEDNESS OF  INFOLOGIX OWED TO
COSMO DENICOLA IN THE PRINCIPAL AMOUNT OF ONE HUNDRED FORTY-SEVEN THOUSAND
DOLLARS ($147,000.00), THAT CERTAIN INDEBTEDNESS OF INFOLOGIX OWED TO ALBERT
CIARDI, JR. IN THE PRINCIPAL AMOUNT OF ONE HUNDRED SIXTY-FIVE THOUSAND DOLLARS
($165,000.00), THAT CERTAIN INDEBTEDNESS OF INFOLOGIX OWED TO DAVID GULIAN IN
THE PRINCIPAL AMOUNT OF TWENTY-NINE THOUSAND THREE HUNDRED THIRTY-FOUR DOLLARS
($29,344.00), THAT CERTAIN INDEBTEDNESS OF INFOLOGIX OWED TO CRAIG WILENSKY IN
THE PRINCIPAL AMOUNT OF TWENTY-NINE THOUSAND THREE HUNDRED THIRTY-THREE DOLLARS
($29,333.00) AND THAT CERTAIN INDEBTEDNESS OF INFOLOGIX OWED TO RICHARD HODGE IN
THE PRINCIPAL AMOUNT OF TWENTY-NINE THOUSAND THREE HUNDRED THIRTY-THREE DOLLARS
($29,333.00) EVIDENCED BY THE SUBORDINATED NOTES, WHICH INDEBTEDNESS MUST AT ALL
TIMES BE FULLY SUBORDINATED TO ALL BANK INDEBTEDNESS ON TERMS ACCEPTABLE TO BANK
IN ITS SOLE DISCRETION.

(WWW)             “SUBORDINATED NOTE” MEANS, COLLECTIVELY, THAT CERTAIN
PROMISSORY NOTE EXECUTED BY BORROWERS IN FAVOR OF COSMO DENICOLA IN THE FACE
AMOUNT OF TWO HUNDRED THOUSAND DOLLARS ($200,000.00) DATED MARCH 29, 2005, THAT
CERTAIN PROMISSORY NOTE EXECUTED BY BORROWERS IN FAVOR OF ALBERT CIARDI, JR. IN
THE FACE AMOUNT OF TWO HUNDRED THOUSAND DOLLARS


--------------------------------------------------------------------------------




($200,000.00) DATED MARCH 29, 2005, THAT CERTAIN PROMISSORY NOTE EXECUTED BY
INFOLOGIX IN FAVOR OF COSMO DENICOLA IN THE FACE AMOUNT OF ONE HUNDRED
SIXTY-FIVE THOUSAND DOLLARS ($165,000.00) DATED NOVEMBER 16, 2001, THAT CERTAIN
PROMISSORY NOTE EXECUTED BY INFOLOGIX IN FAVOR OF ALBERT CIARDI, JR. IN THE FACE
AMOUNT OF ONE HUNDRED SIXTY-FIVE THOUSAND DOLLARS ($165,000.00) DATED NOVEMBER
16, 2001, THAT CERTAIN PROMISSORY NOTE EXECUTED BY INFOLOGIX IN FAVOR OF DAVID
GULIAN IN THE FACE AMOUNT OF FORTY THOUSAND DOLLARS ($40,000.00) DATED NOVEMBER
16, 2001, THAT CERTAIN PROMISSORY NOTE EXECUTED BY INFOLOGIX IN FAVOR OF RICHARD
HODGE IN THE FACE AMOUNT OF FORTY THOUSAND DOLLARS ($40,000.00) DATED NOVEMBER
16, 2001 AND THAT CERTAIN PROMISSORY NOTE EXECUTED BY INFOLOGIX IN FAVOR OF
CRAIG WILENSKY IN THE FACE AMOUNT OF FORTY THOUSAND DOLLARS ($40,000.00) DATED
NOVEMBER 16, 2001.

(XXX)                         “SUBORDINATION AGREEMENTS” MEANS, COLLECTIVELY,
THAT CERTAIN SUBORDINATION AGREEMENT BY AND AMONG BORROWERS, BANK AND COSMO
DENICOLA DATED OF EVEN DATE HEREWITH, THAT CERTAIN SUBORDINATION AGREEMENT BY
AND AMONG BORROWERS, BANK AND ALBERT CIARDI, JR. DATED OF EVEN DATE HEREWITH,
THAT CERTAIN SUBORDINATION AGREEMENT BY AND AMONG INFOLOGIX, BANK AND DAVID
GULIAN DATED OF EVEN DATE HEREWITH, THAT CERTAIN SUBORDINATION AGREEMENT BY AND
AMONG INFOLOGIX, BANK AND RICHARD HODGE DATED OF EVEN DATE HEREWITH AND THAT
CERTAIN SUBORDINATION AGREEMENT BY AND AMONG INFOLOGIX, BANK AND CRAIG WILENSKY
DATED OF EVEN DATE HEREWITH.

(YYY)                   “SUBSIDIARY” MEANS A CORPORATION (I) WHICH IS ORGANIZED
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF, OR ANY OTHER COUNTY OR
JURISDICTION, (II) WHICH CONDUCTS SUBSTANTIALLY ALL OF ITS BUSINESS AND HAS
SUBSTANTIALLY ALL OF ITS ASSETS WITHIN THE UNITED STATES AND (III) OF WHICH MORE
THAN FIFTY PERCENT (50%) OF ITS OUTSTANDING VOTING STOCK OF EVERY CLASS (OR
OTHER VOTING EQUITY INTEREST) IS OWNED BY ANY BORROWER OR ONE OR MORE OF THEIR
SUBSIDIARIES.

(ZZZ)                         “SURETY AGREEMENTS” SHALL HAVE THE MEANING GIVEN
SUCH TERM IN SECTION  5.2 HEREOF.

(AAAA)                “TERM LOAN” SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.2 HEREOF.

(BBBB)            “TERM NOTE” SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION
2.2 HEREOF.

(CCCC)                “UNDRAWN AVAILABILITY” AT A PARTICULAR DATE SHALL MEAN AN
AMOUNT EQUAL TO (I) THE LESSER OF (A) THE BORROWING BASE AMOUNT OR (B) THE
MAXIMUM LINE AMOUNT, MINUS (II) THE SUM OF (A) THE OUTSTANDING AMOUNT OF
ADVANCES UNDER THE LINE, PLUS (B) THE FACE AMOUNT OF ALL OUTSTANDING LETTERS OF
CREDIT, PLUS (C) ALL AMOUNTS DUE AND OWING TO EACH BORROWER’S TRADE CREDITORS
WHICH ARE OUTSTANDING BEYOND NORMAL TRADE TERMS.

(DDDD)            “VALUE” MEANS, WITH RESPECT TO ELIGIBLE INVENTORY, THE LOWER
OF COST (DETERMINED ON A FIRST-IN-FIRST-OUT BASIS) OR MARKET VALUE, EXCLUSIVE OF
ANY TRANSPORTATION, PROCESSING OR HANDLING CHARGES.

(EEEE)                “WAIVER AGREEMENT” MEANS AN AGREEMENT IN FORM AND CONTENT
SATISFACTORY TO BANK IN ITS SOLE DISCRETION EXECUTED BY A LANDLORD OF A LEASED
LOCATION OF A BORROWER A WAREHOUSEMAN OF A WAREHOUSE LOCATION OF A BORROWER OR
PROCESSOR OF BORROWER’S INVENTORY PURSUANT TO WHICH, INTER ALIA, SUCH LANDLORD,
WAREHOUSEMAN OR PROCESSOR WAIVES ANY AND ALL RIGHTS AGAINST ANY


--------------------------------------------------------------------------------


COLLATERAL AT SUCH LOCATION, PERMITS BANK ACCESS TO SUCH LOCATION FOR THE
PURPOSE OF SELLING AND TAKING POSSESSION OF ANY COLLATERAL AT SUCH LOCATION,
WAIVES ANY RIGHT OF SET-OFF OR COUNTERCLAIM AGAINST SUMS OWED TO ANY BORROWER
AND CONTAINS SUCH OTHER TERMS AND PROVISIONS AS BANK MAY REASONABLY REQUIRE.

1.2                                 Accounting Terms.  As used in this
Agreement, or any certificate, report or other document made or delivered
pursuant to this Agreement, accounting terms not defined elsewhere in this
Agreement shall have the respective meanings given to them under GAAP.

1.3                                 UCC Terms.  All terms used herein and
defined in the Uniform Commercial Code as in effect in the Commonwealth of
Pennsylvania from time to time shall have the meanings given therein unless
otherwise defined herein.


2.                                       THE LINE; TERM LOAN; USE OF PROCEEDS.

2.1                                 Line of Credit.  Bank will establish for
Borrowers for and during the Contract Period, subject to the terms and
conditions hereof, a revolving line of credit (the “Line”) pursuant to which
Bank will from time to time make Advances to Borrowers in an aggregate amount
not exceeding at any time the lesser of:  (a) the Borrowing Base Amount or (b)
the Maximum Line Amount.  Bank, in its sole discretion, may from time to time
(x) establish certain reserves against Eligible Receivables or Eligible
Inventory (including, without limitation, a dilution reserve) and/or (y)
increase or decrease the advance rates contained in the Borrowing Base Amount. 
Borrowers consent to any such implementation of reserves or increase or decrease
of advance rates and acknowledge that Bank’s decrease of advance rates or
implementation of reserves may limit or restrict Advances available to
Borrowers.  Within the limitations set forth above, Borrowers may borrow, repay
and reborrow under the Line.  The Line shall be subject to all terms and
conditions set forth in all of the Loan Documents, which terms and conditions
are incorporated herein.  Borrowers’ obligation to repay Line Advances shall be
evidenced by Borrowers’ promissory note (the “Line Note”) in the face amount of
Eight Million Dollars ($8,000,000.00), which shall be in the form attached
hereto as Exhibit “A”, with the blanks appropriately filled in.

2.2                                 Term Loan.  Bank shall lend to Borrowers and
Borrowers shall borrow from Bank the aggregate amount of One Million Five
Hundred Thousand Dollars ($1,500,000.00) (the “Term Loan”).  Borrowers’
obligation to repay the Term Loan shall be evidenced by Borrowers’ promissory
note (the “Term Note”) in the face amount of One Million Five Hundred Thousand
Dollars ($1,500,000.00), which shall be in the form of Exhibit “B”, with the
blanks appropriately filled in.

2.3                                 Use of Proceeds.  Borrowers agree to use
Advances to refinance obligations of Borrowers to Silicon Valley Bank and for
proper working capital purposes.

2.4                                 Method of Advances.

(A)                                  LINE ADVANCES.  ON ANY BUSINESS DAY,
BORROWING AGENT MAY REQUEST A LINE ADVANCE BY DELIVERING TO THE BANK OFFICER
DESIGNATED BY BANK NO LATER THAN 12:00 (NOON) PHILADELPHIA TIME ON THE BUSINESS
DAY SUCH ADVANCE IS REQUESTED TO BE FUNDED (OR IF BORROWING AGENT IS REQUESTING
A LIBOR RATE ADVANCE BY 11:00 A.M., LONDON TIME, THREE (3) GOOD BUSINESS DAYS
PRIOR TO THE FIRST DAY OF THE SELECTED RATE PERIOD) A WRITTEN REQUEST FOR A LINE
ADVANCE


--------------------------------------------------------------------------------




AND A COMPLETED AND EXECUTED BORROWING BASE CERTIFICATE TOGETHER WITH SUCH
COLLATERAL AND BACK-UP DOCUMENTATION AS BANK MAY FROM TIME TO TIME REQUIRE (AND
IF BORROWING AGENT IS REQUESTING A LIBOR RATE ADVANCE, SUCH REQUEST SHALL
INCLUDE A LIBOR RATE NOTIFICATION).  EACH REQUEST FOR AN ADVANCE UNDER THE LINE
SHALL BE SIGNED BY ONE OF TODD MALLON, COSMO DENICOLA OR DAVID GULIAN AND SHALL
BE CONCLUSIVELY PRESUMED TO BE MADE BY A PERSON AUTHORIZED BY BORROWERS TO DO SO
AND, ONCE RECEIVED BY BANK, SHALL BE DEEMED IRREVOCABLE.  AVAILABILITY FOR
ADVANCES SHALL BE BASED UPON THE MOST RECENT ACCOUNTS RECEIVABLE AGING REPORT
REQUIRED PURSUANT TO SECTION  9.5 HEREOF AND THE MOST RECENT INVENTORY
CERTIFICATION REQUIRED PURSUANT TO SECTION  9.6 HEREOF, UNLESS MORE FREQUENT
REPORTS ARE REQUIRED BY BANK.

(B)                                 TERM LOAN ADVANCE.  THE ENTIRE PRINCIPAL
AMOUNT OF THE TERM LOAN SHALL BE ADVANCED ON THE DATE HEREOF.

(C)                                  FUNDING OF ADVANCES.  SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, BANK MAY MAKE THE PROCEEDS OF AN ADVANCE
AVAILABLE TO BORROWERS BY CREDITING SUCH PROCEEDS TO ANY BORROWERS’ DEPOSIT
ACCOUNT WITH BANK.

2.5                                 Letters of Credit.  Bank, at its sole
discretion, may issue for the account of any Borrower merchandise and standby
letters of credit in form and content satisfactory to Bank, at its sole
discretion, with a term not to exceed the earlier to occur of (a) one hundred
twenty (120) days (for merchandise letters of credit), (b) twelve (12) months
(for standby letters of credit), or (c)  the last day of the Contract Period. 
Notwithstanding the foregoing, at no time shall the (i) aggregate face amount of
all outstanding letters of credit issued under the Line exceed the Letter of
Credit Sublimit; and (ii) principal balance of the Line, plus the aggregate face
amount of all outstanding letters of credit issued under the Line, exceed the
lesser of the (A) Borrowing Base Amount or (B) Maximum Line Amount.  In
addition, no letter of credit issued under this Agreement shall have any
“evergreen” or other automatic renewal provisions.

Borrowers will execute a letter of credit application and letter of credit
agreement, and such other documents as may be required by Bank in connection
with the issuance of letters of credit hereunder.  The outstanding face amount
of all letters of credit issued by Bank pursuant hereto will reduce Borrowers’
ability to borrow under the Line as if such face amount were a Line Advance.  In
the event that Bank pays any sums due pursuant to such letters of credit for any
reason, such payment shall be deemed to be a Line Advance under the Line
repayable by Borrowers pursuant to the terms hereof.

In the event that the Line is terminated for any reason or demand is made
thereunder, Borrowers will deposit with Bank an amount equal to one hundred five
percent (105%) of the face amount of all letters of credit then outstanding
which have been issued hereunder, plus all fees related thereto or to accrue
thereunder.  Such funds will be held by Bank as cash collateral to secure the
Bank Indebtedness.

Borrowers hereby assume all risks of the acts or omissions of Bank and any
beneficiary of any letter of credit issued by Bank.  Without limiting the
generality of the foregoing, Borrowers hereby indemnify and hold harmless Bank
and any Affiliate, shareholder, officer, director, official, agent, employee and
attorney of Bank and any of their respective heirs, executors, administrators,
successors and assigns (collectively, for this paragraph, the “Indemnitees”)
from and against any and all claims, damages, losses, liabilities, costs or
expenses whatsoever by reason of or


--------------------------------------------------------------------------------




in connection with the execution and delivery or transfer of, or payment or
failure to pay under, any letter of credit issued by Bank or any Indemnitee
entering into any transaction described herein provided, however, the Borrowers
shall not be required to indemnify any Indemnitee for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by the willful misconduct or gross negligence of such Indemnitee.


3.                                       INTEREST RATE.

3.1                                 Interest on the Line.  Interest on
outstanding Line Advances will accrue from the date of advance until final
payment thereof at the rate per annum which is one of the two (2) interest rates
options set forth below, subject to the restrictions and in accordance with the
procedures set forth in this Agreement:

(A)                                  THE LIBOR BASED RATE; OR

(B)                                 THE PRIME BASED LINE RATE.

3.2                                 Interest on the Term Loan.  Interest on the
entire outstanding principal balance of the Term Loan will accrue at rate per
annum which is equal to the Prime Based Term Rate.

3.3                                 Request for LIBOR Rate.  If Borrowers desire
that all or part of the Line Advances accrue interest at the LIBOR Based Rate,
Borrowing Agent shall give Bank a LIBOR Rate Notification.  Upon delivery of a
LIBOR Rate Notification, that portion of the principal balance outstanding under
the Line identified in such LIBOR Rate Notification shall accrue interest at the
LIBOR Based Rate as follows:  (a) with respect to the principal amount of any
new Line Advance from the date of such Advance until the end of the Rate Period
specified in such LIBOR Rate Notification; and/or (b) with respect to all or any
portion of Line Advances outstanding and accruing interest at another LIBOR
Based Rate at the time of the LIBOR Rate Notification related to such Advances,
from the expiration of the then current Rate Period related to such Advances
until the end of the Rate Period specified in such LIBOR Rate Notification;
and/or (c) with respect to all or any portion of the Line Advances outstanding
and accruing interest at the Prime Based Rate at the time of the LIBOR Rate
Notification related to such Advances, from the date set forth in such LIBOR
Rate Notification until the end of the Rate Period specified in such LIBOR Rate
Notification.

3.4                                 Certain Provisions Regarding LIBOR Rates. 
Borrowers understand and agree that:  (a) subject to the provisions of this
Agreement, the LIBOR Based Rate may apply simultaneously to different portions
of the outstanding principal of the Line; (b) the LIBOR Based Rate may apply
simultaneously to various portions of the outstanding principal of the Line for
various Rate Periods; (c) the Rate Periods for the LIBOR Based Rate shall be
either one (1), two (2), or three (3) months; (d) the LIBOR Based Rate
applicable to any portion of the outstanding principal of the Line may be
different from the LIBOR Based Rate applicable to any other portion of the
outstanding principal of the Line; (e) individual portions of the Line accruing
interest at the LIBOR Based Rate must be in amounts of at least Five Hundred
Thousand Dollars ($500,000.00) each and in increments of One Hundred Thousand
Dollars ($100,000.00); and (f) the LIBOR Based Rate shall not be available at
any time during the continuation of an Event of Default.


--------------------------------------------------------------------------------




3.5                                 Prime Based Rate Fall Back.  After
expiration of any Rate Period, any principal portion of the Line corresponding
to such Rate Period which has not been converted or renewed in accordance with
the terms of this Agreement shall accrue interest automatically at the Prime
Based Rate from the date of expiration of such Rate Period until paid in full,
unless and until receipt by Bank of a request for another interest rate in
accordance with the terms of this Agreement.

3.6                                 LIBOR Based Rate Borrowings.  No more than
three (3) separate borrowings in the aggregate accruing interest at the LIBOR
Based Rate may be outstanding at any one time under the Line.   If at any time
Borrowers elect the LIBOR Based Rate as the applicable rate of interest for the
Term Loan, such rate shall be applicable to the entire principal balance of the
Term Loan.

3.7                                 LIBOR Unlawful.  In the event that, as a
result of any changes in applicable law or regulation or the interpretation
thereof, it becomes unlawful for Bank to maintain or fund any Advance at the
LIBOR Based Rate, then Bank shall immediately notify Borrowing Agent thereof and
Bank’s obligation to make, convert to, or maintain any Advance at the LIBOR
Based Rate shall be suspended until such time as Bank may again cause the LIBOR
Based Rate to be applicable and, until such time, Advances subject to the LIBOR
Based Rate shall accrue interest at the Prime Based Rate.  Promptly after
becoming aware that it is no longer unlawful for Bank to maintain or fund
Advances at the LIBOR Based Rate, Bank shall notify Borrowing Agent thereof and
such suspension shall cease to exist.

3.8                                 LIBOR Based Rate Unascertainable or
Unavailable.  If, at any time, Bank in good faith shall determine (which
determination shall be conclusive) that the LIBOR Based Rate is unavailable or
adequate means for ascertaining the LIBOR Based Rate do not exist, Bank shall
promptly notify Borrowing Agent of such determination.  Upon such determination,
the right of Borrowing Agent to select, maintain and/or convert to the LIBOR
Based Rate shall be suspended until notice from Bank that the LIBOR Based Rate
is again available or ascertainable and, until such time, all outstanding
Advances under the Line and the Term Loan shall accrue interest at the Prime
Based Rate.

3.9                                 Default Interest.  Interest will accrue on
the principal balance of each of the Loans after the occurrence of an Event of
Default or expiration of the Contract Period at a rate which is three percent
(3%) in excess of the applicable rate of interest in effect for such Loan from
time to time (the “Default Rate”).

3.10                           Post Judgment Interest.  Any judgment obtained
for sums due hereunder or under the Loan Documents will accrue interest at the
applicable default rate set forth above until paid.

3.11                           Calculation.  Interest will be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed.

3.12                           Limitation of Interest to Maximum Lawful Rate. 
In no event will the rate of interest payable hereunder exceed the maximum rate
of interest permitted to be charged by applicable law (including the choice of
law rules) and any interest paid in excess of the permitted rate will be
refunded to Borrowers.  Such refund will be made by application of the excessive
amount of interest paid against any sums outstanding hereunder and will be
applied in such order as Bank may


--------------------------------------------------------------------------------




determine.  If the excessive amount of interest paid exceeds the sums
outstanding, the portion exceeding the sums outstanding will be refunded in cash
by Bank.  Any such crediting or refunding will not cure or waive any default by
Borrowers.  Borrowers agree, however, that in determining whether or not any
interest payable hereunder exceeds the highest rate permitted by law, any
non-principal payment, including without limitation prepayment fees and late
charges, will be deemed to the extent permitted by law to be an expense, fee,
premium or penalty rather than interest.


4.                                       PAYMENTS AND FEES.

4.1                                 Interest Payments on the Loans.  Borrowers
will pay interest on outstanding (a) Prime Rate Advances monthly in arrears on
the first day of each calendar month commencing the first day of the first
calendar month following the date hereof and (b) LIBOR Rate Advances monthly in
arrears on the first day of each calendar month commencing the first day of the
first calendar month following the date hereof and on the last day of each Rate
Period.

4.2                                 Principal Payments on the Line.  Borrowers
will pay the outstanding Advances under the Line, together with any accrued and
unpaid interest thereon, and any other sums due pursuant to the terms hereof, ON
DEMAND after the occurrence of an Event of Default or after expiration of the
Contract Period.  If any Out-Of-Formula Advance arises or exists under the Line
for any reason whatsoever, including inventory or accounts becoming ineligible,
Bank decreasing advance rates or Bank establishing reserves, Borrowers will
repay such Out-Of-Formula Advance immediately, without demand.

4.3                                 Principal and Interest Payments on the Term
Loan.

(A)                                  MONTHLY PAYMENT.  BORROWERS WILL PAY THE
PRINCIPAL OF THE TERM LOAN IN THIRTY-FIVE (35) EQUAL AND CONSECUTIVE MONTHLY
INSTALLMENTS OF FORTY-ONE THOUSAND SIX HUNDRED SIXTY-SIX AND 66/100 DOLLARS
($41,666.66) EACH, ON THE FIRST DAY OF EACH CALENDAR MONTH COMMENCING ON APRIL
1, 2006, AND IN ONE (1) FINAL PAYMENT OF THE REMAINING PRINCIPAL BALANCE, PLUS
ALL ACCRUED AND UNPAID INTEREST THEREON ON MARCH 14, 2009.

(B)                                 EXCESS CASH FLOW.  IN ADDITION TO THE
MONTHLY TERM LOAN PAYMENTS REQUIRED BY THE FOREGOING SUBSECTION (A), AT BANK’S
OPTION, BORROWER SHALL PAY TO BANK, ON AN ANNUAL BASIS CONTEMPORANEOUSLY WITH
ITS DELIVERY OF THE FINANCIAL STATEMENTS REQUIRED BY SECTION 9.1 HEREOF AND IN
ANY EVENT NO LATER THAN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF
BORROWER, AN AMOUNT EQUAL TO FIFTEEN PERCENT (15%) OF EXCESS CASH FLOW FOR THE
IMMEDIATELY PRECEDING FISCAL YEAR, WHICH PAYMENT SHALL BE APPLIED TO THE
REGULARLY SCHEDULED PAYMENTS OF THE TERM LOAN IN THE INVERSE ORDER IN WHICH THEY
ARE DUE.

4.4                                 Letter of Credit Fees.  For each issuance or
renewal of a documentary letter of credit, Borrowers will pay to Bank an
issuance or renewal fee in an amount equal to .375% of the face amount of such
merchandise letter of credit for each ninety (90) day period or portion thereof
during which each such letter of credit is outstanding, payable coincident with
and as a condition of the issuance or renewal of such merchandise letter of
credit.  For each issuance or renewal of a standby letter of credit hereunder,
Borrowers will pay to Bank an issuance or renewal fee in an amount equal to
2.875% per annum of the face amount of such standby letter of credit, payable
coincident with and as a condition of the issuance or renewal of such standby
letter of credit.  In addition, Borrowers shall pay such other fees and charges
in connection with each merchandise and


--------------------------------------------------------------------------------




standby letter of credit as may be customarily charged by Bank.  Such fees shall
be computed on the basis of a year of 360 days.

4.5                                 Loan Fee.  In consideration of Bank’s
agreements contained herein, Borrowers shall pay to Bank a loan fee in the
amount of Twenty-Seven Thousand Five Hundred Dollars ($27,500.00), which fee may
be charged as a Line Advance or charged to any bank account of Borrowers
maintained with Bank.  The foregoing fee has been fully earned as of the date
hereof and shall be paid as follows:  (a) Thirteen Thousand Seven Hundred Fifty
Dollars ($13,750.00) on the date hereof and (b) Thirteen Thousand Seven Hundred
Fifty Dollars ($13,750.00) on the earlier of (i) September 11, 2006 and (ii) the
occurrence of any Event of Default hereunder and demand for payment thereof by
Bank.

4.6                                 Unused Fee.  So long as the Line is
outstanding and has not been terminated, and the Bank Indebtedness has not been
satisfied in full, Borrowers shall unconditionally pay to Bank a fee equal to
.25% per annum of the daily unused portion of the Line (which shall be
calculated as the difference between the Maximum Line Amount, minus the average
outstanding principal balance of cash advances under the Line for the applicable
month), which fee shall be computed on a monthly basis in arrears and shall be
due and payable on the first day of each month commencing on the first day of
the first full month after the date hereof.

4.7                                 Late Charge.  In the event that Borrowers
fail to pay any principal, interest or other fees or expenses payable hereunder
for a period of at least fifteen (15) days after any such payment is first due,
in addition to paying such sums, Borrowers will pay to Bank a late charge equal
to five percent (5%) of such past due payment as compensation for the expenses
incident to such past due payment.


4.8                                 TERMINATION OF LINE; PREPAYMENT OF TERM
LOAN.

(A)                                  RIGHT TO TERMINATE.  BORROWERS MAY
TERMINATE THE LINE UPON NINETY (90) DAYS PRIOR WRITTEN NOTICE TO BANK.

(B)                                 TERMINATION FEE.  IN THE EVENT THAT (I) THE
LINE IS TERMINATED BY BORROWERS FOR ANY REASON, INCLUDING WITHOUT LIMITATION
PREPAYMENT OR REFINANCING OF THE LINE WITH ANOTHER LENDER OR FROM ANY OTHER
SOURCE, OR (II) AN EVENT OF DEFAULT OCCURS AND THE LINE IS TERMINATED, BORROWERS
SHALL PAY TO BANK A TERMINATION FEE CALCULATED AS FOLLOWS:

(1)                                  IF THE TERMINATION DATE IS ON OR PRIOR TO
THE FIRST ANNIVERSARY OF THE DATE HEREOF, THE TERMINATION FEE WILL BE EQUAL TO
ONE PERCENT (1%) OF THE SUM OF THE (I) MAXIMUM LINE AMOUNT, PLUS (II) THE
OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOAN; AND

(2)                                  IF THE TERMINATION DATE IS AFTER THE FIRST
ANNIVERSARY OF THE DATE HEREOF BUT ON OR PRIOR TO THE SECOND ANNIVERSARY OF THE
DATE HEREOF, THE TERMINATION FEE WILL BE EQUAL TO .5 PERCENT (.5%) OF THE SUM OF
THE (I) MAXIMUM LINE AMOUNT, PLUS (II) THE OUTSTANDING PRINCIPAL BALANCE OF THE
TERM LOAN.

If Borrowers request an extension of the Contract Period, Bank reserves the
right, inter alia, to amend the termination fees for subsequent periods as a
condition of any extension of the Line, together with such other conditions as
Bank shall require.


--------------------------------------------------------------------------------




In the event Bank exercises its right to accelerate payments under the Term Loan
following an Event of Default or otherwise, any tender of payment of the amount
necessary to repay all or part of the Term Loan made thereafter at any time by
Borrowers, their successors or assigns, or by anyone on behalf of Borrowers and
any receipt by Bank of proceeds of Collateral in payment of the Term Loan shall
be deemed to be a voluntary prepayment and in connection therewith Bank shall be
entitled to receive the premium required to be paid under the foregoing
prepayment restrictions.

(C)                                  TERM LOAN CO-TERMINUS WITH LINE.  IN THE
EVENT THE LINE IS TERMINATED FOR ANY REASON INCLUDING, WITHOUT LIMITATION, AS A
RESULT OF AN EVENT OF DEFAULT, EXPIRATION OF THE CONTRACT PERIOD, PRE-PAYMENT BY
BORROWERS OR OTHERWISE, THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF EACH OF THE
TERM LOAN, TOGETHER WITH ANY ACCRUED AND UNPAID INTEREST THEREON AND ANY OTHER
SUMS DUE PURSUANT TO THE TERMS HEREOF SHALL BE DUE AND PAYABLE IMMEDIATELY.

4.9                                 Payment Method.  Borrowers irrevocably
authorize Bank to debit all payments required to be made by Borrowers hereunder
or under any of the Loans on the date due from any deposit account maintained by
any Borrower with Bank or to charge any or all of such payments as a Line
Advance.  Otherwise, Borrowers will be obligated to make such payments directly
to Bank.  All payments are to be made in immediately available funds.  If Bank
accepts payment in any other form, such payment shall not be deemed to have been
made until the funds comprising such payment have actually been received by or
made available to Bank.

4.10                           Application of Payments.  Any and all payments on
account of any of the Loans will be applied to accrued and unpaid interest,
outstanding principal and other sums due hereunder or under the Loan Documents,
in such order as Bank, in its discretion, elects.  If Borrowers make a payment
or payments and such payment or payments, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, receiver, or any other person under any
bankruptcy act, state or federal law, common law or equitable cause, then to the
extent of such payment or payments, the obligations or part thereof hereunder
intended to be satisfied shall be revived and continued in full force and effect
as if said payment or payments had not been made.

4.11                           Loan Account.  Bank will open and maintain on its
books a loan account (the “Loan Account”) with respect to Advances made,
repayments, prepayments, the computation and payment of interest and fees and
the computation and final payment of all other amounts due and sums paid to Bank
under this Agreement.  Except in the case of demonstrable error in computation,
the Loan Account will be conclusive and binding on Borrowers as to the amount at
any time due to Bank from any Borrower under this Agreement.

4.12                           Indemnity; Loss of Margin.  Borrowers will
indemnify Bank against any loss or expense which Bank sustains or incurs as a
consequence of an Event of Default, including, without limitation, any failure
of Borrowers to pay when due (at maturity, by acceleration or otherwise) any
principal, interest, fee or any other amount due under this Agreement or the
other Loan Documents.  If Bank sustains or incurs any such loss or expense it
will from time to time notify Borrowing Agent in writing of the amount
determined in good faith by the Bank to be necessary to indemnify Bank for the
loss or expense.  Such amount will be due and payable by Borrowers to Bank
within ten (10) days after presentation by Bank of a statement setting forth a
brief explanation of and Bank’s calculation of such amount, which statement
shall be conclusively deemed correct absent


--------------------------------------------------------------------------------




manifest error.  Any amount payable to the Bank under this Section will bear
interest at the highest default rate payable hereunder from the due date until
paid, both before and after judgment.

In the event that any present or future law, rule, regulation, treaty or
official directive or the interpretation or application thereof by any central
bank, monetary authority or governmental authority, or the compliance with any
guideline or request of any central bank, monetary authority or governmental
authority (whether or not having the force of law):

(A)                                  SUBJECTS BANK TO ANY TAX WITH RESPECT TO
ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS BY ANY
BORROWER OR OTHERWISE WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED UNDER THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS (EXCEPT FOR TAXES ON THE OVERALL NET
INCOME OF BANK IMPOSED BY THE UNITED STATES OF AMERICA OR ANY POLITICAL
SUBDIVISION THEREOF); OR

(B)                                 IMPOSES, MODIFIES OR DEEMS APPLICABLE ANY
DEPOSIT INSURANCE, RESERVE, SPECIAL DEPOSIT, CAPITAL MAINTENANCE, CAPITAL
ADEQUACY, OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, OR DEPOSITS IN OR FOR
THE ACCOUNT OF, OR LOANS OR ADVANCES OR COMMITMENT TO MAKE LOANS OR ADVANCES BY,
OR LETTERS OF CREDIT ISSUED OR COMMITMENT TO ISSUE LETTERS OF CREDIT BY, THE
BANK; OR

(C)                                  IMPOSES UPON BANK ANY OTHER CONDITION WITH
RESPECT TO ADVANCES OR EXTENSIONS OF CREDIT OR THE COMMITMENT TO MAKE ADVANCES
OR EXTENSIONS OF CREDIT UNDER THIS AGREEMENT,

and the result of any of the foregoing is to increase the costs of Bank, reduce
the income receivable by or return on equity of Bank or impose any expense upon
Bank with respect to any Advances or extensions of credit or commitments to make
Advances or extensions of credit under this Agreement, Bank shall so notify
Borrowers in writing.  Borrowers agree to pay Bank the amount of such increase
in cost, reduction in income, reduced return on equity or capital, or additional
expense within ten (10) days after presentation by Bank of a statement
concerning such increase in cost, reduction in income, reduced return on equity
or capital, or additional expense.  Such statement shall set forth a brief
explanation of the amount and Bank’s calculation of the amount (in determining
such amount the Bank may use any reasonable averaging and attribution methods),
which statement shall be conclusively deemed correct absent manifest error.  If
the amount set forth in such statement is not paid within ten (10) days after
such presentation of such statement, interest will be payable on the unpaid
amount at the highest default rate payable hereunder from the due date until
paid, both before and after judgment.

4.13                           LIBOR Indemnity.  Borrowers shall indemnify Bank
against any loss or expense (including loss of margin) which Bank has sustained
or incurred as a consequence of (a) payment, prepayment or conversion of any
portion of any LIBOR Rate Advances on a day other than the last day of the
corresponding Rate Period (even if such payment is pursuant to demand by Bank
pursuant to this Agreement and whether or not any such payment, prepayment or
conversion is consented to by Bank); or (b) attempt by Borrowers to revoke in
whole or in part any irrevocable LIBOR Rate Notification pursuant to this
Agreement.

If any such loss is sustained, Bank shall from time to time notify Borrowing
Agent of the amount determined in good faith by Bank (which determination shall
be conclusive) to be necessary


--------------------------------------------------------------------------------




to indemnify Bank for such loss or expense.  Such amount shall be due and
payable by Borrowers on demand.


5.                                      SECURITY; COLLECTION OF RECEIVABLES AND
PROCEEDS OF COLLATERAL

5.1                                 Personal Property.  As security for the full
and timely payment and performance of all Bank Indebtedness, each Borrower
hereby grants to Bank and each Affiliate of Bank a security interest in all
existing and after-acquired property of such Borrower of any nature including,
without limitation:

(A)                                  ALL PRESENT AND FUTURE ACCOUNTS, CONTRACT
RIGHTS, CHATTEL PAPER, INSTRUMENTS AND DOCUMENTS AND ALL OTHER RIGHTS TO THE
PAYMENT OF MONEY WHETHER OR NOT YET EARNED, FOR SERVICES RENDERED OR GOODS SOLD,
CONSIGNED, LEASED OR FURNISHED BY SUCH BORROWER OR OTHERWISE, TOGETHER WITH (I)
ALL GOODS (INCLUDING ANY RETURNED, REJECTED, REPOSSESSED OR CONSIGNED GOODS),
THE SALE, CONSIGNMENT, LEASE OR OTHER FURNISHING OF WHICH SHALL BE GIVEN OR MAY
GIVE RISE TO ANY OF THE FOREGOING, (II) ALL OF SUCH BORROWER’S RIGHTS AS A
CONSIGNOR, CONSIGNEE, UNPAID VENDOR OR OTHER LIENOR IN CONNECTION THEREWITH,
INCLUDING STOPPAGE IN TRANSIT, SET-OFF, DETINUE, REPLEVIN AND RECLAMATION, (III)
ALL GENERAL INTANGIBLES RELATED THERETO, (IV) ALL GUARANTIES, MORTGAGES,
SECURITY INTERESTS, ASSIGNMENTS, AND OTHER ENCUMBRANCES ON REAL OR PERSONAL
PROPERTY, LEASES AND OTHER AGREEMENTS OR PROPERTY SECURING OR RELATING TO ANY
ACCOUNTS, (V) CHOSES-IN-ACTION, CLAIMS AND JUDGMENTS, AND (VI) ANY RETURNED OR
UNEARNED PREMIUMS, WHICH MAY BE DUE UPON CANCELLATION OF ANY INSURANCE POLICIES.

(B)                                 ALL PRESENT AND FUTURE INVENTORY OF SUCH
BORROWER (INCLUDING BUT NOT LIMITED TO GOODS HELD FOR SALE OR LEASE OR FURNISHED
OR TO BE FURNISHED UNDER CONTRACTS FOR SERVICE, RAW MATERIALS, WORK-IN-PROCESS,
FINISHED GOODS AND GOODS USED OR CONSUMED IN SUCH BORROWER’S BUSINESS) WHETHER
OWNED, CONSIGNED OR HELD ON CONSIGNMENT, TOGETHER WITH ALL MERCHANDISE,
COMPONENT MATERIALS, SUPPLIES, PACKING, PACKAGING AND SHIPPING MATERIALS, AND
ALL RETURNED, REJECTED OR REPOSSESSED GOODS SOLD, CONSIGNED, LEASED OR OTHERWISE
FURNISHED BY SUCH BORROWER AND ALL EMBEDDED SOFTWARE RELATED THERETO.

(C)                                  ALL PRESENT AND FUTURE GENERAL INTANGIBLES
(INCLUDING BUT NOT LIMITED TO PAYMENT INTANGIBLES, TAX REFUNDS AND REBATES,
MANUFACTURING AND PROCESSING RIGHTS, DESIGNS, PATENTS, PATENT RIGHTS AND
APPLICATIONS THEREFOR, TRADEMARKS AND REGISTRATION OR APPLICATIONS THEREFOR,
TRADENAMES, BRAND NAMES, LOGOS, INVENTIONS, COPYRIGHTS AND ALL APPLICATIONS AND
REGISTRATIONS THEREFOR), LICENSES, PERMITS, APPROVALS, SOFTWARE AND COMPUTER
PROGRAMS, LICENSE RIGHTS, ROYALTIES, TRADE SECRETS, METHODS, PROCESSES,
KNOW-HOW, FORMULAS, DRAWINGS, SPECIFICATIONS, DESCRIPTIONS, LABEL DESIGNS,
PLANS, BLUEPRINTS, PATTERNS AND ALL MEMORANDA, NOTES AND RECORDS WITH RESPECT TO
ANY RESEARCH AND DEVELOPMENT.

(D)                                 ALL PRESENT AND FUTURE MACHINERY, EQUIPMENT,
FURNITURE, FIXTURES, MOTOR VEHICLES, TOOLS, DIES, JIGS, MOLDS AND OTHER ARTICLES
OF TANGIBLE PERSONAL PROPERTY OF EVERY TYPE TOGETHER WITH ALL PARTS,
SUBSTITUTIONS, ACCRETIONS, ACCESSIONS, ATTACHMENTS, ACCESSORIES, ADDITIONS,
COMPONENTS AND REPLACEMENTS THEREOF, AND ALL MANUALS OF OPERATION, MAINTENANCE
OR REPAIR, AND ALL EMBEDDED SOFTWARE RELATED THERETO.

(E)                                  ALL PRESENT AND FUTURE GENERAL LEDGER
SHEETS, FILES, BOOKS AND RECORDS, CUSTOMER LISTS, BOOKS OF ACCOUNT, INVOICES,
BILLS, CERTIFICATES OR DOCUMENTS OF OWNERSHIP, BILLS OF SALE,


--------------------------------------------------------------------------------




BUSINESS PAPERS, CORRESPONDENCE, CREDIT FILES, TAPES, CARDS, COMPUTER RUNS AND
ALL OTHER DATA AND DATA STORAGE SYSTEMS WHETHER IN THE POSSESSION OF SUCH
BORROWER OR ANY SERVICE BUREAU.

(F)                                    ALL PRESENT AND FUTURE LETTER OF CREDIT
RIGHTS AND SUPPORTING OBLIGATIONS, INCLUDING WITHOUT LIMITATION, ALL LETTERS OF
CREDIT AND LETTER OF CREDIT RIGHTS NOW EXISTING OR HEREAFTER ISSUED NAMING SUCH
BORROWER AS A BENEFICIARY OR ASSIGNED TO SUCH BORROWER, INCLUDING THE RIGHT TO
RECEIVE PAYMENT THEREUNDER, AND ALL DOCUMENTS AND RECORDS ASSOCIATED THEREWITH.

(G)                                 ALL PRESENT AND FUTURE DEPOSIT ACCOUNTS OF
SUCH BORROWER.  WITH RESPECT TO ANY DEPOSIT ACCOUNTS NOT MAINTAINED WITH BANK,
SUCH BORROWER SHALL ENTER INTO A CONTROL AGREEMENT SATISFACTORY TO BANK FOR EACH
SUCH DEPOSIT ACCOUNT.

(H)                                 ALL PRESENT AND FUTURE FINANCIAL ASSETS AND
INVESTMENT PROPERTY OF SUCH BORROWER.

(I)                                     ALL OF SUCH BORROWER’S COMMERCIAL TORT
CLAIMS FROM TIME TO TIME LISTED ON SCHEDULE 5.1(I) HERETO.  EACH AMENDMENT
ADDING COMMERCIAL TORT CLAIMS TO SUCH SCHEDULE 5.1(I) PURSUANT TO THE PROVISIONS
OF SECTION 7.30 BELOW SHALL CONSTITUTE A CONTEMPORANEOUS GRANT BY SUCH BORROWER
OF A SECURITY INTEREST IN ALL OF SUCH BORROWER’S RIGHTS AND INTERESTS IN SUCH
COMMERCIAL TORT CLAIMS.

(J)                                     ALL FUNDS, INSTRUMENTS, DOCUMENTS,
POLICIES AND EVIDENCE AND CERTIFICATES OF INSURANCE AND RIGHTS THEREUNDER,
SECURITIES, CHATTEL PAPER AND OTHER ASSETS OF SUCH BORROWER OR IN WHICH SUCH
BORROWER HAS AN INTEREST AND ALL PROCEEDS THEREOF, NOW OR AT ANY TIME HEREAFTER
ON DEPOSIT WITH OR IN THE POSSESSION OR CONTROL OF BANK OR OWING BY BANK TO SUCH
BORROWER OR IN TRANSIT BY MAIL OR CARRIER TO BANK OR IN THE POSSESSION OF ANY
OTHER PERSON ACTING ON BANK’S BEHALF, WITHOUT REGARD TO WHETHER BANK RECEIVED
THE SAME IN PLEDGE, FOR SAFEKEEPING, AS AGENT FOR COLLECTION OR OTHERWISE, OR
WHETHER BANK HAS CONDITIONALLY RELEASED THE SAME, AND IN ALL ASSETS OF SUCH
BORROWER IN WHICH BANK NOW HAS OR MAY AT ANY TIME HEREAFTER OBTAIN A LIEN,
MORTGAGE, OR SECURITY INTEREST FOR ANY REASON.

(K)                                  ALL PRODUCTS AND PROCEEDS OF EACH OF THE
ITEMS DESCRIBED IN THE FOREGOING SUBPARAGRAPHS (A)-(J) AND ALL SUPPORTING
OBLIGATIONS RELATED THERETO.

5.2                                 Surety.  As further security for the Bank
Indebtedness, Borrowers shall cause to be executed an delivered to Bank the
absolute, unconditional, surety agreements (collectively, the “Surety
Agreements”) of each Guarantor in form and content satisfactory to Bank.

5.3                                 General.  The collateral described above in
Sections 5.1, and 5.2 is collectively referred to herein as the “Collateral”. 
The above-described security interests, assignments, liens and guarantees shall
not be rendered void by the fact that no Bank Indebtedness exists as of any
particular date, but shall continue in full force and effect until the Bank
Indebtedness has been repaid, Bank has no agreement or commitment outstanding
pursuant to which Bank may extend credit to or on behalf of any Borrower and
Bank has executed termination statements or releases with respect thereto.  IT
IS THE EXPRESS INTENT OF THE BORROWERS THAT ALL OF THE COLLATERAL SHALL SECURE
NOT ONLY THE OBLIGATIONS UNDER THE LOAN DOCUMENTS, BUT ALSO ALL OTHER PRESENT
AND FUTURE OBLIGATIONS OF ANY BORROWER TO BANK.


--------------------------------------------------------------------------------



5.4                                 COLLECTION OF RECEIVABLES; PROCEEDS OF
COLLATERAL.

(A)                                  BORROWERS WILL COLLECT THEIR ACCOUNTS
RECEIVABLE ONLY IN THE ORDINARY COURSE OF BUSINESS.  BORROWERS WILL NOTIFY ALL
OF THEIR ACCOUNT DEBTORS TO FORWARD ALL ACCOUNTS RECEIVABLE COLLECTIONS OWED TO
ANY BORROWER TO A LOCKBOX MAINTAINED BY BANK, AND WILL EXECUTE SUCH LOCKBOX
AGREEMENTS AS MAY BE REQUIRED BY BANK AND WILL PAY TO BANK ALL CUSTOMARY FEES IN
CONNECTION WITH SUCH LOCKBOX ARRANGEMENT.  IMMEDIATELY UPON RECEIPT, BORROWERS
WILL FORWARD TO BANK ALL OTHER CHECKS, DRAFTS AND OTHER MONIES RECEIVED BY ANY
BORROWER WHICH ARE PROCEEDS OF THE COLLATERAL.

(B)                                 ALL ACCOUNTS RECEIVABLE COLLECTIONS OF
BORROWERS AND ALL CHECKS, DRAFTS AND OTHER MONIES RECEIVED BY ANY BORROWER WHICH
ARE PROCEEDS OF THE COLLATERAL WILL BE DEPOSITED IN A NON-INTEREST BEARING CASH
COLLATERAL ACCOUNT MAINTAINED AT BANK (THE “CASH COLLATERAL ACCOUNT”).  BANK
WILL HAVE SOLE DOMINION AND CONTROL OVER ALL ITEMS AND FUNDS IN THE CASH
COLLATERAL ACCOUNT AND SUCH ITEMS AND FUNDS MAY BE WITHDRAWN ONLY BY BANK.  BANK
WILL HAVE THE RIGHT TO APPLY ALL OR ANY PART OF SUCH FUNDS TOWARDS PAYMENT OF
ANY OF THE BANK INDEBTEDNESS.

(C)                                  SOLELY FOR PURPOSES OF CALCULATING INTEREST
ON THE BALANCE OF THE LINE AND AVAILABILITY THEREUNDER, ALL ITEMS DEPOSITED INTO
THE CASH COLLATERAL ACCOUNT WILL BE CREDITED BY BANK AS PAYMENTS OF THE
PRINCIPAL BALANCE OF THE LINE ON THE BUSINESS DAY FOLLOWING THE BUSINESS DAY ON
WHICH SUCH ITEMS ARE DEPOSITED INTO THE CASH COLLATERAL ACCOUNT.  AS
COMPENSATION FOR THE FOREGOING ARRANGEMENT, BORROWERS WILL PAY TO BANK A SUM
EQUAL TO TWO (2) DAYS INTEREST ON ALL SUCH DEPOSITS AT THE PRIME BASED LINE
RATE.  BORROWERS WILL REIMBURSE BANK ON DEMAND FOR THE AMOUNT OF ANY ITEMS
CREDITED AS PROVIDED ABOVE AND SUBSEQUENTLY RETURNED UNPAID.  BANK MAY TERMINATE
THE FOREGOING ARRANGEMENT UPON NOTICE TO BORROWERS.

(D)                                 BORROWERS AGREE THAT ALL MONIES, CHECKS,
NOTES, INSTRUMENTS, DRAFTS OR OTHER PAYMENTS RELATING TO OR CONSTITUTING
PROCEEDS OF ANY ACCOUNTS RECEIVABLE OR OTHER COLLATERAL OF BORROWER WHICH COME
INTO THE POSSESSION OR UNDER THE CONTROL OF ANY BORROWER OR ANY EMPLOYEES,
AGENTS OR OTHER PERSONS ACTING FOR OR IN CONCERT WITH ANY BORROWER, SHALL BE
RECEIVED AND HELD IN TRUST FOR BANK AND SUCH ITEMS SHALL BE THE SOLE AND
EXCLUSIVE PROPERTY OF BANK.  IMMEDIATELY UPON RECEIPT THEREOF, BORROWER AND SUCH
OTHER PERSONS SHALL REMIT THE SAME OR CAUSE THE SAME TO BE REMITTED, IN KIND, TO
BANK.  BORROWERS SHALL DELIVER OR CAUSE TO BE DELIVERED TO BANK, WITH
APPROPRIATE ENDORSEMENT AND ASSIGNMENT TO BANK WITH FULL RECOURSE TO BORROWERS,
ALL INSTRUMENTS, NOTES AND CHATTEL PAPER CONSTITUTING AN ACCOUNT RECEIVABLE OR
PROCEEDS THEREOF OR OTHER COLLATERAL.  BANK IS HEREBY AUTHORIZED TO OPEN ALL
MAIL ADDRESSED TO ANY BORROWER AND ENDORSE ALL CHECKS, DRAFTS OR OTHER ITEMS FOR
PAYMENT ON BEHALF OF BORROWER.  BANK IS GRANTED A POWER OF ATTORNEY BY BORROWERS
WITH FULL POWER OF SUBSTITUTION TO EXECUTE ON BEHALF OF BORROWERS AND IN
BORROWERS’ NAME OR TO ENDORSE BORROWERS’ NAME ON ANY CHECK, DRAFT, INSTRUMENT,
NOTE OR OTHER ITEM OF PAYMENT OR TO TAKE ANY OTHER ACTION OR SIGN ANY DOCUMENT
IN ORDER TO EFFECTUATE THE FOREGOING.  SUCH POWER OF ATTORNEY BEING COUPLED WITH
AN INTEREST IS IRREVOCABLE.

6.                                       REPRESENTATIONS AND WARRANTIES. Each
Borrower represents and warrants as follows:

6.1                                 Valid Organization, Good Standing and
Qualification.  Infologix is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware.  Optasia is a
limited liability company duly formed, validly existing and in good standing


--------------------------------------------------------------------------------




under the laws of the Commonwealth of Pennsylvania.  Embedded is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware.  Each Borrower has full power and authority to
execute, deliver and comply with the Loan Documents, and to carry on its
business as it is now being conducted and is duly licensed or qualified as a
foreign entity in good standing under the laws of each jurisdiction in which the
character or location of the properties owned by it or the business transacted
by it requires such licensing or qualification.  Schedule 6.1 lists each
Borrower’s jurisdiction of organization, each jurisdiction of foreign
qualification and the organizational identification number of each Borrower (if
any) issued by each such jurisdiction.

6.2                                 Licenses.  Each Borrower and their
respective employees, servants and agents have all licenses, registrations,
approvals and other authority as may be necessary to enable such Borrower to own
and operate its business and perform all services and business which such
Borrower has agreed to perform in any state, municipality or other jurisdiction.

6.3                                 Ownership Interests.  The ownership of all
equity interests, debentures, options, warrants, bonds and other securities
(debt and equity) issued by Borrowers and all pledges, proxies, voting trusts,
powers of attorney and other agreements affecting the ownership or voting rights
of said interests is as set forth on Schedule 6.3 attached hereto.

6.4                                 Subsidiaries.  Except as set forth on
Schedule 6.4 attached hereto, no Borrower owns any shares of stock or other
equity interests in any Person, directly or indirectly (by any Subsidiary or
otherwise).

6.5                                 Financial Statements.  Borrowers have
furnished to Bank (a) the audited financial statements of Borrowers and their
subsidiaries for their fiscal year ended December 31, 2004 certified without
qualification by independent public accountants and all management and comment
letters in connection therewith and (b) its internally prepared interim
financial statements as of November 30, 2005.  Such financial statements of
Borrowers (together with the related notes and comments), are correct and
complete, fairly present the financial condition and the assets and liabilities
of Borrowers at such dates, and have been prepared in accordance with GAAP. 
With respect to the interim statements, such statements are subject to year-end
adjustment and any accompanying footnotes.

6.6                                 No Material Adverse Change in Financial
Condition.  There has been no material adverse change in the financial condition
of any Borrower since the date of the most recent financial statements of
Borrowers delivered to Bank.

6.7                                 Pending Litigation or Proceedings.  Except
as set forth on Schedule 6.7 attached hereto, there are no judgments outstanding
or actions, suits or proceedings pending or, to the best of each Borrower’s
knowledge, threatened against or affecting any Borrower, at law or in equity or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign.

6.8                                 Due Authorization; No Legal Restrictions. 
The execution and delivery by Borrowers of the Loan Documents, the consummation
of the transactions contemplated by the Loan Documents and the fulfillment and
compliance with the respective terms, conditions and provisions of the Loan
Documents:  (a) have been duly authorized by all requisite corporate or limited
liability


--------------------------------------------------------------------------------




company action of Borrowers, (b) will not conflict with or result in a breach
of, or constitute a default (or might, upon the passage of time or the giving of
notice or both, constitute a default) under, any of the terms, conditions or
provisions of any applicable statute, law, rule, regulation or ordinance, or
Borrowers’ organizational or governing documents or any indenture, mortgage,
loan or credit agreement or instrument to which any Borrower is a party or by
which any Borrower may be bound or affected, or any judgment or order of any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, and (c) will not result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the property or assets of any Borrower under the terms or provisions of any
such agreement or instrument, except liens in favor of Bank.

6.9                                 Enforceability.  The Loan Documents have
been duly executed by Borrowers and delivered to Bank and constitute legal,
valid and binding obligations of Borrowers, enforceable in accordance with their
terms, except as enforceability may be limited by any bankruptcy, insolvency,
reorganization, moratorium or other laws or equitable principles affecting
creditors’ rights generally.

6.10                           No Default Under Other Obligations, Orders or
Governmental Regulations.  No Borrower is in violation of its organizational or
governing documents, and no Borrower is in default in the performance or
observance of any of its obligations, covenants or conditions contained in any
indenture or other agreement creating, evidencing or securing any Indebtedness
or pursuant to which any such Indebtedness is issued or in violation of or in
default under any other agreement or instrument or any judgment, decree, order,
statute, rule or governmental regulation, applicable to it or by which its
properties may be bound or affected.

6.11                           Governmental Consents.  No consent, approval or
authorization of or designation, declaration or filing with any governmental
authority on the part of any Borrower is required in connection with the
execution, delivery or performance by such Borrower of the Loan Documents or the
consummation of the transactions contemplated thereby.

6.12                           Taxes.  Borrowers have filed all tax returns
which they are required to file and have paid, or made provision for the payment
of, all taxes which have or may have become due pursuant to such returns or
pursuant to any assessment received by them.  Such tax returns are complete and
accurate in all respects.  Borrowers do not know of any proposed additional
assessment or basis for any assessment of additional taxes.

6.13                           Title to Collateral.  The Collateral is and will
be owned by Borrowers free and clear of all liens and other encumbrances of any
kind (including liens or other encumbrances upon properties acquired or to be
acquired under conditional sales agreements or other title retention devices),
excepting only liens in favor of the Bank and those liens and encumbrances
permitted under Section 7.9 below.  Borrowers will defend the Collateral against
any claims of all persons or entities other than the Bank.

6.14                           Names; Addresses.  During the past five (5)
years, no Borrower has been known by any names (including trade names) other
than those set forth in Schedule 6.14 attached hereto and has not been located
at any addresses other than those set forth on Schedule 6.14 attached hereto. 
The portions of the Collateral which are tangible property and each Borrower’s
books and records (both pertaining to the Collateral and otherwise) will at all
times be located at the addresses


--------------------------------------------------------------------------------




set forth on Schedule 6.14; or such other location determined by such Borrower
after prior notice to Bank and delivery to Bank of any items requested by Bank
to maintain perfection and priority of Bank’s security interests and access to
each Borrower’s books and records.  Schedule 6.14 identifies the chief executive
office of each Borrower.

6.15                           Current Compliance.  Each Borrower, or Borrowers,
as applicable, is/are currently in compliance with all of the terms and
conditions of the Loan Documents.

6.16                           Pension Plans.  Except as disclosed on Schedule
6.16 hereto, (a) no Borrower has any obligations with respect to any employee
pension benefit plan (“Plan”) (as such term is defined in the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), (b) no events,
including, without limitation, any “Reportable Event” or “Prohibited
Transaction” (as those terms are defined under ERISA), have occurred in
connection with any Plan of Borrower which might constitute grounds for the
termination of any such Plan by the Pension Benefit Guaranty Corporation
(“PBGC”) or for the appointment by any United States District Court of a trustee
to administer any such Plan, (c) all of each Borrower’s Plans meet with the
minimum funding standards of Section 302 of ERISA, and (d) no Borrower has any
existing liability to the PBGC.  No Borrower is subject to or bound to make
contributions to any “multi-employer plan” as such term is defined in Section
4001(a)(3) of ERISA.

6.17                           Leases and Contracts.  Each Borrower has complied
with the provisions of all material leases, contracts, agreements or commitments
of any kind (such as employment agreements, collective bargaining agreements,
powers of attorney, distribution agreements, patent license agreements,
contracts for future purchase or delivery of goods or rendering of services,
bonus, pension and retirement plans or accrued vacation pay, insurance and
welfare agreements) to which it is a party and is not in default thereunder.  No
other party is in default under any such leases, contracts or other commitments
and no event has occurred which, but for the giving of notice or the passage of
time or both, would constitute an event of default thereunder.  Schedule 6.17
sets forth an accurate list of all material leases, contracts, agreements and
commitments to which each Borrower is a party or by which it is found,
including, without limitation, any real or personal property leases to which
such Borrower is a party.

6.18                           Intellectual Property.  Each Borrower owns or
possesses the irrevocable right to use all of the patents, trademarks, service
marks, trade names, copyrights, licenses, franchises and permits and rights with
respect to the foregoing necessary to own and operate such Borrower’s properties
and to carry on its business as presently conducted and presently planned to be
conducted without conflict with the rights of others.  Schedule 6.18 sets forth
an accurate list and description of each such patent, trademark, service mark,
trade name, copyright, license, franchise and permit and right with respect to
the foregoing, together with all registration or application numbers or
information with respect thereto.

6.19                           Eligible Inventory Warranties.  With respect to
Eligible Inventory from time to time scheduled, listed or referred to in any
certificate, statement or report prepared by or for any Borrower and delivered
to Bank and upon which Borrowers are basing availability under the Line, each
Borrower warrants and represents that (a) such inventory is located at an
Eligible Inventory Location and is not in transit except as permitted by subpart
(iii) of Section 1.1(iii) hereof; (b) Infologix has good, indefeasible and
merchantable title to such inventory and such inventory is not subject to any
lien or security interest whatsoever except for the prior, perfected security
interest


--------------------------------------------------------------------------------




granted to Bank; (c) such inventory is of good and merchantable quality, free
from any defects; (d) such inventory is not subject to any licensing, patent,
royalty, trademark, trade name or copyright agreements with any third parties;
(e) the completion of the manufacture and sale or other disposition of such
inventory by Bank following an Event of Default shall not require the consent of
any person and shall not constitute a breach or default under any contract or
agreement to which Infologix is a party or to which the inventory is subject;
and (f) such inventory meets all other requirements of Eligible Inventory.

6.20                           Eligible Account Warranties.  With respect to all
Eligible Receivables from time to time scheduled, listed or referred to in any
certificate, statement or report prepared by or for any Borrower and delivered
to Bank and upon which Borrowers are basing availability under the Line, each
Borrower warrants and represents that (a) the accounts arose in the ordinary
course of such Infologix’s business; (b) the accounts are genuine, are in all
respects what they purport to be, and are not evidenced by any chattel paper,
note, instrument or judgment; (c) Infologix has absolute title to such accounts
and the accounts represent undisputed, bona fide transactions completed in
accordance with the terms thereof and as represented to Bank; (d) such accounts
are not subject to any lien whatsoever except for the prior, perfected security
interest granted to Bank; (e) no payments have been or will be made thereon,
except payments immediately delivered to Bank pursuant to the Loan Documents;
(f) there are no setoffs, counterclaims, disputes, discounts, credits, charge
backs, freight claims, allowances or adjustments existing or asserted with
respect thereto and Infologix has not made any agreement with any account debtor
for any deduction therefrom; (g) there are no facts, events or occurrences which
impair the validity or enforcement thereof or may reduce the amount payable
thereunder as shown on any certificates, statements or reports, prepared by or
for Infologix and delivered to Bank, Infologix’s books and records and all
invoices and statements delivered to Bank with respect thereto; (h) to the best
of each Borrower’s knowledge, all account debtors have the capacity to contract
and are solvent; (i) the goods sold giving rise thereto are not subject to any
lien, claim, encumbrance or security interest except that of Bank; (j) to the
best of each Borrower’s knowledge, there are no proceedings or actions which are
threatened or pending against any account debtor which might result in any
material adverse change in such account debtor’s financial condition; (k) the
account is not an account with respect to which the account debtor is an
Affiliate of any Borrower or a director, officer of employee of any Borrower or
its Affiliates; (l) the account does not arise with respect to goods which have
been returned, rejected, lost or damaged, or which have not been shipped or
arise with respect to services which have not been fully performed and accepted
as satisfactory by the account debtor; (m) the account is not an account with
respect to which the account debtor’s obligation to pay the account is
conditional upon the account debtor’s approval or is otherwise subject to any
repurchase obligation or return right, as with sales made on a consignment,
bill-and-hold, guaranteed sale, sale-and-return, or sale on approval basis; (n)
the amounts shown on the applicable certificates, statements, on Infologix’s
books and records and all invoices and statements which may be delivered to Bank
with respect to such accounts are actually and absolutely owing to Infologix and
are not in any way contingent; (o) the accounts have not been sold, assigned or
transferred to any other Person, and no Person except Infologix has any claim
thereto or (with the exception of the applicable account debtor) any claims to
the goods sold; and (p) such accounts meet all other requirements of Eligible
Receivables.

6.21                           Commercial Tort Claims.  Schedule 5.1(i) attached
hereto, as it may be amended from time to time pursuant to Section 7.30 below,
lists all now existing commercial tort claims in favor of each Borrower.


--------------------------------------------------------------------------------




6.22                           Deposit Accounts.  Schedule 6.22 attached hereto
contains a list of all bank accounts maintained by each Borrower with any Person
other than Bank.

6.23                           Accuracy of Representations and Warranties.  No
representation or warranty by any Borrower contained herein or in any
certificate or other document furnished by any Borrower pursuant hereto or in
connection herewith fails to contain any statement of material fact necessary to
make such representation or warranty not misleading in light of the
circumstances under which it was made.  There is no fact which any Borrower
knows or should know and has not disclosed to Bank, which does or may materially
and adversely affect any Borrower, or any of its operations.

6.24                           Interrelatedness of Borrowers.  The business
operations of each Borrower are interrelated and complement one another, and
such entities have a common business purpose, with intercompany bookkeeping and
accounting adjustments used to separate their respective properties,
liabilities, and transactions.  To permit their uninterrupted and continuous
operations, such entities now require and will from time to time hereafter
require funds and credit accommodations  for general business purposes.  The
proceeds of Loans and other credit facilities extended hereunder will directly
and indirectly benefit each Borrower severally and jointly, regardless of which
Borrower requests or which Borrower receives, part or all of the proceeds of
such advances.


7.                                       GENERAL COVENANTS.

Except with the prior written consent of Bank, each Borrower will comply with
the following:

7.1                                 Payment of Principal, Interest and Other
Amounts Due.  Each Borrower will pay when due all Bank Indebtedness and all
other amounts payable by it hereunder.

7.2                                 Limitation on Sale and Leaseback.  No
Borrower will enter into any arrangement whereby it will sell or transfer any
real property or improvements thereon or other fixed assets owned by it and then
or thereafter rent or lease as lessee such property, improvements or assets or
any part thereof, or other property which such Borrower shall intend to use for
substantially the same purposes as the property sold or transferred.

7.3                                 Limitation on Indebtedness.  No Borrower
will have at any time outstanding to any Person other than Bank, any
Indebtedness for borrowed money, Capitalized Lease Obligations, or any
outstanding letters of credit, except:

(A)                                  CURRENT ACCOUNTS PAYABLE INCURRED IN THE
ORDINARY COURSE OF SUCH BORROWER’S BUSINESS, ACCRUED EXPENSES AND OTHER CURRENT
ITEMS ARISING OUT OF TRANSACTIONS (OTHER THAN BORROWINGS) IN THE ORDINARY COURSE
OF BORROWER’S BUSINESS;

(B)                                 EXISTING INDEBTEDNESS FOR BORROWED MONEY AND
CAPITALIZED LEASE OBLIGATIONS DESCRIBED ON SCHEDULE 7.3; AND

(C)                                  FUTURE PURCHASE MONEY INDEBTEDNESS AND
CAPITALIZED LEASE OBLIGATIONS INCURRED TO FINANCE CAPITAL EXPENDITURES IN AN
AGGREGATE AMOUNT AT NO TIME EXCEEDING


--------------------------------------------------------------------------------




FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) DURING EACH FISCAL YEAR OF
BORROWERS, PROVIDED THAT BANK SHALL HAVE THE RIGHT OF FIRST REFUSAL TO PROVIDE
SUCH FINANCING ON REASONABLY COMPETITIVE TERMS.

Any of such existing permitted Indebtedness may not be refinanced or replaced
without the consent of Bank.

7.4                                 Investments and Loans. No Borrower will have
or make any investments in all or a material portion of the capital stock or
securities of any Person, or any loans, advances or extensions of credit to any
Person, except:

(A)                                  INVESTMENTS IN DIRECT OR INDIRECT
OBLIGATIONS OF, OR OBLIGATIONS UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES
OF AMERICA AND MATURING WITHIN TWELVE (12) MONTHS FROM THE DATE OF ACQUISITION;

(B)                                 INVESTMENTS IN COMMERCIAL PAPER OF BANK OR
COMMERCIAL PAPER RATED “PRIME-1” BY MOODY’S INVESTORS SERVICES OR “A-1” BY
STANDARD & POOR’S CORPORATION, OR WITH AN EQUIVALENT RATING BY ANOTHER RATING
AGENCY OF NATIONALLY RECOGNIZED STANDING, MATURING WITHIN THREE HUNDRED
SIXTY-FIVE (365) DAYS FROM THE DATE OF ACQUISITION;

(C)                                  CERTIFICATES OF DEPOSIT MATURING WITHIN
TWELVE (12) MONTHS FROM THE DATE OF ACQUISITION ISSUED BY THE BANK; AND

(D)                                 INVESTMENTS AND LOANS LISTED ON SCHEDULE 7.4
ATTACHED HERETO.

7.5                                 Guaranties.  Except with respect to the Bank
Indebtedness, no Borrower will directly or indirectly guarantee, endorse (other
than for collection or deposit in the ordinary course of business), discount,
sell with recourse or for less than the face value or agree (contingently or
otherwise) to purchase or repurchase or otherwise acquire, or otherwise become
directly or indirectly liable for, or agree (contingently or otherwise) to
supply or advance funds (whether by loan, stock purchase, capital contribution
or otherwise) in respect of, any Indebtedness, obligations or liabilities of any
Person.

7.6                                 Disposition of Assets.  No Borrower will
sell, lease, transfer or otherwise dispose of any of its property or assets,
except for sales of inventory in the ordinary course for fair consideration.

7.7                                 Merger; Consolidation; Business
Acquisitions; Subsidiaries.  No Borrower will merge into or consolidate with any
Person, acquire any material portion of the stock, ownership interests, assets
or business of any Person, permit any Person to merge into it, or form any new
Subsidiaries.

7.8                                 Taxes; Claims for Labor and Materials.  Each
Borrower will pay or cause to be paid when due all taxes, assessments,
governmental charges or levies imposed upon it or its income, profits, payroll
or any property belonging to it, including without limitation all withholding
taxes, and all claims for labor, materials and supplies which, if unpaid, might
become a lien or charge upon any of its properties or assets.  No Borrower will
file or consent to the filing of, any consolidated income tax return with any
Person other than a Subsidiary.


--------------------------------------------------------------------------------




7.9                                 Liens.  No Borrower will create, incur or
permit to exist any mortgage, pledge, encumbrance, lien, security interest or
charge of any kind (including liens or charges upon properties acquired or to be
acquired under conditional sales agreements or other title retention devices) on
its property or assets, whether now owned or hereafter acquired, or upon any
income, profits or proceeds therefrom, except:

(A)                                  SECURITY INTERESTS AND MORTGAGES HELD BY
BANK;

(B)                                 LIENS INCURRED OR DEPOSITS MADE IN THE
ORDINARY COURSE OF BUSINESS (I) IN CONNECTION WITH WORKER’S COMPENSATION,
UNEMPLOYMENT INSURANCE, SOCIAL SECURITY AND OTHER LIKE LAWS OR (II) TO SECURE
THE PERFORMANCE OF STATUTORY OBLIGATIONS, NOT INCURRED IN CONNECTION WITH EITHER
(A) THE BORROWING OF MONEY OR (B) THE DEFERRED PURCHASE PRICE OF GOODS OR
INVENTORY;

(C)                                  ENCUMBRANCES CONSISTING OF ZONING
RESTRICTIONS, EASEMENTS, RESTRICTIONS ON THE USE OF REAL PROPERTY OR MINOR
IRREGULARITIES OF TITLE THERETO, NONE OF WHICH IMPAIRS THE USE OF SUCH PROPERTY
BY SUCH BORROWER IN THE OPERATION OF ITS BUSINESS;

(D)                                 LIENS AND SECURITY INTERESTS LISTED ON
SCHEDULE 7.9 ATTACHED HERETO; OR

(E)                                  PURCHASE MONEY LIENS OR CAPITALIZED LEASES,
PROVIDED THAT:

(1)                                  THE PROPERTY SUBJECT TO ANY OF THE
FOREGOING IS ACQUIRED OR LEASED BY SUCH BORROWER IN THE ORDINARY COURSE OF ITS
BUSINESS AND THE LIEN ON ANY SUCH PROPERTY IS CREATED CONTEMPORANEOUSLY WITH
SUCH ACQUISITION;

(2)                                  PURCHASE MONEY INDEBTEDNESS OR CAPITALIZED
LEASE OBLIGATIONS SO CREATED SHALL NOT EXCEED 100% OF THE LESSER OF COST OR FAIR
MARKET VALUE AS OF THE TIME OF ACQUISITION OR LEASE OF THE PROPERTY COVERED
THEREBY;

(3)                                  THE PURCHASE MONEY INDEBTEDNESS OR
CAPITALIZED LEASE OBLIGATIONS SHALL ONLY BE SECURED BY THE PROPERTY SO ACQUIRED
OR LEASED; AND

(4)                                  THE PURCHASE MONEY INDEBTEDNESS OR
CAPITALIZED LEASE OBLIGATIONS ARE PERMITTED BY THE PROVISIONS OF SECTION 7.3.

No Borrower shall enter into any agreement with any other Person which shall
prohibit such Borrower from granting, creating or suffering to exist, or
otherwise restrict in any way (whether by covenant, by identifying such event as
a default under such agreement or otherwise) the ability of the such Borrower to
grant, create or suffer to exist, any lien, security interest or other charge or
encumbrance upon or with respect to any of its assets in favor of the Bank.

No Borrower will apply for or obtain any letters of credit for the payment of or
to secure the payment for any inventory or other assets to be acquired by such
Borrower, except letters of credit issued by Bank, at its discretion.

7.10                           Existence; Approvals; Qualification; Business
Operations; Compliance with Laws.  Each Borrower will (a) obtain, preserve and
keep in full force and effect its separate corporate or limited liability
company existence, as applicable, and all rights, licenses, registrations


--------------------------------------------------------------------------------




and franchises necessary to the proper conduct of its business or affairs; (b)
qualify and remain qualified as a foreign corporation or limited liability
company, as applicable, in each jurisdiction in which the character or location
of the properties owned by it or the business transacted by it requires such
qualification; and (c) except for the Embedded Wind-down, continue to operate
its business as presently operated and will not engage in any new businesses
without the prior written consent of Bank.  Each Borrower will comply with the
requirements of all applicable laws and all rules, regulations (including
environmental regulations) and orders of regulatory agencies and authorities
having jurisdiction over it.

7.11                           Maintenance of Properties, Intellectual
Property.  Except in connection with the Embedded Wind-down, each Borrower will
maintain, preserve, protect and keep or cause to be maintained, preserved,
protected and kept its real and personal property used or useful in the conduct
of its business in good working order and condition, reasonable wear and tear
excepted, and will pay and discharge when due the cost of repairs to and
maintenance of the same.

With respect to any and all trademarks, registrations, copyrights, patents,
patent rights and applications for any of the foregoing, each Borrower shall
maintain and protect the same and shall take and assert any and all remedies
available to such Borrower to prevent any other Person from infringing upon or
claiming any interest in any such trademarks, registrations, copyrights,
patents, patent rights or application for any of the foregoing.

Each Borrower will notify Bank immediately of (a) the creation by such Borrower
or any of its employees of any inventions; (b) any changes or improvements made
to an invention created or owned by such Borrower or any of its employees; (c)
the grant of any patent or trademark, whether domestic or foreign, to such
Borrower or any of its employees; or (d) such Borrower’s intent to abandon a
patent or trademark.

Each Borrower will, if requested by Bank, (i) execute and deliver to Bank
assignments, financing statements, patent mortgages or such other documents, in
form and substance acceptable to Bank, necessary to perfect and maintain Bank’s
security interest in all existing and future patents, patent applications,
trademarks, trademark applications, and other general intangibles owned by such
Borrower; (ii) furnish Bank with evidence satisfactory to Bank, in its sole
discretion, that all actions necessary to maintain and protect each trademark
and patent owned by such Borrower or its employees have been taken in a timely
manner; and (iii) execute and deliver to Bank an agreement permitting Bank to
exercise all of such Borrower’s rights in, to and under any patent or trademark
owned by such Borrower or any of its employees.

7.12                           Insurance.  Each Borrower will carry adequate
insurance issued by an insurer acceptable to Bank, in amounts acceptable to Bank
(at least adequate to comply with any co-insurance provisions) and against all
such liability and hazards as are usually carried by entities engaged in the
same or a similar business similarly situated or as may be required by Bank, and
in addition, will carry business interruption insurance in such amounts as may
be required by Bank.  In the case of insurance on any of the Collateral, each
Borrower shall carry insurance in the full insurable value thereof and cause
Bank to be named as insured mortgagee with respect to all real property, loss
payee (with a lender’s loss payable endorsement) with respect to all personal
property, and additional insured with respect to all liability insurance, as its
interests may appear with thirty (30) days’ notice to be given Bank by the
insurance carrier prior to cancellation or material modification of such
insurance coverage.


--------------------------------------------------------------------------------




Each Borrower shall cause to be delivered to Bank the insurance policies
therefor or, in the alternative, evidence of insurance and at least thirty (30)
business days prior to the expiration of any such insurance, additional policies
or duplicates thereof or, in the alternative, evidence of insurance evidencing
the renewal of such insurance and payment of the premiums therefor.  Each
Borrower shall direct all insurers that in the event of any loss thereunder or
the cancellation of any insurance policy, the insurers shall make payments for
such loss and pay all returned or unearned premiums directly to Bank and not to
such Borrower and Bank jointly.

In the event of any loss, each Borrower will give Bank immediate notice thereof
and Bank may make proof of loss whether the same is done by such Borrower.  Bank
is granted a power of attorney by each Borrower with full power of substitution
to file any proof of loss in such Borrower’s or Bank’s name, to endorse such
Borrower’s name on any check, draft or other instrument evidencing insurance
proceeds, and to take any action or sign any document to pursue any insurance
loss claim.  Such power being coupled with an interest is irrevocable.

In the event of any loss, Bank, at its option, may (a) retain and apply all or
any part of the insurance proceeds to reduce, in such order and amounts as Bank
may elect, the Bank Indebtedness, or (b) disburse all or any part of such
insurance proceeds to or for the benefit of Borrowers for the purpose of
repairing or replacing Collateral after receiving proof satisfactory to Bank of
such repair or replacement, in either case without waiving or impairing the Bank
Indebtedness or any provision of this Agreement.  Any deficiency thereon shall
be paid by Borrowers to Bank upon demand.  No Borrower shall take out any
insurance without having Bank named as loss payee or additional insured
thereon.  Each Borrower shall bear the full risk of loss from any loss of any
nature whatsoever with respect to the Collateral.

7.13                           Inspections; Examinations.  Each Borrower hereby
irrevocably authorizes and directs all accountants and auditors employed by such
Borrower at any time to exhibit and deliver to Bank copies of any and all of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession and copies of all
reports submitted to such Borrower by such accountants or auditors, including
management letters, “comment” letters and audit reports, and to disclose to Bank
any information they may have concerning such Borrower’s financial status and
business operations.  Provided that Bank has requested information from
Borrowers, and Borrowers fail to provide such information in a timely manner,
each Borrower further authorizes all federal, state and municipal authorities to
furnish to Bank copies of reports or examinations relating to such Borrower,
whether made by such Borrower or otherwise.

The officers of Bank, or such Persons as any of them may designate, may, at
Borrowers’ sole cost and expense, visit and inspect any of the properties of
each Borrower, examine (either by Bank’s employees or by independent
accountants) any of the Collateral or other assets of each Borrower, including
the books of account of each Borrower, and discuss the affairs, finances and
accounts of each Borrower with its officers and with its independent
accountants, at such times as Bank may desire. Prior to the occurrence of an
Event of Default, Bank will provide Borrowers with at least forty-eight (48)
hours prior notice of any such inspection but, after the occurrence of an Event
of Default, Borrowers shall not be entitled to any prior notice of any such
inspection.  Additionally, Bank may obtain updated appraisals of the Collateral
at any time at Borrowers’ sole cost and expense.


--------------------------------------------------------------------------------


Bank may conduct at any time and from time to time, and Borrowers will fully
cooperate with, field examinations of the inventory, accounts receivable and
business affairs of each Borrower.  Bank intends to conduct three (3) such field
examinations per year but may conduct more or fewer field examinations as Bank,
in its sole discretion may determine.  Borrowers shall pay Bank Eight Hundred
Dollars ($800.00) per person, per day for each field examination, plus all of
Bank’s out-of-pocket costs in connection with each such examination, provided
however prior to the occurrence of an Event of Default, Borrower will only be
responsible for the fees, costs and expenses in connection with four (4) field
examinations per year. Prior to the occurrence of an Event of Default, Bank will
provide Borrower with at least forty-eight (48) hours prior notice of any field
examination but, after the occurrence of an Event of Default, Borrower shall not
be entitled to any prior notice of any field examination. At Bank’s option all
costs, expenses and charges owing under this Section 7.13 may be charged as a
Line Advance.

7.14                           Default Under Other Indebtedness.  No Borrower
will permit any of its Indebtedness to be in default.  If any Indebtedness of a
Borrower is declared or becomes due and payable before its expressed maturity by
reason of default or otherwise or, to the knowledge of any Borrower, the holder
of any such Indebtedness shall have the right (or upon the giving of notice or
the passage of time, or both, shall have the right) to declare such Indebtedness
to be so due and payable, such Borrower will immediately give Bank written
notice of such declaration, acceleration or right of declaration.

7.15                           Pension Plans.  Each Borrower will (a) keep in
full force and effect any and all Plans which are presently in existence or may,
from time to time, come into existence under ERISA, unless such Plans can be
terminated without material liability to such Borrower in connection with such
termination (as distinguished from any continuing funding obligation); (b) make
contributions to all of such Borrower’s Plans in a timely manner and in a
sufficient amount to comply with the requirements of ERISA; (c) comply with all
material requirements of ERISA which relate to such Plans so as to preclude the
occurrence of any Reportable Event, Prohibited Transaction or material
“accumulated funding deficiency” as such term is defined in ERISA; and (d)
notify Bank immediately upon receipt by such Borrower of any notice of the
institution of any proceeding or other action which may result in the
termination of any Plan and deliver to Bank, promptly after the filing or
receipt thereof, copies of all reports or notices which such Borrower files or
receives under ERISA with or from the Internal Revenue Service, the PBGC, or the
U.S. Department of Labor.

7.16                           Bank of Account.  Borrowers will maintain Bank as
their primary bank of account.  Borrowers will notify Bank in writing on a
continuing basis of all accounts (including, without limitation, all deposit
accounts and certificates of deposit) maintained with any Person other than Bank
and, prior to opening any such account, will cause such Person to enter into a
control agreement regarding each such account in form and content satisfactory
to Bank.

7.17                           Maintenance of Management.  Except as may occur
in connection with the Embedded Wind-Down, Borrowers will cause their business
to be continuously managed by their present management or such other persons
(serving in such management positions) as may be reasonably satisfactory to
Bank.  Borrowers will notify Bank promptly in writing of any change in its board
of directors or executive officers.

7.18                           Amendment to Organizational or Governing
Documents.  Borrowers shall not make any amendment to their organizational or
governing documents without providing Bank


--------------------------------------------------------------------------------




with thirty (30) day’s prior notice thereof.  Borrowers will provide Bank with a
copy of any proposed amendments to any such documents prior to adoption. 
Borrowers will not cause or permit any corporate division or similar event with
respect to such Borrowers.

7.19                           Dividends. No Borrower will (a) redeem,
repurchase or otherwise make any payment, distribution, or dividend to acquire
any of its equity interests or (b) pay dividends or distributions on account of
its equity interests; provided, however, that in the event any Borrower is then
a corporation with a valid S corporation election in effect or a limited
liability company and no Default or Event of Default has occurred, and the
payment of such dividend or distribution would not result in a Default or Event
of Default, such Borrower may, from time to time, pay and declare dividends or
distributions to its shareholders or members in amounts sufficient to pay the
taxes payable by such shareholders or members resulting solely from the income
generated by such Borrower.  Borrowers will advise the Bank in writing of any
Borrower’s intent to make a dividend or distribution permitted hereunder and a
calculation of the shareholder’s or member’s applicable tax rates at least ten
(10) days prior to payment of such dividend or distribution, and will provide
the Bank with such information related thereto as Bank may request.  Borrowers
shall submit to Bank for Bank’s review all tax returns filed by them together
with an analysis of the income of Borrowers taxable to any Borrower’s
shareholders or members and the tax rates applicable thereto.  In the event (x)
the actual distribution to shareholders or members made pursuant to this Section
7.19 exceeds the actual income tax liability of any shareholder or member due to
such Borrower’s status as a limited liability company or S corporation, or (y)
if such Borrower was a subchapter C corporation, such Borrower would be entitled
to a refund of income taxes previously paid as a result of a tax loss during a
year in which such Borrower is a limited liability company or S corporation,
then the applicable shareholders or members shall repay such Borrower the amount
of such excess or refund, as the case may be, no later than the date the annual
tax return must be filed by such Borrower (without giving effect to any filing
extensions).

7.20                           Transactions with Affiliates.  No Borrower will
enter into or conduct any transaction with any Affiliate except on terms that
would be usual and customary in a similar transaction between Persons not
affiliated with each other and except as disclosed to Bank.  No Borrower will
make any loans or extensions of credit to any of its Affiliates, shareholders,
directors or officers, except for the existing loans described in Schedule 7.20
attached hereto.  Each Borrower will cause all of its Indebtedness at any time
owed to its Affiliates, shareholders, directors and officers to be subordinated
in all respects to all present and future Bank Indebtedness and will not make
any payments thereon, except as approved by Bank in writing.

7.21                           Restrictions on Interest Transfer.  No Borrower
will directly or indirectly issue, transfer, sell or otherwise dispose of, or
part with control of, or permit the transfer of, any equity interests in such
Borrower.

7.22                           Name; Address or State of Organization Change. 
No Borrower will change its name or change or add any address or location except
upon thirty (30) days prior written notice to Bank and delivery to Bank of any
items requested by Bank to maintain perfection and priority of Bank’s security
interests and access to such Borrower’s books and records.  No Borrower shall
change its state of organization or take any action which would result in a
change in such Borrower’s state of organization without Bank’s prior written
consent.


--------------------------------------------------------------------------------




7.23                           Notices.  Each Borrower will promptly notify Bank
of (a) any action or proceeding brought against such Borrower wherein such
action or proceeding would, if determined adversely to such Borrower have a
Material Adverse Effect, or (b) the occurrence of any Default or Event of
Default

7.24                           Additional Documents and Future Actions.  Each
Borrower will, at its sole cost, take such actions and provide Bank from time to
time with such agreements, financing statements and additional instruments,
documents or information as the Bank may in its discretion deem necessary or
advisable to perfect, protect, maintain or enforce the security interests in the
Collateral, to permit Bank to protect or enforce its interest in the Collateral,
or to carry out the terms of the Loan Documents.  Each Borrower hereby
authorizes and appoints Bank as its attorney-in-fact, with full power of
substitution, to take such actions as Bank may deem advisable to protect the
Collateral and its interests therein and its rights hereunder, to execute on
such Borrower’s behalf and file at Borrowers’ expense financing statements, and
amendments thereto, in those public offices deemed necessary or appropriate by
Bank to establish, maintain and protect a continuously perfected security
interest in the Collateral, and to execute on such Borrower’s behalf such other
documents and notices as Bank may deem advisable to protect the Collateral and
its interests therein and its rights hereunder.  Such power being coupled with
an interest is irrevocable.

7.25                           Title to Equipment.  Each Borrower will within
thirty (30) days of acquisition of any equipment, have Bank’s lien noted on any
and all evidence of ownership, certificates of title, or applications for title
for any such equipment and provide Bank with all original certificates of title
or other evidence of ownership.

7.26                           Accounts Receivable.  Infologix will (a) inform
Bank immediately of the rejection of goods, claims made or delay in delivery or
performance in regard to any account or contract right upon which Borrowers have
based availability for Line Advances or if any account receivable previously
scheduled, listed or referred to in any certificate, statement or report by any
Borrower and upon which Borrowers are basing availability for Line Advances
ceases to be an Eligible Receivable; (b) adjust the borrowing base calculation
under the Line to reduce the availability for Line Advances by the amount of any
account with respect to which any Borrower is required to give Bank notice
pursuant to the foregoing subsection (a) and repay any Out-Of-Formula Advance
resulting therefrom; (c) make no change in any account upon which Borrowers have
based availability for Line Advances, unless such change is contemporaneously
reflected in the borrowing base calculation; (d) furnish to Bank all information
received by Infologix affecting the financial standing of any account debtor
whose account or contract right has been specifically assigned to Bank; (e) pay
Bank the amount loaned against any account or contract right if the goods are
returned by purchaser or the contract is canceled or terminated or adjust the
borrowing base calculation to reduce the availability for Line Advances by the
amount of such account and repay any Out-Of-Formula Advance resulting therefrom;
(f) immediately notify Bank if any of its accounts arise out of contracts with
the United States or any department, agency or instrumentality thereof, and
execute any instruments and take any steps required by Bank in order that all
monies due and to become due under such contract shall be assigned to Bank and
notice thereof given to the Government under the Federal Assignment of Claims
Act; and (g) deliver to Bank, with appropriate endorsement or assignment, any
instrument or chattel paper representing an account or contract right.  Any
permission granted to Infologix by Bank to omit any of the requirements of this
Section 7.26 may be revoked by Bank at any time.


--------------------------------------------------------------------------------




Each Borrower will, if requested by Bank (a) give Bank assignments, in form
acceptable to Bank, of specific accounts or groups of accounts and monies due
and to become due under specific contracts and specific general intangibles; (b)
furnish to Bank a copy, with such duplicate copies as Bank may request, of the
invoice applicable to each account specifically assigned to Bank or arising out
of a contract right, bearing a statement that such account has been assigned to
Bank and such additional statements as Bank may require; (c) mark its records
evidencing its accounts in a manner satisfactory to Bank so as to show which
accounts have been assigned to Bank; (d) furnish to Bank satisfactory evidence
of the shipment and receipt of any goods specified by Bank and the performance
of any services or obligations covered by accounts or contracts in which Bank
has a security interest; (e) pay Bank the unpaid portion of any account or
contract right upon which Borrowers have based availability for Line Advances if
(i) such account is not paid promptly after its maturity, (ii) an account debtor
does not accept the goods or services, (iii) any petition under the Bankruptcy
Code or any similar federal or state statute is filed by or against a purchaser,
or (iv) Bank shall at any time reject the account as unsatisfactory; and until
such payment is made by any Borrower, Bank may retain any such account or
contract right as security and may charge any deposit account of any Borrower
for any such amounts; (f) join with Bank in executing a financing statement,
notice, affidavit, security agreement, assignment or similar instrument, in form
satisfactory to Bank, and such continuation statements and other instruments as
Bank may from time to time request and pay the cost of filing the same in any
public office deemed advisable by Bank to perfect the liens and security
interests granted therein; (g) give Bank such financial statements, reports,
certificates, lists of purchasers (showing names, addresses, and amounts owing)
and other data concerning its accounts, contracts, collections, inventory,
general intangibles and other matters as Bank may from time to time request; (h)
segregate cash proceeds of Collateral so that they may be identified readily,
and deliver the same to the Bank at such time or times and in such manner and
form as the Bank may direct; (i) furnish such witnesses as may be necessary to
establish legal proof of the Collateral or records relating to the Collateral;
and (j) obtain from any owner, encumbrancer, processor, or other person having
an interest in the property where any Collateral is located, written consent to
Bank’s removal of the Collateral therefrom, without liability on the part of the
Bank to such owner, encumbrancer, processor or other person, or from any such
owner, encumbrancer, processor or other person such waivers of any interest in
the Collateral as the Bank may require.

7.27                           Inventory.  Infologix will immediately notify
Bank if any inventory previously scheduled, listed or referred to, in any
certificate, statement or report by or on behalf of Borrowers and upon which
Borrowers are basing availability under the Line ceases to be Eligible
Inventory.

7.28                           Material Adverse Contracts.  No Borrower will
become or be a party to any contract or agreement which has or could have a
Material Adverse Effect.  Each Borrower will deliver to Bank promptly after
execution, copies of each new material lease, contract agreement or commitment
to which it is a party and any amendment to any material lease, contract,
commencement or agreement to which such Borrower is a party.

7.29                           Restrictions on Use of Proceeds.  No Borrower
will carry or purchase with the proceeds of any of the Loans any “margin
security” within the meaning of Regulations U, G, T or X of the Board of
Governors of the Federal Reserve System.


--------------------------------------------------------------------------------




7.30                           Commercial Tort Claims.  Each Borrower shall
promptly notify Bank in writing of each commercial tort claim from time to time
in favor of such Borrower and provide Bank with full descriptions for each such
claim and such additional information regarding such claim as may be required by
Bank.  Each Borrower authorizes the amendment to Schedule 5.1(i) hereto as
necessary from time to time to reflect the current status of each Borrower’s
commercial tort claims.

7.31                           Possessory Collateral.  Immediately upon any
Borrower’s receipt of any portion of the Collateral evidenced by an agreement,
instrument or document, including, without limitation, any tangible chattel
paper, letter of credit, note, draft, instrument, investment property or
financial asset, such Borrower shall deliver the original thereof to Bank
together with an appropriate endorsement, stock power or other specific evidence
of assignment thereof to Bank (in form and substance acceptable to Bank).  If an
endorsement or assignment of any such items shall not be made for any reason,
Bank is hereby irrevocably authorized, as each Borrower’s attorney and
agent-in-fact, to endorse or assign the same on such Borrower’s behalf.

7.32                           Electronic Chattel Paper.  To the extent that any
Borrower obtains or maintains any electronic chattel paper, such Borrower shall
create, store and assign the record or records comprising the electronic chattel
paper in such a manner that (i) a single authoritative copy of the record or
records exists which is unique, identifiable and, except as otherwise provided
in clauses (iv), (v) and (vi) below, unalterable, (ii) the authoritative copy
identifies Bank as the assignee of the record or records, (iii) the
authoritative copy is communicated to and maintained by Bank or its designated
custodian, (iv) copies or revisions that add or change an identified assignee of
the authoritative copy can only be made with the participation of Bank, (v) each
copy of the authoritative copy and any copy of a copy is readily identifiable as
a copy that is not the authoritative copy and (vi) any revision of the
authoritative copy is readily identifiable as an authorized or unauthorized
revision.

7.33                           Subordinated Indebtedness.  No Borrower will make
any payments on any Subordinated Indebtedness, except strictly in accordance
with the Subordination Agreements.


7.34                           SALARIES AND OTHER COMPENSATION.  NO BORROWER
WILL PAY OR PERMIT TO BE PAID TO ANY OFFICER AN ANNUAL SALARY WHICH IS GREATER
THAN ONE HUNDRED TEN PERCENT (110%) OF SUCH OFFICER’S SALARY FOR THE PRIOR YEAR

8.                                       FINANCIAL COVENANTS.  Except with the
prior written consent of Bank, Borrowers will comply with the following:

8.1                                 Minimum Annual Net Income.  Borrowers shall
have Net Income of at least (a) Three Hundred Fifty Thousand Dollars
($350,000.00) for Borrower’s fiscal year ending December 31, 2005 and (b) Five
Hundred Thousand Dollars ($500,000.00) for each fiscal year of Borrowers ending
thereafter.

8.2                                 Minimum Quarterly Net Income.  Borrowers
shall have Net Income of at least $0 as of the end of the first three (3) fiscal
quarters of Borrowers measured on a year-to-date basis.


--------------------------------------------------------------------------------




8.3                                 Fixed Charge Coverage Ratio.  Borrowers
shall maintain a Fixed Charge Coverage Ratio of not less than 1.2 to 1.0 as of
Borrowers’ fiscal quarter ending March 31, 2006 and as of each fiscal quarter of
Borrowers ending thereafter.

8.4                                 Capital Expenditures.  Borrowers will not
cause, suffer or permit Borrowers’ aggregate annual Capital Expenditures to
exceed (a)  One Million Six Hundred Thousand Dollars ($1,600,000.00) for
Borrowers’ fiscal year ending December 31, 2006; (b)  One Million Eight Hundred
Thousand Dollars ($1,800,000.00) for Borrowers’ fiscal year ending December 31,
2007; and (c) Two Million One Hundred Thousand Dollars ($2,100,000.00) for
Borrowers’ fiscal year ending December 31, 2008.  Borrower may not carry-forward
any unused portion of the capital expenditure limit for any fiscal year.

8.5                                 Changes to Financial Covenants.  The Bank
may, in its sole discretion, condition extension of the Line after the Contract
Period upon revision of the foregoing financial covenants.

9.                                       ACCOUNTING RECORDS, REPORTS AND
FINANCIAL STATEMENTS.  Borrowers will maintain books of record and account in
which full, correct and current entries in accordance with GAAP will be made of
all of its dealings, business and affairs, and Borrowers will deliver or cause
to be delivered to Bank the following:

9.1                                 Annual Statements.  As soon as available and
in any event within ninety (90) days after the end of each fiscal year of
Borrowers:

(A)                                  THE AUDITED CONSOLIDATED AND CONSOLIDATING
INCOME AND RETAINED EARNINGS STATEMENTS OF BORROWERS AND THEIR SUBSIDIARIES FOR
SUCH FISCAL YEAR,

(B)                                 THE AUDITED CONSOLIDATED AND CONSOLIDATING
BALANCE SHEET OF BORROWERS AND THEIR SUBSIDIARIES AS AT THE END OF SUCH FISCAL
YEAR, AND

(C)                                  THE AUDITED CONSOLIDATED AND CONSOLIDATING
STATEMENT OF CASH FLOW OF BORROWERS AND THEIR SUBSIDIARIES FOR SUCH FISCAL YEAR

setting forth in comparative form the corresponding figures as at the end of the
previous fiscal year, all in reasonable detail, including all supporting
schedules and comments.  The foregoing statements and balance sheets shall be
prepared in accordance with GAAP by independent certified public accountants of
recognized standing acceptable to Bank in the reasonable exercise of its
discretion (the “Accountants”) with respect to which such Accountants shall
deliver their unqualified opinion.

9.2                                 Projections and Cash Flow.  As soon as
available and in any event within ninety (90) days prior to the end of each
fiscal year of Borrowers, projections and cash flows on a month-by-month
consolidated and consolidating basis for the next succeeding twelve (12) months,
prepared by the chief financial officer of each Borrower.   Borrowers have
furnished to Bank initial projections dated as of the date hereof and attached
hereto as Schedule 9.2 containing the information required by this Section 9.2. 
Borrowers represent and covenant that (a) the initial projections attached
hereto have been and all projections required by this Section 9.2 shall be
prepared by the chief financial officer of each Borrower and represent, and in
the future shall represent, the best available good faith estimate of Borrowers
regarding the course of each


--------------------------------------------------------------------------------




Borrower’s business for the periods covered thereby; (b) the assumptions set
forth in the initial projections are and the assumptions set forth in the future
projections delivered hereafter shall be reasonable and realistic based on then
current economic conditions; (c) Borrowers know of no reason why Borrowers
should not be able to achieve the performance levels set forth in the initial
projections and Borrowers shall have no knowledge at the time of delivery of
future projections of any reason why Borrowers shall not be able to meet the
performance levels set forth in said projections; and (d) Borrowers have
sufficient capital as may be required for their ongoing business and to pay
their existing and anticipated debts as they mature.

9.3                                 Quarterly Statements.  As soon as available
and in any event within thirty (30) days after the end of each calendar quarter
the consolidated and consolidating statement of cash flow of Borrowers and their
Subsidiaries for such quarter setting forth in comparative form the
corresponding figures as at the end of the corresponding quarter of the previous
fiscal year (if applicable) and the projected figures based upon the projections
required under Section 9.2, all in reasonable detail, subject to year-end
adjustments, and certified by the chief financial officer of each Borrower to be
accurate and to have been prepared in accordance with GAAP.

9.4                                 Monthly Statements.  As soon as available
and in any event within thirty (30) days after the end of each calendar month:

(A)                                  THE CONSOLIDATED AND CONSOLIDATING INCOME
AND RETAINED EARNINGS STATEMENTS OF BORROWERS AND THEIR SUBSIDIARIES FOR SUCH
MONTH, AND

(B)                                 THE CONSOLIDATED AND CONSOLIDATING BALANCE
SHEET OF BORROWERS AND THEIR SUBSIDIARIES AS OF THE END OF SUCH MONTH,

setting forth in comparative form the corresponding figures as at the end of the
corresponding month of the previous fiscal year (if applicable) and the
projected figures based upon the projections required under Section 9.2, all in
reasonable detail, subject to year-end adjustments, and certified by the chief
financial officer of each Borrower to be accurate and to have been prepared in
accordance with GAAP.

9.5                                 Accounts Receivable and Accounts Payable
Statements.  As soon as available and in any event within fifteen (15) days
after the end of each calendar month, a schedule of each Borrower’s accounts
receivable and accounts payable, identifying all Eligible Receivables, and the
aging thereof by open invoice of each customer of each Borrower, all certified
as to accuracy by the chief financial officer of each Borrower.  Borrowers will
also provide Bank with all information requested by Bank with respect to any
account debtor.

9.6                                 Inventory Certifications.  As soon as
available and in any event within fifteen (15) days after the end of each
calendar month, a report in form satisfactory to Bank of the level of each
Borrower’s inventory, with such details as may be requested by Bank including
identification of all Eligible Inventory, all certified as to accuracy by the
chief financial officer of each Borrower.

9.7                                 Borrowing Base Certifications and Related
Documents.  At least once every seven (7) days, as a condition of each Advance
under the Line and otherwise as requested by Bank, a borrowing base certificate
in the form of Exhibit “C” attached hereto, together with such


--------------------------------------------------------------------------------




additional information as may be requested by Bank, certified as to accuracy by
the chief financial officer of each Borrower.

9.8                                 Audit Reports.  Promptly upon receipt
thereof, one copy of each other report submitted to any Borrower by independent
accountants, including management letters, “comment” letters, in connection with
any annual, interim or special audit report made by them of the books of
Borrowers.

9.9                                 Compliance Certificates.  With the monthly
statements delivered pursuant to Section 9.4 above for the last month of each
fiscal quarter of Borrower, a certificate of the chief financial officer of each
Borrower:  (a) stating that Borrowers have observed, performed and complied with
each and every undertaking contained herein, (b) setting forth the information
and computations (in sufficient detail) required in order to establish whether
Borrowers were operating in compliance with the financial covenants in Section 8
of this Agreement, (c) with respect to the certificate delivered for the last
fiscal quarter of Borrower, a calculation of Excess Cash Flow for the fiscal
year of Borrower then ended  and (d) certifying that as of the date of such
certification, there does not exist any Default or Event of Default.  Such
certificate will be in the form of Exhibit “D” attached hereto.

9.10                           Borrower Tax Returns.  Within the period provided
in Section 9.1, a copy of each Borrower’s annual tax returns for the immediately
preceding fiscal year.

9.11                           Guarantor’s Annual Statements.  Within thirty
(30) days after the end of each calendar year, financial statements of
Guarantor, in a form reasonably satisfactory to Bank certified by such Guarantor
to be accurate in all respects and within thirty (30) days after filing, a copy
of the annual federal tax returns of Guarantor, certified by Guarantor to be
accurate and complete.

9.12                           Requested Information.  With reasonable
promptness, all such other data and information (including, without limitation,
updated customer address lists and contact information) in form and content
satisfactory to Bank in respect of the condition, operation and affairs of
Borrowers, or Guarantors as Bank may reasonably request from time to time.


10.                                 ENVIRONMENTAL REPRESENTATIONS AND COVENANTS.

10.1                           Representations.  Each Borrower represents to
Bank as follows:  (a) the Environmental Affiliates are in compliance with all
Environmental Requirements and such Borrower has no knowledge of any
circumstances which may prevent or interfere with such compliance in the future;
(b) the Environmental Affiliates have all licenses, permits, approvals and
authorizations required under applicable Environmental Requirements; (c) there
are no pending or threatened claims against any of the Environmental Affiliates
or any of their assets related to the failure to comply with any Environmental
Requirements, or any facts or circumstances which could give rise to such a
claim; (d) no facility or property now or previously owned, operated or leased
by any Environmental Affiliate is an Environmental Cleanup Site; (e) no
Environmental Affiliate has treated, stored, transported, handled or disposed of
Special Materials at or adjacent to any Environmental Cleanup Site; (f) there
are no liens or claims for cost reimbursement outstanding or threatened against
any Environmental Affiliate or any of their assets, or any facts or
circumstances which could give rise to such a lien or claim; and (g) there are
no facts or circumstances which, under the provisions of any


--------------------------------------------------------------------------------




Environmental Requirements, could restrict the use, occupancy or transferability
of any of the Collateral or any of the facilities owned, leased or operated by
any Environmental Affiliate.

10.2                           Real Property.  Each Borrower represents and
warrants to Bank that there are no Special Materials presently located on or, to
the best of its knowledge, near any real property owned, leased or operated by
any Environmental Affiliate (collectively, “Real Property”) except for Special
Materials which are and have at all times been treated, stored, transported,
handled and disposed of in compliance with all Environmental Requirements.  Each
Borrower represents to Bank that the Real Property is not now being used nor, to
the best of its knowledge, has it ever been used in the past for activities
involving Special Materials, including but not limited to the use, generation,
collection, storage, treatment, or disposal of any Special Materials except for
Special Materials which are and have at all times been treated, stored,
transported, handled and disposed of in compliance with all Environmental
Requirements.  Without limiting the generality of the foregoing, the Real
Property is not being used nor, to the best of each Borrower’s knowledge, has it
ever been used in the past for a landfill, surface impoundment or other area for
the treatment, storage or disposal of solid waste (including solid waste such as
sludge).

10.3                           Covenant Regarding Compliance.  Each Borrower
shall take or cause all Environmental Affiliates to take, at Borrowers’ and such
Environmental Affiliate’s sole expense, such actions as may be necessary to
comply with all Environmental Requirements, as hereinafter defined.  If any
Environmental Affiliate shall fail to take such action, Bank may make advances
or payments towards performance or satisfaction of the same but shall be under
no obligation to do so.  All sums so advanced or paid, including all sums
advanced or paid by Bank in connection with any judicial or administrative
investigation or proceeding relating thereto, including, without limitation,
attorney’s fees, fines, or other penalty payments, shall be at once repayable by
Borrowers and all sums so advanced or paid shall become a part of the Bank
Indebtedness.

The Environmental Affiliates will maintain all licenses, permits, approvals and
authorizations required under applicable Environmental Requirements.  In
connection with off-site treatment, storage, handling, transportation or
disposal of Special Materials, the Environmental Affiliates will conduct such
activities only at facilities and with carriers who operate in compliance with
all Environmental Requirements and will obtain certificates of compliance or
disposal from all contractors retained in connection with such activities.

10.4                           Notices.  In the event any Borrower becomes aware
of any past, present or future facts or circumstances which have given rise or
could give rise to a claim against any Environmental Affiliate related to a
failure to comply with any Environmental Requirements, such Borrower will
promptly give Bank notice thereof, together with a written statement of an
officer of such Borrower setting forth the details thereof and the action with
respect thereto taken or proposed to be taken by the Environmental Affiliates.

10.5                           Indemnity.  Each Borrower agrees to indemnify,
defend and hold harmless Bank, its parents, subsidiaries, successors and
assigns, and any officer, director, shareholder, employee, Affiliate or agent of
Bank, for all loss, liability, damage, cost and expenses, including, without
limitation, attorney’s fees and disbursements (including the reasonable
allocated cost of in-house counsel and staff) arising from or related to (a) the
release of any Special Materials at any facility at any time owned, leased or
operated by any Borrower or any Environmental Affiliate, (b) the release of any
Special Materials treated, stored, transported, handled, generated or disposed
of by


--------------------------------------------------------------------------------




or on behalf of any Borrower or any Environmental Affiliate at any third party
owned site, (c) any claim against any Borrower or any Environmental Affiliate
that they have failed to comply with all Environmental Requirements, and (d) the
breach by any Borrower of any representation or covenant in this Section 10.

10.6                           Testing.  Bank shall have the right from time to
time to designate such persons (“Environmental Consultants”) as Bank may select
to visit, inspect, examine and test all properties owned, leased or operated by
and all products and wastes generated, treated, stored, transported, handled or
disposed of by or on behalf of any Environmental Affiliate, for the purpose of
investigating compliance with Environmental Requirements, any actual or
potential claims related thereto, and any condition which could result in
potential liability, cost or expenses to the Bank.  Each Borrower will permit,
and will cause all Environmental Affiliates to permit, such Environmental
Consultants to have access to all of such properties, products and wastes and
all books, records and reports related to compliance by the Environmental
Affiliates with all Environmental Requirements.  Each Borrower will supply, and
will cause all Environmental Affiliates to supply, Bank or the Environmental
Consultants with all information, records, correspondence, audits, reviews and
materials related to compliance by the Environmental Affiliates with all
Environmental Requirements and will make available to Bank or the Environmental
Consultants appropriate personnel employed by or consultants retained by the
Environmental Affiliates having knowledge of such matters.

Provided that an Event of Default has occurred, or the Bank has a good faith
belief that any Environmental Affiliate has failed to comply with any
Environmental Requirements, the cost of such tests, examinations and inspections
shall be borne by Borrower and in the event Bank pays such costs, such sums
shall be at once repayable by Borrower and all sums so advanced or paid by Bank
shall become part of the Bank Indebtedness.  Notwithstanding the foregoing, the
Bank shall have no obligation to perform any tests, examinations or inspections
or to monitor the Environmental Affiliates’ compliance with all Environmental
Requirements.

10.7                           Survival.  The representations and covenants of
Borrowers contained in this Section 10, including without limitation the
indemnification obligation of Borrowers, shall survive the occurrence of any
event whatsoever, including the payment of the Bank Indebtedness or any
investigation by or knowledge of Bank.

11.                                 CONDITIONS OF CLOSING.  The obligation of
Bank to make available the Loans is subject to the performance by Borrowers of
all of their agreements to be performed hereunder and to the following further
conditions (any of which may be waived by Bank):

11.1                           Loan Documents.  Borrowers, Guarantors and all
other required persons will have executed and delivered to Bank the Loan
Documents.

11.2                           Representations and Warranties.  All
representations and warranties of each Borrower and each Guarantor set forth in
the Loan Documents will be true at and as of the date hereof.

11.3                           No Default.  No condition or event shall exist or
have occurred which would constitute a Default or Event of Default hereunder.


--------------------------------------------------------------------------------


11.4                           Proceedings and Documents.  All proceedings taken
by each Borrower in connection with the transactions contemplated by this
Agreement and all documents incident to such transactions shall be satisfactory
in form and substance to Bank and Bank’s counsel, and Bank shall have received
all documents or other evidence which it reasonably may request in connection
with such proceedings and transactions.  Each Borrower shall have delivered to
Bank a certificate, in form and substance satisfactory to Bank, dated the date
hereof and signed on behalf of such Borrower or by an officer of such Borrower,
certifying (a) true copies of the organizational and governing documents of such
Borrower in effect on such date, (b) true copies of all corporate or limited
liability company actions taken by such Borrower relative to the Loan Documents,
and (c) the names, true signatures and incumbency of the officers of such
Borrower authorized to execute and deliver this Agreement and the other Loan
Documents.  Bank may conclusively rely on such certificate unless and until a
later certificate revising the prior certificate has been received by Bank.

11.5                           Waiver Agreements.  Bank shall have received a
Waiver Agreement, satisfactory in form and substance to Bank, from each landlord
and warehouseman for each location leased by any Borrower or at which any
Borrower warehouses inventory.  Additionally, Bank shall have received such
letter agreements as Bank  in its sole discretion may require from any
processor, consignee, bailee or any other third party which at any time has
possession of any of the Collateral.

11.6                           Delivery of Other Documents.  The following
documents shall have been delivered by or on behalf of Borrowers to Bank:

(A)                                  GOOD STANDING AND TAX LIEN CERTIFICATES.  A
GOOD STANDING CERTIFICATE FROM THE STATE OF ORGANIZATION OF EACH BORROWER
CERTIFYING TO THE GOOD STANDING AND STATUS OF SUCH BORROWER, GOOD
STANDING/FOREIGN QUALIFICATION CERTIFICATES FROM ALL OTHER JURISDICTIONS IN
WHICH SUCH BORROWER IS REQUIRED TO BE QUALIFIED TO DO BUSINESS, AND TAX LIEN
CERTIFICATES FOR SUCH BORROWER FROM EACH JURISDICTION IN WHICH SUCH BORROWER IS
REQUIRED TO BE QUALIFIED TO DO BUSINESS.

(B)                                 AUTHORIZATION DOCUMENTS.  EVIDENCE OF
AUTHORIZATION OF EACH BORROWER’S EXECUTION AND FULL PERFORMANCE OF THIS
AGREEMENT, THE LOAN DOCUMENTS AND ALL OTHER DOCUMENTS AND ACTIONS REQUIRED
HEREUNDER.

(C)                                  INSURANCE.  EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED UNDER SECTION 7.12.

(D)                                 OPINION OF COUNSEL.  AN OPINION OF COUNSEL
FOR BORROWERS AND GUARANTORS IN FORM AND CONTENT SATISFACTORY TO BANK.

(E)                                  LIEN SEARCH.  COPIES OF RECORD SEARCHES ON
EACH BORROWER AND EACH GUARANTOR (INCLUDING UCC SEARCHES AND JUDGMENTS, SUITS,
TAX AND OTHER LIEN SEARCHES) ACCEPTABLE TO BANK.

(F)                                    NO MATERIAL ADVERSE CHANGE.  EVIDENCE
SATISFACTORY TO THE BANK THAT NO MATERIAL ADVERSE CHANGE HAS OCCURRED WITH
RESPECT TO ANY BORROWER OR GUARANTOR SINCE THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS OF SUCH PERSON DELIVERED TO BANK.


--------------------------------------------------------------------------------




(G)                                 LICENSES AND APPROVALS.  COPIES OF ALL
LICENSES, APPROVALS, CONSENTS, AUTHORIZATIONS AND FILINGS OF EACH BORROWER,
REQUIRED OR NECESSARY FOR THE OPERATION BY SUCH BORROWER OF ITS BUSINESS.

(H)                                 OTHER DOCUMENTS.  SUCH OTHER DOCUMENTS AS
MAY BE REQUIRED TO BE SUBMITTED TO BANK BY THE TERMS HEREOF OR OF ANY LOAN
DOCUMENT.

11.7                           Undrawn Availability.  Borrowers shall have
Undrawn Availability of at least One Million Dollars ($1,000,000.00).

11.8                           Non-Waiver of Rights.  By completing the closing
hereunder, or by making Advances hereunder, Bank does not thereby waive a breach
of any warranty or representation made by any Borrower or Guarantor hereunder or
any agreement, document, or instrument delivered to Bank or otherwise referred
to herein, and any claims and rights of Bank resulting from any breach or
misrepresentation by any Borrower or Guarantor are specifically reserved by
Bank.

12.                                 CERTAIN CONDITIONS TO SUBSEQUENT ADVANCES. 
Subsequent Advances shall be conditioned upon the following conditions and each
request by Borrowers for an Advance shall constitute a representation by
Borrowers to Bank that each condition has been met or satisfied:

12.1                           Representations and Warranties.  All
representations and warranties of Borrowers or Guarantors contained herein or in
the Loan Documents shall be true at and as of the date of such Advance as if
made on such date, and each request for an Advance shall constitute
reaffirmation by Borrowers or Guarantors, as applicable, that such
representations and warranties are then true.

12.2                           No Default.  No condition or event shall exist or
have occurred at or as of the date of such Advance which would constitute a
Default or Event of Default hereunder.

12.3                           Other Requirements.  Bank shall have received all
certificates, authorizations, affidavits, schedules and other documents which
are provided for hereunder or under the Loan Documents, or which Bank may
reasonably request.


13.                                 DEFAULT AND REMEDIES.

13.1                           Events of Default.  The occurrence of any one or
more of the following events shall constitute an Event or Events of Default
hereunder:

(A)                                  THE FAILURE OF ANY BORROWER TO PAY ANY
AMOUNT OF PRINCIPAL OR INTEREST ON ANY OF THE NOTES, OR ANY FEE OR OTHER SUMS
PAYABLE HEREUNDER, OR ANY OTHER BANK INDEBTEDNESS ON THE DATE ON WHICH SUCH
PAYMENT IS DUE, WHETHER ON DEMAND, AT THE STATED MATURITY OR DUE DATE THEREOF,
OR BY REASON OF ANY REQUIREMENT FOR THE PREPAYMENT THEREOF, BY ACCELERATION OR
OTHERWISE;

(B)                                 THE FAILURE OF ANY BORROWER TO DULY PERFORM
OR OBSERVE ANY OBLIGATION, COVENANT OR AGREEMENT ON ITS PART CONTAINED HEREIN OR
IN ANY OTHER LOAN DOCUMENT NOT OTHERWISE SPECIFICALLY CONSTITUTING AN EVENT OF
DEFAULT UNDER THIS SECTION 13.1 AND SUCH FAILURE CONTINUES UNREMEDIED FOR A
PERIOD OF FIFTEEN (15) DAYS AFTER THE EARLIER OF (I) NOTICE FROM BANK TO


--------------------------------------------------------------------------------




BORROWERS OF THE EXISTENCE OF SUCH FAILURE, OR (II) ANY OFFICER OR PRINCIPAL OF
ANY BORROWER KNOWS OF THE EXISTENCE OF SUCH FAILURE, PROVIDED THAT, IN THE EVENT
SUCH FAILURE IS INCAPABLE OF REMEDY, CONSISTS OF A DEFAULT OF ANY OF THE
COVENANTS CONTAINED IN SECTIONS 8 OR 9.7  HEREOF OR WAS WILLFULLY CAUSED OR
PERMITTED BY ANY BORROWER, BORROWERS SHALL NOT BE ENTITLED TO ANY NOTICE OR
GRACE HEREUNDER;

(C)                                  THE FAILURE OF ANY BORROWER TO DULY PERFORM
OR OBSERVE ANY OBLIGATION, COVENANT OR AGREEMENT ON ITS PART CONTAINED IN
SECTION 9.1, 9.3, 9.4, 9.5 OR 9.6 OF THE LOAN AGREEMENT AND SUCH FAILURE
CONTINUES UNREMEDIED FOR A PERIOD OF FIVE (5) DAYS.

(D)                                 THE FAILURE OF ANY BORROWER OR ANY GUARANTOR
TO PAY OR PERFORM ANY OTHER OBLIGATION TO BANK UNDER ANY OTHER AGREEMENT OR NOTE
OR OTHERWISE ARISING, WHETHER OR NOT RELATED TO THIS AGREEMENT, AFTER THE
EXPIRATION OF ANY NOTICE AND/OR GRACE PERIODS PERMITTED IN SUCH DOCUMENTS;

(E)                                  THE ADJUDICATION OF ANY BORROWER OR ANY
GUARANTOR AS A BANKRUPT OR INSOLVENT, OR THE ENTRY OF AN ORDER FOR RELIEF
AGAINST ANY BORROWER OR ANY GUARANTOR OR THE ENTRY OF AN ORDER APPOINTING A
RECEIVER OR TRUSTEE FOR ANY BORROWER OR ANY GUARANTOR OR ANY OF ITS RESPECTIVE
PROPERTY OR APPROVING A PETITION SEEKING REORGANIZATION OR OTHER SIMILAR RELIEF
UNDER THE BANKRUPTCY OR OTHER SIMILAR LAWS OF THE UNITED STATES OR ANY STATE OR
ANY OTHER COMPETENT JURISDICTION;

(F)                                    A PROCEEDING UNDER ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT OF DEBT, INSOLVENCY, READJUSTMENT OF DEBT OR
RECEIVERSHIP LAW IS FILED BY OR AGAINST ANY BORROWER OR ANY GUARANTOR OR ANY
BORROWER OR ANY GUARANTOR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR
ANY BORROWER OR ANY GUARANTOR TAKES ANY ACTION TO AUTHORIZE ANY OF THE
FOREGOING;

(G)                                 THE SUSPENSION OF THE OPERATION OF ANY
BORROWER’S PRESENT BUSINESS, ANY BORROWER OR ANY GUARANTOR BECOMING UNABLE TO
MEET ITS DEBTS AS THEY MATURE OR THE ADMISSION IN WRITING BY ANY BORROWER OR ANY
GUARANTOR TO SUCH EFFECT, OR ANY BORROWER OR ANY GUARANTOR CALLING ANY MEETING
OF ALL OR ANY MATERIAL PORTION OF ITS CREDITORS FOR THE PURPOSE OF DEBT
RESTRUCTURE;

(H)                                 THE INDICTMENT OR THREATENED INDICTMENT OF
ANY BORROWER UNDER ANY CRIMINAL STATUTE, PROVIDED THE PENALTIES AVAILABLE UNDER
SUCH STATUTE INCLUDE FORFEITURE OF ANY PROPERTY OF BORROWER, OR THE COMMENCEMENT
OR THREATENED COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDINGS AGAINST ANY BORROWER
PURSUANT TO WHICH STATUTE OR PROCEEDINGS THE PENALTIES OR REMEDIES SOUGHT OR
AVAILABLE INCLUDE FORFEITURE OF ANY PROPERTY OF ANY BORROWER, OR ANY BORROWER
ENGAGES OR PARTICIPATES IN ANY “CHECK KITING” ACTIVITY REGARDLESS OF WHETHER A
CRIMINAL INVESTIGATION HAS BEEN COMMENCED.

(I)                                     ALL OR ANY PART OF THE COLLATERAL OR THE
ASSETS OF ANY BORROWER OR ANY GUARANTOR ARE ATTACHED, SEIZED, SUBJECTED TO A
WRIT OR DISTRESS WARRANT, OR LEVIED UPON, OR COME WITHIN THE POSSESSION OR
CONTROL OF ANY RECEIVER, TRUSTEE, CUSTODIAN OR ASSIGNEE FOR THE BENEFIT OF
CREDITORS;

(J)                                     THE ENTRY OF A FINAL JUDGMENT AGAINST
ANY BORROWER FOR THE PAYMENT OF MONEY WHICH EXCEEDS FIFTY THOUSAND DOLLARS
($50,000.00), INDIVIDUALLY OR WHEN AGGREGATED WITH ALL OTHER JUDGMENTS AGAINST
BORROWERS, WHICH, WITHIN TEN (10) DAYS AFTER SUCH ENTRY, SHALL NOT HAVE BEEN
DISCHARGED OR EXECUTION THEREOF STAYED PENDING APPEAL OR SHALL NOT HAVE BEEN
DISCHARGED WITHIN FIVE (5) DAYS AFTER THE EXPIRATION OF ANY SUCH STAY;


--------------------------------------------------------------------------------




(K)                                  ANY REPRESENTATION OR WARRANTY OF ANY
BORROWER IN ANY OF THE LOAN DOCUMENTS IS DISCOVERED TO BE UNTRUE IN ANY MATERIAL
RESPECT OR ANY STATEMENT, CERTIFICATE OR DATA FURNISHED BY ANY BORROWER PURSUANT
HERETO IS DISCOVERED TO BE UNTRUE IN ANY MATERIAL RESPECT AS OF THE DATE AS OF
WHICH THE FACTS THEREIN SET FORTH ARE STATED OR CERTIFIED;

(L)                                     ANY BORROWER VOLUNTARILY OR
INVOLUNTARILY DISSOLVES OR IS DISSOLVED, TERMINATES, OR IS TERMINATED OR ANY
GUARANTOR DIES;

(M)                               ANY BORROWER IS ENJOINED, RESTRAINED, OR IN
ANY WAY PREVENTED BY THE ORDER OF ANY COURT OR ANY ADMINISTRATIVE OR REGULATORY
AGENCY, THE EFFECT OF WHICH ORDER RESTRICTS SUCH BORROWER FROM CONDUCTING ALL
ANY MATERIAL PART OF ITS BUSINESS;

(N)                                 A BREACH BY ANY BORROWER OCCURS UNDER ANY
MATERIAL AGREEMENT, DOCUMENT OR INSTRUMENT, WHETHER HERETOFORE, NOW OR HEREAFTER
EXISTING BETWEEN ANY BORROWER AND ANY OTHER PERSON;

(O)                                 AN EVENT OR CONDITION OCCURS OR FAILS TO
OCCUR WHICH HAS A MATERIAL ADVERSE EFFECT;

(P)                                 THE COLLATERAL OR THE PROSPECTS OF THE
PAYMENT OF THE BANK INDEBTEDNESS IS JEOPARDIZED OR IMPAIRED OR BANK OTHERWISE
DEEMS ITSELF INSECURE WITH RESPECT TO ANY BORROWER’S ABILITY TO PAY THE BANK
INDEBTEDNESS OR OTHERWISE PERFORM HEREUNDER;

(Q)                                 ANY MATERIAL UNINSURED DAMAGE TO, OR LOSS,
THEFT, OR DESTRUCTION OF, ANY OF THE COLLATERAL OCCURS;

(R)                                    ANY STRIKE, LOCKOUT, LABOR DISPUTE,
EMBARGO, CONDEMNATION, ACT OF GOD OR PUBLIC ENEMY, OR OTHER CASUALTY LOSS OCCURS
RESULTING IN THE CESSATION OR SUBSTANTIAL CURTAILMENT OF PRODUCTION OR OTHER
REVENUE PRODUCING ACTIVITIES AT ANY FACILITY OF ANY BORROWER FOR MORE THAN
THIRTY (30) CONSECUTIVE DAYS;

(S)                                  THE LOSS, SUSPENSION, REVOCATION OR FAILURE
TO RENEW ANY LICENSE OR PERMIT NOW HELD OR HEREAFTER ACQUIRED BY ANY BORROWER,
WHICH LOSS, SUSPENSION, REVOCATION OR FAILURE TO RENEW MIGHT HAVE A MATERIAL
ADVERSE EFFECT ON THE BUSINESS PROFITS, ASSETS OR FINANCIAL CONDITION OF SUCH
BORROWER;

(T)                                    ANY CHANGE IN THE OWNERSHIP OF ANY
BORROWER AS DESCRIBED ON SCHEDULE 6.3, ANY ISSUANCE OF EQUITY INTERESTS,
DEBENTURES, WARRANTS OR OTHER SECURITIES OF ANY BORROWER OR ANY PLEDGE OF THE
ANY EQUITY INTERESTS OF ANY BORROWER;

(U)                                 ANY PROJECTION DELIVERED TO BANK PURSUANT
HERETO INDICATES THAT AN EVENT OF DEFAULT WILL OCCUR;

(V)                                 ANY BREACH BY ANY BORROWER OR ANY CREDITOR
OF ITS OBLIGATIONS UNDER ANY SUBORDINATION AGREEMENT NOW OR HEREAFTER EXECUTED
IN FAVOR OF BANK;

(W)                               THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER
ANY OF THE OTHER LOAN DOCUMENTS; OR


--------------------------------------------------------------------------------




(X)                                   THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT, OR ANY OF THE LOAN DOCUMENTS, IS CONTESTED BY ANY BORROWER OR ANY
GUARANTOR OR ANY EQUITY HOLDER OF ANY BORROWER, OR ANY BORROWER OR ANY GUARANTOR
DENIES THAT IT HAS ANY OR ANY FURTHER LIABILITY OR OBLIGATION HEREUNDER OR
THEREUNDER.

13.2                           Remedies.  At the option of the Bank, upon the
occurrence of an Event of Default, or at any time thereafter:

(A)                                  THE ENTIRE UNPAID PRINCIPAL OF THE LOANS,
ALL OTHER BANK INDEBTEDNESS, OR ANY PART THEREOF, ALL INTEREST ACCRUED THEREON,
ALL FEES DUE HEREUNDER AND ALL OTHER OBLIGATIONS OF ANY BORROWER TO BANK
HEREUNDER OR UNDER ANY OTHER AGREEMENT, NOTE OR OTHERWISE ARISING WILL BECOME
IMMEDIATELY DUE AND PAYABLE WITHOUT ANY FURTHER DEMAND OR NOTICE;

(B)                                 THE LINE WILL IMMEDIATELY TERMINATE AND
BORROWERS WILL RECEIVE NO FURTHER EXTENSIONS OF CREDIT THEREUNDER;

(C)                                  BANK MAY INCREASE THE INTEREST RATE ON THE
LOANS TO THE APPLICABLE DEFAULT RATE SET FORTH HEREIN, WITHOUT NOTICE;

(D)                                 BANK MAY REDUCE AVAILABILITY FOR ADVANCES
UNDER THE FORMULA IN THE BORROWING BASE AMOUNT, REDUCE THE MAXIMUM LINE AMOUNT
OR REQUIRE ADDITIONAL RESERVES WITHOUT NOTICE;

(E)                                  BANK MAY ENTER ANY PREMISES OCCUPIED BY ANY
BORROWER AND TAKE POSSESSION OF THE COLLATERAL AND ANY RECORDS RELATING THERETO;
AND/OR

(F)                                    BANK MAY EXERCISE EACH AND EVERY RIGHT
AND REMEDY GRANTED TO IT UNDER THE LOAN DOCUMENTS, UNDER THE UNIFORM COMMERCIAL
CODE AND UNDER ANY OTHER APPLICABLE LAW OR AT EQUITY.

If an Event of Default occurs under Section 13.1(e) or (f), all Bank
Indebtedness shall become immediately due and payable.

13.3                           Sale or Other Disposition of Collateral.  The
sale, lease or other disposition of the Collateral, or any part thereof, by Bank
after an Event of Default may be for cash, credit or any combination thereof,
and Bank may purchase all or any part of the Collateral at public or, if
permitted by law, private sale, and in lieu of actual payment of such purchase
price, may set-off the amount of such purchase price against the Bank
Indebtedness then owing.  Any sales of the Collateral may be adjourned from time
to time with or without notice.  The Bank may cause the Collateral to remain on
any Borrower’s premises or otherwise or to be removed and stored at premises
owned by other persons, at Borrowers’ expense, pending sale or other disposition
of the Collateral.  Borrowers, at Bank’s request, shall assemble the Collateral
consisting of inventory and tangible assets and make such assets available to
Bank at a place to be designated by Bank.  Bank shall have the right to conduct
such sales on any Borrower’s premises, at Borrowers’ expense, or elsewhere, on
such occasion or occasions as Bank may see fit.  Any notice required to be given
by Bank of a sale, lease or other disposition or other intended action by Bank
with respect to any of the Collateral which is deposited in the United States
mail, postage prepaid and duly addressed to Borrowers at the address specified
in Section 14.1 below, at least five (5) business days prior to such


--------------------------------------------------------------------------------




proposed action, shall constitute fair and reasonable notice to Borrowers of any
such action.  The net proceeds realized by Bank upon any such sale or other
disposition, after deduction for the expenses of retaking, holding, storing,
transporting, preparing for sale, selling or otherwise disposing of the
Collateral incurred by Bank in connection therewith and all other costs and
expenses related thereto including attorney fees, shall be applied in such order
as Bank, in its sole discretion, elects, toward satisfaction of the Bank
Indebtedness.  Bank shall account to Borrowers for any surplus realized upon
such sale or other disposition, and Borrowers shall remain liable for any
deficiency.  The commencement of any action, legal or equitable, or the
rendering of any judgment or decree for any deficiency shall not affect Bank’s
security interest in the Collateral.  Borrowers agree that Bank has no
obligation to preserve rights to the Collateral against any other parties.  Bank
is hereby granted a license or other right to use, after an Event of Default,
without charge, each Borrower’s labels, general intangibles, intellectual
property, equipment, real estate, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale and selling any inventory or
other Collateral and each Borrower’s rights under all contracts, licenses,
approvals, permits, leases and franchise agreements shall inure to Bank’s
benefit.  Bank shall be under no obligation to marshal any assets in favor of
Borrowers or any other party or against or in payment of any or all of the Bank
Indebtedness.

13.4                           Actions with Respect to Accounts.  Each Borrower
hereby irrevocably makes, constitutes and appoints Bank (and any of Bank’s
designated officers, employees or agents) as its true and lawful
attorney-in-fact, with full power of substitution, with power to sign its name
and to take any of the following actions, in its name or the name of Bank, as
Bank may determine, without notice to Borrowers and at Borrowers’ expense:

(A)                                  VERIFY THE VALIDITY AND AMOUNT OF OR ANY
OTHER MATTER RELATING TO THE COLLATERAL BY MAIL, TELEPHONE, TELECOPY OR
OTHERWISE;

(B)                                 AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT,
NOTIFY ALL ACCOUNT DEBTORS THAT SUCH BORROWER’S ACCOUNTS HAVE BEEN ASSIGNED TO
BANK AND THAT BANK HAS A SECURITY INTEREST THEREIN;

(C)                                  AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, DIRECT ALL ACCOUNT DEBTORS TO MAKE PAYMENT OF ALL SUCH BORROWER’S
ACCOUNTS DIRECTLY TO BANK AND FORWARD INVOICES DIRECTLY TO SUCH ACCOUNT DEBTORS;

(D)                                 AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT,
TAKE CONTROL IN ANY MANNER OF ANY CASH OR NON-CASH ITEMS OF PAYMENT OR PROCEEDS
OF SUCH ACCOUNTS;

(E)                                  AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, NOTIFY THE UNITED STATES POSTAL SERVICE TO CHANGE THE ADDRESS FOR
DELIVERY OF MAIL ADDRESSED TO SUCH BORROWER TO SUCH ADDRESS AS BANK MAY
DESIGNATE;

(F)                                    AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, HAVE ACCESS TO ANY LOCKBOX OR POSTAL BOXES INTO WHICH SUCH BORROWER’S
MAIL IS DEPOSITED AND RECEIVE, OPEN AND DISPOSE OF ALL MAIL ADDRESSED TO SUCH
BORROWER (ANY SUMS RECEIVED PURSUANT TO THE EXERCISE OF THE RIGHTS PROVIDED IN
SECTIONS 13.4 (A) THROUGH (F) ABOVE MAY, AT BANK’S OPTION, BE DEPOSITED IN THE
CASH COLLATERAL ACCOUNT PROVIDED FOR HEREIN);


--------------------------------------------------------------------------------




(G)                                 AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT,
TAKE CONTROL IN ANY MANNER OF ANY REJECTED, RETURNED, STOPPED IN TRANSIT OR
REPOSSESSED GOODS RELATING TO ANY ACCOUNTS;

(H)                                 AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT,
ENFORCE PAYMENT OF AND COLLECT ANY ACCOUNTS, BY LEGAL PROCEEDINGS OR OTHERWISE,
AND FOR SUCH PURPOSE BANK MAY:

(1)                                  DEMAND PAYMENT OF ANY ACCOUNTS OR DIRECT
ANY ACCOUNT DEBTORS TO MAKE PAYMENT OF ACCOUNTS DIRECTLY TO BANK;

(2)                                  RECEIVE AND COLLECT ALL MONIES DUE OR TO
BECOME DUE TO SUCH BORROWER;

(3)                                  EXERCISE ALL OF SUCH BORROWER’S RIGHTS AND
REMEDIES WITH RESPECT TO THE COLLECTION OF ACCOUNTS;

(4)                                  SETTLE, ADJUST, COMPROMISE, EXTEND, RENEW,
DISCHARGE OR RELEASE THE ACCOUNTS;

(5)                                  SELL OR ASSIGN THE ACCOUNTS ON SUCH TERMS,
FOR SUCH AMOUNT AND AT SUCH TIMES AS BANK DEEMS ADVISABLE;

(6)                                  PREPARE, FILE AND SIGN SUCH BORROWER’S NAME
OR NAMES ON ANY PROOF OF CLAIM OR SIMILAR DOCUMENT IN ANY PROCEEDING FILED UNDER
FEDERAL OR STATE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAW AS
TO ANY ACCOUNT DEBTOR;

(7)                                  PREPARE, FILE AND SIGN SUCH BORROWER’S NAME
OR NAMES ON ANY NOTICE OF LIEN, CLAIM OF MECHANIC’S LIEN, ASSIGNMENT OR
SATISFACTION OF LIEN OR MECHANIC’S LIEN OR SIMILAR DOCUMENT IN CONNECTION WITH
THE COLLATERAL;

(8)                                  ENDORSE THE NAME OF SUCH BORROWER UPON ANY
CHATTEL PAPERS, DOCUMENTS, INSTRUMENTS, INVOICES, FREIGHT BILLS, BILLS OF LADING
OR SIMILAR DOCUMENTS OR AGREEMENTS RELATING TO THE ACCOUNTS OR GOODS PERTAINING
THERETO OR UPON ANY CHECKS OR OTHER MEDIA OF PAYMENT OR EVIDENCES OF A SECURITY
INTEREST THAT MAY COME INTO BANK’S POSSESSION;

(9)                                  SIGN THE NAME OF SUCH BORROWER TO
VERIFICATIONS OF ACCOUNTS AND NOTICES THEREOF SENT BY ACCOUNT DEBTORS TO SUCH
BORROWER; OR

(10)                            TAKE ALL OTHER ACTIONS NECESSARY OR DESIRABLE TO
PROTECT SUCH BORROWER’S OR BANK’S INTEREST IN THE ACCOUNTS.

Borrowers ratify and approve all acts of said attorneys and agrees that said
attorneys shall not be liable for any acts of commission or omission, nor for
any error of judgment or mistake of fact or law, except willful misconduct. 
This power, being coupled with an interest, is irrevocable.  Each Borrower
agrees to assist the Bank in the collection and enforcement of its accounts and
not to hinder, delay or impede the Bank in its collection or enforcement of said
accounts.

13.5                           Set-Off.  Without limiting the rights of Bank
under applicable law, Bank has and may exercise a right of set-off, a lien
against and a security interest in all property of each


--------------------------------------------------------------------------------




Borrower now or at any time in Bank’s possession in any capacity whatsoever,
including but not limited to any balance of any deposit, trust or agency
account, or any other bank account with Bank, as security for all Bank
Indebtedness.  At any time and from time to time following the occurrence of an
Event of Default, or an event which with the giving of notice or passage of time
or both would constitute an Event of Default, Bank may without notice or demand,
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Bank to or for the credit of any Borrower against any or all of the Bank
Indebtedness and the Borrowers’ obligations under the Loan Documents.

13.6                           Turnover of Property Held by Bank.  Each Borrower
irrevocably authorizes any Affiliate of Bank, upon and following the occurrence
of an Event of Default, at the request of Bank and without further notice, to
turnover to Bank any property of such Borrower held by such Affiliate, including
without limitation, funds and securities for such Borrower’s account and to
debit, for the benefit of Bank, any deposit account maintained by such Borrower
with such Affiliate (even if such deposit account is not then due or there
results a loss or reduction of interest or the imposition of a penalty in
accordance with law applicable to the early withdrawal of time deposits), in the
amount requested by Bank up to the amount of the Bank Indebtedness, and to pay
or transfer such amount or property to Bank for application to the Bank
Indebtedness.

13.7                           Delay or Omission Not Waiver.  Neither the
failure nor any delay on the part of Bank to exercise any right, remedy, power
or privilege under the Loan Documents upon the occurrence of any Event of
Default or otherwise shall operate as a waiver thereof or impair any such right,
remedy, power or privilege.  No waiver of any Event of Default shall affect any
later Event of Default or shall impair any rights of Bank.  No single, partial
or full exercise of any rights, remedies, powers and privileges by the Bank
shall preclude further or other exercise thereof.  No course of dealing between
Bank and any Borrower shall operate as or be deemed to constitute a waiver of
Bank’s rights under the Loan Documents or affect the duties or obligations of
Borrowers.

13.8                           Remedies Cumulative; Consents.  The rights,
remedies, powers and privileges provided for herein shall not be deemed
exclusive, but shall be cumulative and shall be in addition to all other rights,
remedies, powers and privileges in Bank’s favor at law or in equity.  Whenever
Bank’s consent or approval is required, such consent or approval shall be at the
sole and absolute discretion of Bank.

13.9                           Certain Fees, Costs, Expenses, Expenditures and
Indemnification.  Borrowers agree to pay on demand all costs and expenses of
Bank, including without limitation:

(A)                                  ALL COSTS AND EXPENSES IN CONNECTION WITH
THE PREPARATION, REVIEW, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF
THE LOAN DOCUMENTS, AND THE OTHER DOCUMENTS TO BE DELIVERED IN CONNECTION
THEREWITH, OR ANY AMENDMENTS, EXTENSIONS AND INCREASES TO ANY OF THE FOREGOING
(INCLUDING, WITHOUT LIMITATION, ATTORNEY’S FEES AND EXPENSES, AND THE COST OF
APPRAISALS AND REAPPRAISALS OF COLLATERAL), AND THE COST OF PERIODIC LIEN
SEARCHES AND TAX CLEARANCE CERTIFICATES, AS BANK DEEMS ADVISABLE;

(B)                                 ALL LOSSES, COSTS AND EXPENSES IN CONNECTION
WITH THE ENFORCEMENT, PROTECTION AND PRESERVATION OF THE BANK’S RIGHTS OR
REMEDIES UNDER THE LOAN DOCUMENTS, OR ANY OTHER AGREEMENT RELATING TO ANY BANK
INDEBTEDNESS, OR IN CONNECTION WITH LEGAL ADVICE RELATING TO THE RIGHTS


--------------------------------------------------------------------------------




OR RESPONSIBILITIES OF BANK (INCLUDING WITHOUT LIMITATION COURT COSTS,
ATTORNEY’S FEES AND EXPENSES OF ACCOUNTANTS AND APPRAISERS); AND

(C)                                  ANY AND ALL STAMP AND OTHER TAXES PAYABLE
OR DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE
LOAN DOCUMENTS, AND ALL LIABILITIES TO WHICH BANK MAY BECOME SUBJECT AS THE
RESULT OF DELAY IN PAYING OR OMISSION TO PAY SUCH TAXES.

In the event any Borrower shall fail to pay taxes, insurance, assessments, costs
or expenses which it is required to pay hereunder, or fails to keep the
Collateral free from security interests or liens (except as expressly permitted
herein), or fails to maintain or repair the Collateral as required hereby, or
otherwise breaches any obligations under the Loan Documents, Bank in its
discretion, may make expenditures for such purposes and the amount so expended
(including attorney’s fees and expenses, filing fees and other charges) shall be
payable by Borrowers on demand and shall constitute part of the Bank
Indebtedness.

With respect to any amount required to be paid by Borrowers under this Section,
in the event Borrower fails to pay such amount on demand, Borrowers shall also
pay to Bank interest thereon at the highest default rate set forth herein.

Borrowers agrees to indemnify and hold harmless, Bank and Bank’s officers,
directors, shareholders, employees and agents, from and against any and all
claims, liabilities, losses, damages, costs and expenses (whether or not such
Person is a party to any litigation), including attorney’s fees and costs and
costs of investigation, document production, attendance at depositions or other
discovery with respect to or arising out of this Agreement or any of the other
Loan Documents, the use of any proceeds advanced hereunder, the transactions
contemplated hereunder, or any claim, demand, action or cause of action being
asserted against any Borrower or any of its Affiliates.

Borrowers’ obligations under this Section shall survive termination of this
Agreement and repayment of the Bank Indebtedness.

13.10                     Time is of the Essence.  Time is of the essence in
Borrowers’ performance of its obligations under the Loan Documents.

13.11                     Acknowledgement of Confession of Judgment Provisions. 
EACH BORROWER ACKNOWLEDGES AND AGREES THAT THE NOTES AND THE LOAN DOCUMENTS
CONTAIN PROVISIONS WHEREBY BANK MAY ENTER JUDGMENT BY CONFESSION AGAINST SUCH
BORROWER. BEING FULLY AWARE OF ITS RIGHTS TO PRIOR NOTICE AND HEARING ON THE
QUESTION OF THE VALIDITY OF ANY CLAIMS THAT MAY BE ASSERTED AGAINST IT BY BANK
UNDER THE NOTES AND LOAN DOCUMENTS BEFORE JUDGMENT CAN BE ENTERED, EACH BORROWER
HEREBY WAIVES THESE RIGHTS AND AGREES AND CONSENTS TO BANK ENTERING JUDGMENT
AGAINST BORROWER BY CONFESSION.  ANY PROVISION IN A CONFESSION OF JUDGMENT IN
ANY OF THE LOAN DOCUMENTS FOR AN ATTORNEY’S COLLECTION COMMISSION SHALL IN NO
WAY LIMIT BORROWERS’ LIABILITY TO REIMBURSE BANK FOR ALL LEGAL FEES ACTUALLY
INCURRED BY BANK, EVEN IF SUCH FEES ARE IN EXCESS OF THE ATTORNEY’S COLLECTION
COMMISSION PROVIDED FOR IN SUCH CONFESSION OF JUDGMENT.


--------------------------------------------------------------------------------



14.                                 COMMUNICATIONS AND NOTICES.

14.1                           Communications and Notices.  All notices,
requests and other communications made or given in connection with the Loan
Documents shall be in writing and, unless receipt is stated herein to be
required, shall be deemed to have been validly given if delivered personally to
the individual or division or department to whose attention notices to a party
are to be addressed, or by private carrier, or registered or certified mail,
return receipt requested, or by telecopy with the original forwarded by
first-class mail, in all cases, with charges prepaid, addressed as follows,
until some other address (or individual or division or department for attention)
shall have been designated by notice given by one party to the other:

To Borrowers:

Infologix, Inc.
Opt Acquisition, LLC
Embedded Technologies, LLC
Attention: Cosmo DeNicola, Chief Executive Officer
101 E. County Line Road, Suite 210
Hatboro, PA 19040
Telecopy No.:  (215) 604-0695

With a copy to:

Albert A. Ciardi Jr.

One Commerce Square, Suite 2020

2005 Market Street

Philadelphia, PA 19103

 

Cosmo DeNicola

 

To Bank:

Sovereign Bank
ABL/Specialty Lending
Centre Square West, 25th Floor
1500 Market Street
Philadelphia, PA 19102
Attention: Steven G. Fahringer, AVP
Telecopy No.: (215) 568-9587

With a copy to:

Wolf, Block, Schorr and Solis-Cohen LLP
1650 Arch Street, 22nd Floor
Philadelphia, PA  19103-2087




--------------------------------------------------------------------------------




Attention:  Richard Zucker
Telecopy Number:  (215) 405-3908


15.                                 WAIVERS.

15.1                           Waivers.  In connection with any proceedings
under the Loan Documents, including without limitation any action by Bank in
replevin, foreclosure or other court process or in connection with any other
action related to the Loan Documents or the transactions contemplated hereunder,
Borrowers waive:

(A)                                  ALL ERRORS, DEFECTS AND IMPERFECTIONS IN
SUCH PROCEEDINGS;

(B)                                  ALL BENEFITS UNDER ANY PRESENT OR FUTURE
LAWS EXEMPTING ANY PROPERTY, REAL OR PERSONAL, OR ANY PART OF ANY PROCEEDS
THEREOF FROM ATTACHMENT, LEVY OR SALE UNDER EXECUTION, OR PROVIDING FOR ANY STAY
OF EXECUTION TO BE ISSUED ON ANY JUDGMENT RECOVERED UNDER ANY OF THE LOAN
DOCUMENTS OR IN ANY REPLEVIN OR FORECLOSURE PROCEEDING, OR OTHERWISE PROVIDING
FOR ANY VALUATION, APPRAISAL OR EXEMPTION;

(C)                                  PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF
DEMAND, NOTICE OF NON-PAYMENT, PROTEST AND NOTICE OF PROTEST OF ANY OF THE LOAN
DOCUMENTS, INCLUDING THE NOTES;

(D)                                  ANY REQUIREMENT FOR BONDS, SECURITY OR
SURETIES REQUIRED BY STATUTE, COURT RULE OR OTHERWISE;

(E)                                  ANY DEMAND FOR POSSESSION OF COLLATERAL
PRIOR TO COMMENCEMENT OF ANY SUIT; AND

(F)                                    ALL RIGHTS TO CLAIM OR RECOVER ATTORNEY’S
FEES AND COSTS IN THE EVENT THAT A BORROWER IS SUCCESSFUL IN ANY ACTION TO
REMOVE, SUSPEND OR PREVENT THE ENFORCEMENT OF A JUDGMENT ENTERED BY CONFESSION.

15.2                           Forbearance.  Bank may release, compromise,
forbear with respect to, waive, suspend, extend or renew any of the terms of the
Loan Documents, without notice to any Borrower.

15.3                           Limitation on Liability.  Borrowers shall be
responsible for and Bank is hereby released from any claim or liability in
connection with:

(A)                                  SAFEKEEPING ANY COLLATERAL;

(B)                                 ANY LOSS OR DAMAGE TO ANY COLLATERAL;

(C)                                  ANY DIMINUTION IN VALUE OF THE COLLATERAL;
OR

(D)                                 ANY ACT OR DEFAULT OF ANOTHER PERSON.

Bank shall only be liable for any act or omission on its part constituting
willful misconduct.  In the event that Bank breaches its required standard of
conduct, Borrowers agree that its liability


--------------------------------------------------------------------------------




shall be only for direct damages suffered and shall not extend to consequential
or incidental damages.  In the event any Borrower brings suit against Bank in
connection with the transactions contemplated hereunder and Bank is found not to
be liable, Borrowers will indemnify and hold Bank harmless from all costs and
expenses, including attorney’s fees, incurred by Bank in connection with such
suit.  This Agreement is not intended to obligate Bank to take any action with
respect to the Collateral or to incur expenses or perform any obligation or duty
of any Borrower.


16.                                 SUBMISSION TO JURISDICTION.

16.1                           Submission to Jurisdiction.  Each Borrower hereby
consents to the exclusive jurisdiction of any state or federal court located
within the Commonwealth of Pennsylvania, and irrevocably agrees that, subject to
the Bank’s election, all actions or proceedings relating to the Loan Documents
or the transactions contemplated hereunder shall be litigated in such courts,
and each Borrower waives any objection which it may have based on lack of
personal jurisdiction, improper venue or forum non conveniens to the conduct of
any proceeding in any such court and waives personal service of any and all
process upon it, and consents that all such service of process be made by mail
or messenger directed to it at the address set forth in Section 14.1.  Nothing
contained in this Section 16.1 shall affect the right of Bank to serve legal
process in any other manner permitted by law or affect the right of Bank to
bring any action or proceeding against Borrower or its property in the courts of
any other jurisdiction.


17.                                 USA PATRIOT ACT PROVISIONS.

17.1                           USA Patriot Act Notice.  Bank hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow Bank to identify the Borrowers in accordance with
the Patriot Act.

17.2                           Collateral Provisions.

(A)                                  WITHOUT IN ANY WAY LIMITING THE GENERALITY
OF SECTION 6 HEREOF, NO (I) ACCOUNT, INSTRUMENT, CHATTEL PAPER OR OTHER
OBLIGATION OR PROPERTY OF ANY KIND DUE FROM, OWED BY, OR BELONGING TO, A
SANCTIONED PERSON OR (II) LEASE IN WHICH THE LESSEE IS A SANCTIONED PERSON,
SHALL BE COLLATERAL.

(B)                                 BANK MAY REJECT OR REFUSE TO ACCEPT ANY
COLLATERAL FOR CREDIT TOWARD PAYMENT OF THE LENDER INDEBTEDNESS THAT IS AN
ACCOUNT, INSTRUMENT, CHATTEL PAPER, LEASE, OR OTHER OBLIGATION OR PROPERTY OF
ANY KIND DUE FROM, OWED BY, OR BELONGING TO, A SANCTIONED PERSON.

17.3                           OFAC Compliance.  None of any Borrower, any
Subsidiary of any Borrower or any affiliate of any Borrower (i) is a Sanctioned
Person, (ii) has more than 15% of its assets in Sanctioned Countries, or (iii)
derives more than 15% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries.  The proceeds of
the Loans will not be used and have not been used to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.


--------------------------------------------------------------------------------




18.                               BORROWING AGENCY PROVISIONS.  Each Borrower
hereby irrevocably designates Borrowing Agent to be its attorney and agent and
in such capacity to borrow, sign and endorse notes, and execute and deliver all
instruments, documents, writings and further assurances now or hereafter
required hereunder, on behalf of such Borrower, and hereby authorizes Bank to
pay over or credit all loan proceeds hereunder in accordance with the request of
Borrowing Agent.

The handling of this credit facility as a co-borrowing facility with a borrowing
agent in the manner set forth in this Agreement is solely as an accommodation to
Borrowers and at their request.  Bank shall incur no liability to Borrowers as a
result thereof.  To induce Bank to do so and in consideration thereof, each
Borrower hereby indemnifies Bank and holds Bank harmless from and against any
and all liabilities, expenses, losses, damages and claims of damage or injury
asserted against Bank by any Person arising from or incurred by reason of the
handling of the financing arrangements of Borrowers as provided herein, reliance
by Bank on any request or instruction from Borrowing Agent or any other action
taken by Bank with respect to this Section 18 except due to willful misconduct
or gross negligence by the indemnified party.

All agreements, covenants, conditions and provisions of this Agreement shall be
the joint and several obligation of each Borrower, and each Borrower shall make
payment upon the maturity of the Bank Indebtedness by acceleration or otherwise,
and such obligation and liability on the part of each Borrower shall in no way
be affected by any extensions, renewals and forbearance granted by Bank to any
Borrower, failure of Bank to give any Borrower notice of borrowing or any other
notice, any failure of Bank to pursue or preserve its rights against any
Borrower, the release by Bank of any Collateral now or hereafter acquired from
any Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant hereto is unconditional and unaffected by prior recourse by Bank to the
other Borrowers or any Collateral for such Borrower’s Bank Indebtedness or the
lack thereof.  Each Borrower waives all suretyship defenses.


19.                                 MISCELLANEOUS.

19.1                           Brokers.  The transaction contemplated hereunder
was brought about and entered into by Bank and Borrowers acting as principals
and without any brokers, agents or finders being the effective procuring cause
hereof.  Borrowers represent to Bank that no Borrower has committed Bank to the
payment of any brokerage fee or commission in connection with this transaction. 
If any such claim is made against Bank by any broker, finder or agent or any
other Person, Borrowers agree to indemnify, defend and hold Bank harmless
against any such claim, at Borrowers’ own cost and expense, including Bank’s
attorneys’ fees.  Borrowers further agree that until any such claim or demand is
adjudicated in Bank’s favor, the amount claimed and/or demanded shall be deemed
part of the Bank Indebtedness secured by the Collateral.

19.2                           Use of Bank’s Name.  No Borrowers shall use
Bank’s name or the name of any of Bank’s Affiliates in connection with any of
its business or activities except as may otherwise be required by the rules and
regulations of the Securities and Exchange Commission or any like regulatory
body and except as may be required in its dealings with any governmental agency.

19.3                           No Joint Venture.  Nothing contained herein is
intended to permit or authorize any Borrower to make any contract on behalf of
Bank, nor shall this Agreement be construed as creating a partnership, joint
venture or making Bank an investor in any Borrower.


--------------------------------------------------------------------------------




19.4                           Survival.  All covenants, agreements,
representations and warranties made by any Borrower in the Loan Documents or
made by or on its behalf in connection with the transactions contemplated herein
shall be true at all times this Agreement is in effect and shall survive the
execution and delivery of the Loan Documents, any investigation at any time made
by Bank or on its behalf and the making by Bank of the loans or advances to any
Borrower.  All statements contained in any certificate, statement or other
document delivered by or on behalf of any Borrower pursuant hereto or in
connection with the transactions contemplated hereunder shall be deemed
representations and warranties by such Borrower.

19.5                           No Assignment by Borrower.  No Borrower may
assign any of its rights hereunder without the prior written consent of Bank,
and Bank shall not be required to lend hereunder except to Borrowers as they
presently exist.

19.6                           Assignment or Sale by Bank.  Bank may sell,
assign or participate all or a portion of its interest in the Loan Documents and
in connection therewith may make available to any prospective purchaser,
assignee or participant any information relative to any Borrower in its
possession.

19.7                           Binding Effect.  This Agreement and all rights
and powers granted hereby will bind and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.

19.8                           Severability.  The provisions of this Agreement
and all other Loan Documents are deemed to be severable, and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect.

19.9                           No Third Party Beneficiaries.  The rights and
benefits of this Agreement and the Loan Documents shall not inure to the benefit
of any third party.

19.10                     Modifications.  No modification of this Agreement or
any of the Loan Documents shall be binding or enforceable unless in writing and
signed by or on behalf of the party against whom enforcement is sought.

19.11                     Holidays.  If the day provided herein for the payment
of any amount or the taking of any action falls on a Saturday, Sunday or public
holiday at the place for payment or action, then the due date for such payment
or action will be the next succeeding Business Day.

19.12                     Law Governing.  This Agreement has been made, executed
and delivered in the Commonwealth of Pennsylvania and will be construed in
accordance with and governed by the laws of such Commonwealth, without regard to
conflict of law principles.

19.13                     Integration.  The Loan Documents shall be construed as
integrated and complementary of each other, and as augmenting and not
restricting Bank’s rights, powers, remedies and security.  The Loan Documents
contain the entire understanding of the parties thereto with respect to the
matters contained therein and supersede all prior agreements and understandings
between the parties with respect to the subject matter thereof and do not
require parol or extrinsic evidence in order to reflect the intent of the
parties.  In the event of any inconsistency between the


--------------------------------------------------------------------------------




terms of this Agreement and the terms of the other Loan Documents, the terms of
this Agreement shall prevail.

19.14                     Exhibits and Schedules.  All exhibits and schedules
attached hereto are hereby made a part of this Agreement.

19.15                     Headings.  The headings of the Articles, Sections,
paragraphs and clauses of this Agreement are inserted for convenience only and
shall not be deemed to constitute a part of this Agreement.

19.16                     Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart.

19.17                     Waiver of Right to Trial by Jury.  BORROWERS AND BANK
WAIVE ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(a) ARISING UNDER ANY OF THE LOAN DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF ANY BORROWER OR BANK WITH RESPECT TO
ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  BORROWERS AND BANK
AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF BORROWERS AND BANK TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.  BORROWERS ACKNOWLEDGE THAT THEY HAVE HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT THEY FULLY
UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT THEY VOLUNTARILY AND
KNOWINGLY AGREE TO THE TERMS OF THIS SECTION.

19.18                     Marketing Release.  Borrowers hereby consent to the
publication and other advertisement by Bank in various media of the transactions
occurring under this Agreement.

19.19                     Credit Inquiries.  Borrowers hereby consent to Bank
responding from time to time to credit inquiries regarding each of the
Borrowers, after any Borrower has provided written authorization to Bank.

19.20                     Closing.  Closing hereunder will take place at the
offices of Wolf, Block, Schorr and Solis-Cohen LLP, 1650 Arch Street, 22nd
Floor, Philadelphia, PA  19103 effective on the date of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

INFO LOGIX INC.

 

 

 

By:

 David T. Gulian

 

 

  David Gulian, President

 

 

 

OPT ACQUISITION LLC

 

 

 

 

 

By:

 David T. Gulian

 

 

  David Gulian, President

 

 

 

 

 

EMBEDDED TECHNOLOGIES, LLC

 

By: INFO LOGIX INC., its sole Member

 

 

 

By:

 David T. Gulian

 

 

  David Gulian, President

 

 

 

 

 

SOVEREIGN BANK

 

 

 

By:

 Steven Fahringer

 

 

  Steven Fahringer, Vice President

 


--------------------------------------------------------------------------------